


Exhibit 10.24

 

Execution Version

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

LICENSE AND OPTION AGREEMENT

 

BY AND BETWEEN

 

MEDIMMUNE, LLC

 

AND

 

BULLDOG PHARMACEUTICALS, INC.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

ARTICLE 2

GRANT OF RIGHTS

18

 

 

ARTICLE 3

DEVELOPMENT AND REGULATORY

20

 

 

ARTICLE 4

COMMERCIALIZATION

26

 

 

ARTICLE 5

OPTION RIGHTS

26

 

 

ARTICLE 6

PAYMENTS

33

 

 

ARTICLE 7

OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS

40

 

 

ARTICLE 8

CONFIDENTIALITY

47

 

 

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

53

 

 

ARTICLE 10

INDEMNIFICATION AND INSURANCE

58

 

 

ARTICLE 11

TERM AND TERMINATION

61

 

 

ARTICLE 12

MISCELLANEOUS

66

 

 

Exhibits:

 

 

 

Schedules:

 

 

i

--------------------------------------------------------------------------------


 

LICENSE AND OPTION AGREEMENT

 

This License and Option Agreement (this “Agreement”) is entered into and made
effective as of the 24th day of July, 2013 (the “Effective Date”), by and
between MedImmune, LLC, a limited liability company organized and existing under
the laws of Delaware, having a principal office located at One MedImmune Way,
Gaithersburg, MD 20878 (“MedImmune”), and Bulldog Pharmaceuticals, Inc., a
company organized and existing under the laws of the British Virgin Islands,
having a registered office located at Midocean Chambers, Road Town, Tortola,
British Virgin Islands (“Kolltan”).  MedImmune and Kolltan are each referred to
herein by name or as a “Party” or, collectively, as “Parties.”

 

RECITALS

 

WHEREAS, Kolltan is a wholly-owned subsidiary of Kolltan Pharmaceuticals, Inc.;

 

WHEREAS, Kolltan possesses expertise in the Research, Development, Manufacture
and Commercialization (each as defined below) of pharmaceutical products;

 

WHEREAS, MedImmune controls certain intellectual property and regulatory
materials and biological materials related to the Licensed Antibody (as defined
below);

 

WHEREAS, Kolltan is interested in receiving certain licenses and other rights
under which it may Research, Develop, Manufacture and Commercialize the Licensed
Antibody, Licensed Products, Follow-On Antibodies and Follow-On Products (each
as defined below), in each case in the Field in the Territory (each as defined
below), and MedImmune is willing to grant Kolltan such licenses and other rights
on the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Parties desire to set forth herein the terms and conditions of the
licenses and other rights to enable Kolltan to Research, Develop, Manufacture
and Commercialize the Licensed Antibody, Licensed Products, Follow-On Antibodies
and Follow-On Products.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
in this ARTICLE 1:

 

1.1                               “Accounting Standards” means generally
accepted accounting principles (GAAP) as practiced in the United States;
provided, however, that from and after such time (if any) as Kolltan elects to
maintain its books in accordance with International Financial Reporting
Standards (“IFRS”), Accounting Standards shall mean IFRS.

 

1

--------------------------------------------------------------------------------


 

1.2                               “Affiliate” means, as to a Person, any other
Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with said first Person,
regardless of whether such Affiliate is an Affiliate on the Effective Date or
becomes an Affiliate after the Effective Date.  For purposes of this definition,
a Person shall be deemed to “control” another Person if it (a) owns, directly or
indirectly, beneficially or legally, more than fifty percent (50%) of the
outstanding voting securities or capital stock (or such lesser percentage which
is the maximum allowed to be owned by a Person in a particular jurisdiction) of
such other Person, or has other comparable ownership interest with respect to
any Person other than a corporation; or (b) has the power, whether pursuant to
contract, ownership of securities or otherwise, to direct the general management
and policies of the Person.

 

1.3                               “Annual Net Sales” means, for any Licensed
Product or Follow-On Product, as the case may be, in any Calendar Year,
aggregate Net Sales of such Licensed Product or Follow-On Product, as
applicable, in such Calendar Year, but excluding any Net Sales of such Licensed
Product or Follow-On Product, as applicable, in any country if the applicable
sale is made after the expiration of the Royalty Term for such Licensed Product
or Follow-On Product, as applicable, in such country.

 

1.4                               “Antibody” means any antibody, or any
antigen-binding fragment thereof, with a unique amino acid sequence.  Two
antibodies that have different amino acid sequences (even if differing by only a
single amino acid) shall be deemed to be different Antibodies.

 

1.5                               “Applicable Law” or “Applicable Laws” means
all laws, statutes, rules, regulations, orders, judgments, or ordinances having
the effect of law of any federal, national, multinational, state, provincial,
county, city or other political subdivision that may be in effect from time to
time and applicable to the activities contemplated by this Agreement.

 

1.6                               “BLA” means a Biologics License Application
and any amendments or supplements thereto filed with the FDA pursuant to 21
C.F.R. Part 601 or any other application that is required for the purpose of
marketing and selling a biological product and is filed with a Regulatory
Authority outside the United States, including, with respect to the EU, a
Product License Application, Marketing Authorization Application and/or
manufacturing and importation license.

 

1.7                               “Business Day” means a day on which banking
institutions in New York, NY are open for business, excluding any Saturday or
Sunday.

 

1.8                               “Calendar Quarter” means a period of three
(3) consecutive months ending on the last day of March, June, September, or
December.

 

1.9                               “Calendar Year” means a period of time
commencing on January 1 and ending on the following December 31.

 

1.10                        “Clinical Trial(s)” means individually and
collectively a Phase 1 Clinical Trial, a Phase 1b/2a Clinical Trial, a Phase 2
Clinical Trial, a Phase 3 Clinical Trial, a Phase 4 Study and a Post Approval
Study.

 

2

--------------------------------------------------------------------------------


 

1.11                        “Combination Product” means a Licensed Product or
Follow-On Product, as the case may be, that (a) includes the Licensed Antibody
or a Follow-On Antibody, as applicable, as an active pharmaceutical ingredient,
together with one or more other active ingredients, and (b) is sold either as a
fixed dose or with separate doses in a single package.

 

1.12                        “Commercialization” or “Commercialize” means any
activities directed to obtaining pricing and/or reimbursement approvals,
marketing, promoting, distributing, importing, offering to sell, and/or selling
a product, including post-Regulatory Approval promotional activities conducted
at scientific conferences or similar events.

 

1.13                        “Commercially Reasonable Efforts” means, with
respect to a Party, such level of efforts required to carry out an obligation in
a sustained manner consistent with the efforts normally used by pharmaceutical
or biopharmaceutical companies, as applicable, of comparable size and resources
to such Party, for a similar activity with respect to the Research, Development,
Manufacture or Commercialization of products that (a) are at a similar stage in
their product life as the relevant Licensed Product or Follow-On Product, as
applicable, and (b) that have commercial and market potential similar to the
relevant Licensed Product or Follow-On Product, as applicable,, taking into
account issues of intellectual property scope, subject matter and coverage,
safety and efficacy, product profile, competitiveness with respect to Third
Party products in the marketplace, and profitability (including pricing and
reimbursement status achieved or likely to be achieved).

 

1.14                        “Competing Product” means any pharmaceutical product
that (a) comprises or incorporates an Antibody as an active pharmaceutical
ingredient alone or in combination with one or more other active agents and
(b) operates by targeting HER-3.

 

1.15                        “Control,” “Controls,” “Controlled” or “Controlling”
means, with respect to any Know-How, Patent, Regulatory Documentation or other
intellectual property right, the possession (whether by ownership or license,
other than pursuant to this Agreement) by a Party of the right to assign or
grant access to, or grant a license or sublicense under, such Know-How, Patent,
Regulatory Documentation or other intellectual property right as provided for
herein without violating the terms of any agreement or other arrangement with
any Third Party existing at the time such Party would be required hereunder to
make such assignment or grant such access, license or sublicense; provided,
however, that any Know-How, Patent, Regulatory Documentation or other
intellectual property right that is licensed or acquired by a Party from a Third
Party after the Effective Date (other than rights arising from the In-License
Agreements) that would otherwise be considered to be under the Control of such
Party shall not be deemed to be under the Control of such Party if the
application of such definition in the context of any licenses or sublicenses
granted to the other Party under this Agreement would require the granting Party
to make additional payments or royalties to such Third Party in connection with
such license or sublicense grants pursuant to an arm’s length agreement between
the granting Party and such Third Party, unless the other Party agrees to pay
such additional payments or royalties to the Third Party.

 

1.16                        “Cover” or “Covered” means, for any product,
technology, process or method and any Valid Claim, that the composition,
manufacture, use, offer for sale, sale or importation of such product or the
practice of such technology, process or method would, absent ownership of a

 

3

--------------------------------------------------------------------------------


 

Patent that includes such Valid Claim or a license or sublicense under such
Valid Claim, infringe such Valid Claim (assuming, in the case of a Valid Claim
that has not yet issued, that such Valid Claim had issued).  A product,
technology, process or method shall be deemed Covered by a Patent if it is
Covered by at least one Valid Claim included in such Patent.

 

1.17                        “Data Package Delivery Date” means the date on which
Kolltan completes delivery to MedImmune of (a) the full data set of clinical
trial data (including validated data for primary and secondary endpoints) in the
clinical trial database for a Phase 1b/2a Clinical Trial of the Licensed
Antibody or a Licensed Product for each of two (2) indications as provided in
Section 5.1.1, and (b) the clinical data and non-clinical and/or Development
data and information required to be delivered under Sections 5.1.2 and 5.1.3
together with the full data set described in clause (a) above.

 

1.18                        “Develop” or “Development” means development
activities relating to the development of compounds, biologics, or processes,
and submission of information to a Regulatory Authority for the purpose of
obtaining Regulatory Approval of a product.  Development includes non-clinical
activities, pharmacology studies, toxicology studies, manufacturing process
development activities, analytical method development activities, formulation
development activities, chemical analysis, bioanalytical analysis, material
performance studies (including measurements of stability, physical form,
dissolution, and visual and spectroscopic analysis), pharmacokinetic studies,
clinical studies, biomarker and companion diagnostic discovery and development,
regulatory affairs activities, and all other activities relating to seeking,
obtaining or maintaining any Regulatory Approvals from the FDA or any other
applicable Regulatory Authority.

 

1.19                        “Dollars” or “$” means the legal tender of the
United States.

 

1.20                        “Dyax Agreement” means that certain Amended and
Restated License Agreement, dated July 26, 2012 between MedImmune Limited and
Dyax Corp.

 

1.21                        “EMA” means the European Medicines Agency, or any
successor entity thereto.

 

1.22                        “EU” means all of the member countries of the
European Union as of the applicable time during the Term.  For clarity, the
member countries of the European Union as of the Effective Date are Austria,
Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia, Finland, France,
Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta,
Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and
United Kingdom.

 

1.23                        “Executive Officers” means (a) with respect to
Kolltan, the Chief Executive Officer of Kolltan, and (b) with respect to
MedImmune, the Executive Vice President, Research and Development of MedImmune.

 

1.24                        “Existing IND” means application number 116023 for
the treatment of advanced solid tumors, filed with the FDA and effective as of
January 11, 2013.

 

1.25                        “Existing Proceeding” means any post-grant
proceeding that is being prosecuted by MedImmune or its Affiliates as of the
Effective Date and that relates to a Patent that (a) could

 

4

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

be relevant to the exercise by Kolltan of the rights, licenses and sublicenses
granted to Kolltan by MedImmune under this Agreement (including the making,
using, selling, offering for sale or import of the Licensed Antibody or any
Licensed Product, Follow-On Antibody or Follow-On Product) or (b) could
otherwise affect the Research, Development, Manufacture, or Commercialization of
the Licensed Antibody or any Licensed Product, Follow-On Antibody or Follow-On
Product.  For the avoidance of doubt, Existing Proceeding includes the
opposition proceeding set forth in Exhibit 9.2.6.

 

1.26                        “FDA” means the U.S. Food and Drug Administration,
or any successor entity thereto.

 

1.27                        “FD&C Act” means the United States Federal Food,
Drug, and Cosmetic Act, as amended.

 

1.28                        “Field” means any use in humans, including
diagnosis, prophylaxis and treatment of human disease.

 

1.29                        “First Commercial Sale” means, for any Licensed
Product or Follow-On Product, as the case may be, in any country, the first sale
or other transfer for consideration of such Licensed Product or Follow-On
Product, as applicable, in such country by or on behalf of Kolltan, its
Affiliates or its Sublicensees for use or consumption pursuant to a Regulatory
Approval (or as otherwise permitted by the applicable Governmental Authority) in
such country, including any sales or other transfers for consideration to
distributors (subject to the next sentence), that results in the recognition of
revenue.  Sale or other transfer for consideration of a Licensed Product or
Follow-On Product, as the case may be, in a country by Kolltan to an Affiliate
or Sublicensee of Kolltan shall not constitute a First Commercial Sale in such
country where such Affiliate or such Sublicensee (a) is not the end user of such
Licensed Product or Follow-On Product, as applicable, and has purchased or
received such Licensed Product or Follow-On Product, as applicable, for purposes
of re-selling, transferring, distributing or otherwise commercially disposing of
such Licensed Product or Follow-On Product, as applicable, or (b) is solely
acquiring such Licensed Product or Follow-On Product, as applicable, for the
purposes set forth in subsections (a)-(c) of Section 1.98.  In no event shall
any sales in any country for sampling be deemed a First Commercial Sale in such
country.

 

1.30                        “Follow-On Antibody” means any Antibody, other than
the Licensed Antibody, that is Covered by a claim of a national stage
application of or claiming priority to Intl. Appl. No. [**].  For avoidance of
doubt, Follow-On Antibody includes any antibody or antigen-binding fragment
thereof fused or conjugated to a molecule, which antibody is Covered by a claim
of a national stage application of or claiming priority to Intl. Appl. No. [**].

 

1.31                        “Follow-On Product” means any pharmaceutical product
(including all forms, presentations, doses and formulations) that comprises or
incorporates any Follow-On Antibody as an active pharmaceutical ingredient alone
or in combination with one or more other active agents.

 

1.32                        “Follow-On Product Transaction” means any sale by
Kolltan of, or any grant of any license or sublicense by Kolltan under,
Kolltan’s rights to Commercialize any Follow-On

 

5

--------------------------------------------------------------------------------


 

Product; provided, however, that any Kolltan Sale or Financing, or any
assignment or deemed assignment of this Agreement by Kolltan in connection with
a Kolltan Sale or Financing, shall not be deemed a Follow-On Product
Transaction.

 

1.33                        “Follow-On Program” means the Parties’ rights and
obligations under this Agreement with respect to Follow-On Antibodies and
Follow-On Products.

 

1.34                        “GCP” means the then-current standards, practices
and procedures (a) promulgated or endorsed by the FDA as set forth in the
guidelines entitled “Guidance for Industry E6 Good Clinical Practice:
Consolidated Guidance,” including related regulatory requirements imposed by the
FDA; (b) set forth in Directive 2001/20/EC of the European Parliament and of the
Council of 4 April 2001 and Commission Directive 2005//28/EC of 8 April 2005;
(c) set forth in ICH Guideline for Good Clinical Practice E6; (d) set forth in
analogous Applicable Laws of an applicable Regulatory Authority; and (e) set
forth in any Regulatory Authority documents or regulations that replace, amend,
modify, supplant or complement any of the foregoing.

 

1.35                        “GLP” means the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, as such regulations may be amended from time to time, and analogous
Applicable Laws of an applicable Regulatory Authority.

 

1.36                        “GMP” means then-current standards for the
manufacture of pharmaceutical products, pursuant to (a) the FD&C Act (21 U.S.C.
321 et seq.); (b) relevant United States regulations in Title 21 of the United
States Code of Federal Regulations (including Parts 11, 210, and 211);
(c) European Community Directives 2003/94 and 91/356/EC; (d) the European
Community Guide to Good Manufacturing Practice for Medicinal Intermediate
Products; (e) ICH Q7A Good Manufacturing Practice Guidance for Active
Pharmaceutical Ingredients; (f) analogous Applicable Laws of an applicable
Regulatory Authority at the time of Manufacture; and (g) all additional
Regulatory Authority documents or regulations that replace, amend, modify,
supplant or complement any of the foregoing.

 

1.37                        “Governmental Authority” means any United States
federal, state or local or any non-United States government, or political
subdivision thereof, or any multinational organization or authority or any
authority, agency or commission entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, any court or tribunal (or any department, bureau or division thereof), or
any governmental arbitrator or governmental arbitral body.

 

1.38                        “HER-3” means the protein that (a) is also known as
ErbB3 or EGFR3; (b) is an alias of V-erb-b2 erythroblastic leukemia viral
oncogene homolog 3; (c) is a member of the ErbB family of receptor tyrosine
kinases; and (d) has its DNA sequence located on human chromosome 12q13.

 

1.39                        “ICH” means the International Conference on
Harmonization of Technical Requirements for Registration of Pharmaceuticals for
Human Use.

 

6

--------------------------------------------------------------------------------


 

1.40                        “IND” means an Investigational New Drug Application
filed with FDA or a similar application filed with an applicable Regulatory
Authority outside of the United States such as a clinical trial application
(CTA).

 

1.41                        “In-License Agreement” means each agreement pursuant
to which MedImmune is granted a license or sublicense under the In-Licensed IP. 
As of the Effective Date, the In-License Agreements are the agreements set forth
on Exhibit 1.41.

 

1.42                        “In-Licensed IP” means the Patents and Know-How set
forth on Exhibit 1.42.

 

1.43                        “Insolvency Event” means, as to a Party, (a) the
entry of an order for relief with respect to such Party under the Bankruptcy
Code or any other bankruptcy, insolvency, reorganization or other similar act or
law of any jurisdiction now or hereafter in effect; (b) the commencement of an
involuntary proceeding against such Party under the Bankruptcy Code or any other
bankruptcy, insolvency, reorganization or other similar act or law of any
jurisdiction now or hereafter in effect, if not dismissed, bonded or stayed
within ninety (90) days after such commencement; (c) the making by such Party of
a general assignment for the benefit of creditors; or (d) the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, or trustee of
all or substantially all of the business or property of such Party.

 

1.44                        “Joint Information and Inventions” means Know-How
that is first made or discovered jointly by (a) one or more employees,
consultants or agents of MedImmune or its Affiliates and (b) one or more
employees, consultants or agents of Kolltan or its Affiliates, in the course of
Research, Development, Manufacture or Commercialization of the Licensed Antibody
and Licensed Products.

 

1.45                        “Joint IP” means the Joint Know-How and the Joint
Patents.

 

1.46                        “Joint Know-How” means all Joint Information and
Inventions except to the extent disclosed by published Joint Patents.

 

1.47                        “Joint Patents” means Patents that Cover Joint
Information and Inventions.

 

1.48                        “Know-How” means all tangible and intangible
(a) information, techniques, technology, practices, trade secrets, inventions
(whether patentable or not), methods, knowledge, know-how, strategies, skill,
experience, data, results (including pharmacological, toxicological and
non-clinical and clinical test data and results, and Research or Development
data, reports and batch records), analytical and quality control data,
analytical methods (including applicable reference standards), full batch
documentation for all product forms, packaging records, release, stability,
storage and shelf-life data, Manufacturing process information, results and
descriptions, and software and algorithms (but excluding any Regulatory
Documentation) and (b) compositions of matter, cells, cell lines, assays, animal
models and physical, biological or chemical material (including reagents and
antibodies).

 

1.49                        “Kolltan Development Costs” means the sum of (a) all
Out-of-Pocket Costs incurred by Kolltan or its Affiliates under this Agreement
as of a specified time that are specifically identifiable to (i) the Research or
Development of the Licensed Antibody or Licensed Products or (ii) the
Manufacture of the Licensed Antibody or Licensed Products in

 

7

--------------------------------------------------------------------------------

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

support of such Research or Development, including the validation, qualification
and subsequent audit of Manufacturing facilities, and (b) an amount equal to the
lesser of (x) the number of Kolltan employee hours attributable to Kolltan’s
activities set forth in the foregoing subsections (i) and (ii) of clause
(a) above multiplied by [**] Dollars ($[**]) and (y) [**] percent ([**]%) of the
amount described in clause (a) above.  For avoidance of doubt, the Upfront Fee
shall not be included in the Kolltan Development Costs.

 

1.50                        “Kolltan Indemnitees” means Kolltan and its
Affiliates and Sublicensees and the directors, officers, employees and
consultants of Kolltan and its Affiliates and Sublicenses.

 

1.51                        “Kolltan Information and Inventions” means Know-How
that (a) is Controlled by Kolltan or its Affiliates during the Term and
(b) relates to the Licensed Antibody, any Licensed Product, any Follow-On
Antibody or any Follow-On Product, or the Manufacture of the Licensed Antibody,
any Licensed Product, any Follow-On Antibody or any Follow-On Product; provided,
however, that Kolltan Information and Inventions excludes any Joint Information
and Inventions.

 

1.52                        “Kolltan IP” means the Kolltan Know-How and the
Kolltan Patents.

 

1.53                        “Kolltan Know-How” means all Kolltan Information and
Inventions except to the extent disclosed by published Kolltan Patents.

 

1.54                        “Kolltan Patents” means Patents Controlled by
Kolltan or its Affiliates during the Term that Cover Kolltan Information and
Inventions; provided, however, that Kolltan Patents excludes any Joint Patents.

 

1.55                        “Kolltan Sale or Financing” means (a) any
transaction or series of related transactions that results in the sale or other
disposition of all or substantially all of Kolltan’s assets; (b) any merger,
consolidation or similar business combination involving Kolltan; or (c) any
issuance, sale or exchange of any securities of Kolltan, whether in a public or
private offering.

 

1.56                        “Licensed Antibody” means MedImmune’s proprietary
Antibody known as MEDI3379 (anti-HER3), with respect to which the Existing IND
has been filed, and/or its parent Antibody 2C2 (anti-HER3), or any isotype
thereof.

 

1.57                        “Licensed Product” means any pharmaceutical product
(including all forms, presentations, doses and formulations) that comprises or
incorporates the Licensed Antibody as an active pharmaceutical ingredient alone
or in combination with one or more other active agents.

 

1.58                        “Licensed Program” means the Parties’ rights and
obligations under this Agreement with respect to the Licensed Antibody and
Licensed Products.

 

1.59                        “Lonza Agreement” means that certain Licenses and
Services Agreement made effective as of January 21, 2005 by and between
AstraZeneca AB and Lonza Biologics PLC, as (a) novated by that certain Novation
Agreement effective January 1, 2007 by and among Lonza

 

8

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Biologics PLC, Lonza Sales AG and AstraZeneca AB and (b) amended by Amendment
No. 1 made effective as of March 20, 2009.

 

1.60                        “Major Indication” means any indication with a
market potential of at least [**] Dollars ($[**]) in peak year sales in the
Territory, as determined by Kolltan, in consultation with MedImmune, by
reference to standard industry sources.

 

1.61                        “Manufacture” or “Manufacturing” means all
activities related to the manufacturing of a product in all of its forms,
including test method development, formulation development, process development,
process and product characterization (including upstream and downstream
processing), manufacturing scale-up, manufacturing for use in non-clinical and
clinical studies, manufacturing for commercial sale, packaging, storage, quality
assurance/quality control development, quality control testing (including
in-process, release and stability testing) and release of product or any
component or ingredient thereof, and regulatory activities related to all of the
foregoing.

 

1.62                        “MedImmune Additional Information and Inventions”
means Know-How (a) that is Controlled by MedImmune or its Affiliates on the
Effective Date or thereafter during the Term; (b) that relates to the Licensed
Antibody, any Licensed Product, any Follow-On Antibody or any Follow-On Product;
and (c) the practice of which is reasonably useful in order to Research, Develop
or Commercialize the Licensed Antibody, any Licensed Product, any Follow-On
Antibody or any Follow-On Product in the Field in the Territory; provided,
however, that MedImmune Additional Information and Inventions excludes any
MedImmune Information and Inventions, any MedImmune Manufacturing Information
and Inventions and any Joint Information and Inventions.

 

1.63                        “MedImmune Additional IP” means the MedImmune
Additional Know-How and the MedImmune Additional Patents.

 

1.64                        “MedImmune Additional Know-How” means all MedImmune
Additional Information and Inventions except to the extent disclosed by
published MedImmune Additional Patents.

 

1.65                        “MedImmune Additional Patents” means Patents
Controlled by MedImmune or its Affiliates on the Effective Date or thereafter
during the Term that Cover MedImmune Additional Information and Inventions;
provided, however, that MedImmune Additional Patents excludes any MedImmune
Patents and any Joint Patents.

 

1.66                        “MedImmune Indemnitees” means MedImmune, its
Affiliates and the directors, officers, employees and consultants of MedImmune
and its Affiliates.

 

1.67                        “MedImmune Information and Inventions” means
Know-How (a) that is Controlled by MedImmune or its Affiliates on the Effective
Date or thereafter during the Term; (b) that relates to the Licensed Antibody,
any Licensed Product, any Follow-On Antibody or any Follow-On Product; and
(c) the practice of which is necessary to Research, Develop or Commercialize the
Licensed Antibody, any Licensed Product, any Follow-On Antibody or any Follow-On
Product in the Field in the Territory; provided, however, that MedImmune

 

9

--------------------------------------------------------------------------------


 

Information and Inventions excludes any MedImmune Manufacturing Information and
Inventions and any Joint Information and Inventions.

 

1.68                        “MedImmune IP” means the MedImmune Know-How and the
MedImmune Patents.

 

1.69                        “MedImmune Know-How” means all MedImmune Information
and Inventions except to the extent disclosed by published MedImmune Patents.

 

1.70                        “MedImmune Manufacturing Information and Inventions”
means Know-How (a) that is Controlled by MedImmune or its Affiliates on the
Effective Date or thereafter during the Term and (b) either (i) the practice of
which is necessary in order to Manufacture the Licensed Antibody, any Licensed
Product, any Follow-On Antibody or any Follow-On Product in the Field in the
Territory or (ii) is expressly disclosed in the Existing IND; provided, however,
that MedImmune Manufacturing Information and Inventions excludes any Joint
Information and Inventions.  For avoidance of doubt, MedImmune Manufacturing
Information and Inventions shall not include any Know-How related to MedImmune
proprietary cell culture media and nutrient feeds used in the Manufacturing
process.

 

1.71                        “MedImmune Manufacturing Know-How” means all
MedImmune Manufacturing Information and Inventions except to the extent
disclosed by published MedImmune Manufacturing Patents.

 

1.72                        “MedImmune Manufacturing Patents” means Patents
Controlled by MedImmune or its Affiliates on the Effective Date or thereafter
during the Term that Cover MedImmune Manufacturing Information and Inventions;
provided, however, that MedImmune Manufacturing Patents excludes any Joint
Patents; and provided, further, that any Patents that qualify as both
(a) MedImmune Manufacturing Patents and (b) either MedImmune Patents or
MedImmune Additional Patents shall, for purposes of ARTICLE 7, be treated as
MedImmune Patents or MedImmune Additional Patents, as applicable.

 

1.73                        “MedImmune Patents” means Patents Controlled by
MedImmune or its Affiliates on the Effective Date or thereafter during the Term
that Cover MedImmune Information and Inventions; provided, however, that
MedImmune Patents excludes any Joint Patents.

 

1.74                        “MRC Agreement” means that certain Agreement, dated
January 7, 1997, between Medical Research Council, Cambridge Antibody Technology
Limited and Cambridge Antibody Technology Group plc, as may be amended from time
to time.

 

1.75                        “Net Sales” means, with respect to Licensed Products
or Follow-On Products, as the case may be, the gross amounts billed or invoiced
by or on behalf of Kolltan, its Affiliates or its Sublicensees to Third Parties
that are not Sublicensees for the sale or other transfer for consideration of
Licensed Products or Follow-On Product, as applicable, less the following
deductions, determined in each case in accordance with the Accounting Standards:

 

(a)                                 normal and customary trade, quantity or
prompt settlement discounts allowed and taken;

 

10

--------------------------------------------------------------------------------


 

(b)                                 refunds, chargebacks and any other
allowances given and taken which effectively reduce the gross amounts billed or
invoiced;

 

(c)                                  product returns, credits, allowances and
bad debt write-offs;

 

(d)                                 rebates, reimbursements, fees, taxes or
similar payments to (i) wholesalers and other distributors, pharmacies and other
retailers, buying groups (including group purchasing organizations), health care
insurance carriers, pharmacy benefit management companies, health maintenance
organizations, governmental entities, or other institutions or health care
organizations to the extent actually paid or credited; or (ii) patients and
other Third Parties arising in connection with any program that provides low
income, uninsured or other patients the opportunity to obtain discounted
Licensed Products or Follow-On Product, as applicable;

 

(e)                                  discounts mandated by, or granted to meet
the requirements of, Applicable Law, including required chargebacks and
retroactive price reductions;

 

(f)                                   transportation, freight, postage charges
and other charges such as insurance, relating thereto, in each case included as
a specific line item on a bill or an invoice to such Third Parties; and

 

(g)                                  taxes, excises or other governmental
charges upon or measured by the production, sale, transportation, delivery or
use of goods, in each case included as a specific line item on a bill or an
invoice to such Third Parties.

 

Sales or other transfers for consideration of Licensed Products or Follow-On
Products, as the case may be, (1) between Kolltan and its Affiliates and/or its
Sublicensees (except to the extent that such Affiliates or Sublicensees are end
users of such Licensed Products or Follow-On Products, as applicable) or
(2) provided to Third Parties without charge, in connection with research and
development, Clinical Trials, compassionate use, humanitarian and charitable
donations, or indigent programs or for use, in reasonable and customary
quantities, as samples, shall in each case ((1) and (2)) be excluded from the
computation of Net Sales, and no payments will be payable on such sales or such
other transfers for consideration.

 

If a Licensed Product or Follow-On Product is sold or otherwise commercially
disposed of for consideration other than cash or in a transaction that is not at
arm’s length between the buyer and the seller, then the gross amount to be
included in the calculation of Net Sales shall be the amount that would have
been invoiced had the transaction been conducted at arm’s length and for cash. 
Such amount that would have been invoiced shall be determined, wherever
possible, by reference to the average selling price of the relevant Licensed
Product or Follow-On Product in arm’s length transactions in the relevant
country.

 

Notwithstanding the foregoing, to the extent a Licensed Product or Follow-On
Product, as the case may be, is sold as a Combination Product:

 

(i)                                     if, on a country-by-country basis, each
of such Licensed Product or Follow-On Product, as applicable, and the other
active ingredient(s) in such Combination Product are sold separately in a
country, Net Sales with respect to such

 

11

--------------------------------------------------------------------------------


 

Combination Product in such country for the purpose of determining milestones
and royalties due hereunder shall be calculated by multiplying the actual Net
Sales of the Combination Product in such country by the fraction A/(A+B), where
“A” is the total weighted (by sales volume) average Net Sales price of such
Licensed Product or Follow-On Product, as applicable, as sold separately in such
country and “B” is the total weighted (by sales volume) average net sales
(calculated in a manner analogous to the manner in which Net Sales are
calculated as set forth above) price of such other active ingredient(s)as sold
separately in such country;

 

(ii)                                  if, on a country-by-country basis, such
Licensed Product or Follow-On Product, as applicable, is sold separately in a
country but the other active ingredient(s) in such Combination Product are not
sold separately in such country, Net Sales with respect to such Combination
Product in such country for the purpose of determining milestones and royalties
due hereunder shall be calculated by multiplying the actual Net Sales of the
Combination Product in such country by the fraction A/C, where “A” is the total
weighted (by sales volume) average Net Sales price of the Licensed Product or
Follow-On Product, as applicable, as sold separately in such country and “C” is
the total weighted (by sales volume) average Net Sales price of the Combination
Product in such country;

 

(iii)                               if, on a country-by-country basis, such
Licensed Product or Follow-On Product, as applicable, is not sold separately in
a country, but each of such Licensed Product or Follow-On Product, as
applicable, and the other active ingredient(s) in such Combination Product are
sold separately in at least one country, Net Sales with respect to such
Combination Product in such first country for the purpose of determining
milestones and royalties due hereunder shall be calculated by multiplying the
actual Net Sales of such Combination Product in such first country by the
fraction D/(D+E), where “D” is the worldwide average Net Sales price of the
Licensed Product or Follow-On Product, as applicable, as sold separately, and
“E” is the worldwide average net sales (calculated in a manner analogous to the
manner in which Net Sales are calculated as set forth above) price of the other
active ingredients included in the Combination Product as sold separately; and

 

(iv)                              if, on a country-by-country basis, none of
clauses (i) through (iii) above is applicable with respect to a country, Net
Sales with respect to such Combination Product in such country for the purpose
of determining milestones and royalties due hereunder shall be determined by the
Parties in good faith based on the fair market value of the contribution of the
Licensed Product or Follow-On Product, as applicable, to the total fair market
value of the Combination Product, using, to the extent practicable, the
principles outlined in clauses (i) through (iii) above.

 

1.76                        “Out-of-Pocket Costs” means amounts actually paid by
a Party or its Affiliates to a Third Party that are identifiable to the
applicable activities under this Agreement, which amounts or commitments are not
cancelable by such Party without penalty or otherwise reasonably capable of
recovery from such Third Party.

 

1.77                        “Patent” means (a) all patents and patent
applications in any country or supranational jurisdiction, and (b) any
substitutions, divisionals, continuations, continuations-in-part, provisional
applications, reissues, renewals, registrations, confirmations, re-examinations,

 

12

--------------------------------------------------------------------------------


 

extensions, supplementary protection certificates and the like of any such
patents or patent applications.

 

1.78                        “Patent Matter” means any Dispute that relates to
the inventorship, infringement, enforceability or validity of any Patent.

 

1.79                        “Person” means any individual, partnership, joint
venture, limited liability company, corporation, firm, trust, association,
unincorporated organization, governmental authority or agency, or any other
entity not specifically listed herein.

 

1.80                        “Phase 1 Clinical Trial” means a human clinical
trial that is intended to initially evaluate the safety and/or pharmacological
effect of a product or that would otherwise satisfy the requirements of 21
C.F.R. 312.21(a) or an equivalent clinical trial in a country other than the
United States.

 

1.81                        “Phase 1b/2a Clinical Trial” means a human clinical
trial of a product as a single agent or in combination for any indication that
(a) is intended for dose exploration, examination of pharmacological or clinical
activity (including dose response, dose escalation, duration of effect or
kinetic/dynamic relationship assessments) and preliminary determination of
efficacy and safety in the target patient population, and (b) contains a
sufficient number of well characterized and clinically uniform subjects for the
applicable indication using a pre-specified and uniform dose, or, if in
combination, a fixed combination regimen, to assess the response rate and safety
of the investigational agent.  As used herein, “response rate” in the case of a
Phase 1b/2a Clinical Trial of the Licensed Antibody or Licensed Product must be
sufficiently robust, and demonstrate clinical benefit compared to standard of
care (historical controls can be used), up to a maximum obligation of 40
subjects in the uniform dose cohort.

 

1.82                        “Phase 2 Clinical Trial” means a human clinical
trial for which the primary endpoints include a determination of dose ranges or
an indication of efficacy of a product in patients being studied as described in
21 C.F.R. §312.21(b), or an equivalent clinical trial in a country other than
the United States.

 

1.83                        “Phase 3 Clinical Trial” means a human clinical
trial that is prospectively designed to demonstrate statistically whether a
product is safe and effective for use in humans in the indication being
investigated in a manner sufficient to obtain Regulatory Approval to market such
product in patients having the disease or condition being studied as described
in 21 C.F.R. §312.21(c), or an equivalent clinical trial in a country other than
the United States.

 

1.84                        “Phase 4 Study” means (a) a human clinical trial for
a product for an indication that is required by a Regulatory Authority as a
condition of (but is not completed before) obtaining the initial Regulatory
Approval for such product for such indication and (b) any trial, test or study
that is required or requested by a Regulatory Authority as a condition of
maintaining the initial Regulatory Approval for a product for an indication,
excluding any Post Approval Study.

 

1.85                        “Post Approval Study” means any human clinical study
or other test or study with respect to a product for an indication that is not
required in order to obtain or maintain Regulatory Approval for such product for
such indication.  For clarity, any human clinical study

 

13

--------------------------------------------------------------------------------


 

that is intended to expand the product labeling for such product shall be deemed
not to be a Post Approval Study.  Subject to the foregoing, Post Approval Study
may include epidemiological studies, modeling and pharmacoeconomic studies,
post-marketing surveillance studies, investigator or company sponsored or
initiated studies and health economics studies.

 

1.86                        “Product Acquisition Price” means the greater of
(a) the applicable Product FMV and (b) the Kolltan Development Costs as of the
end of the calendar month immediately preceding the calendar month in which the
applicable payment is made in accordance with this Agreement.

 

1.87                        “Product FMV” means the fair market value of the
Product Rights based on a calculation of risk adjusted net present value and, if
deemed necessary by the Panel, using one or more additional standard
methodologies generally accepted in the valuation industry (including review of
comparable programs).

 

1.88                        “Product Rights” means, as of the applicable time
under this Agreement, (a) all right, title and interest of Kolltan or its
Affiliates in and to the Licensed Antibody and any Licensed Products, including
the rights, licenses and sublicenses granted by MedImmune hereunder, (b) to the
extent not included in clause (a) above, the assignments to be made by Kolltan
pursuant to Section 11.7.2(f), and (c) to the extent not included in clause
(a) above, the licenses to be granted by Kolltan pursuant to Section 11.7.2(g),
in each of the foregoing cases by reference to then-existing and future plans
for Development of the Licensed Antibody and Licensed Products as reflected in
any ongoing schedule of activities or otherwise in any Development plans to
which Kolltan has committed, including for the specific indications included in
any completed or in-progress Phase 1b/2a Clinical Trials with respect to the
Licensed Antibody and Licensed Products, including the estimated costs for
Development.

 

1.89                        “Program” means each of the Follow-On Program and
the Licensed Program.

 

1.90                        “Qualified Bidder” means any Third Party bidder
participating in the auction conducted by Kolltan pursuant to
Section 5.4.3(e)(i) that is generally regarded within the biopharmaceutical
industry as an entity that does not (a) inappropriately disclose or misuse the
confidential information of its customers and licensors or (b) infringe the
patent rights or misappropriate the trade secrets of its customers and
licensors.

 

1.91                        “Qualified Contract Manufacturer” means any Third
Party contract manufacturer that is generally regarded within the
biopharmaceutical industry as an entity that does not (a) inappropriately
disclose or misuse the confidential information of its customers and licensors
or (b) infringe the patent rights or misappropriate the trade secrets of its
customers and licensors.

 

1.92                        “Regulatory Approval” means all approvals, licenses,
registrations or authorizations of any applicable Regulatory Authority necessary
for the Commercialization (excluding pricing and/or reimbursement approvals) of
a biological product for a particular indication in a country.

 

1.93                        “Regulatory Authority” means the FDA in the United
States or any health authority in another country that is a counterpart to the
FDA and holds responsibility for

 

14

--------------------------------------------------------------------------------


 

regulating development of and/or granting Regulatory Approval for a biological
product in such country, including the EMA, and any successor(s) thereto.

 

1.94                        “Regulatory Documentation” means all INDs (and/or
clinical trial applications), BLAs (and/or marketing applications), and other
regulatory applications submitted to any Regulatory Authority, copies of
Regulatory Approvals, regulatory materials, drug dossiers, master files
(including Drug Master Files, as defined in 21 C.F.R. §314.420 and any
non-United States equivalents), and any other reports, records, regulatory
correspondence, meeting minutes, telephone logs, and other materials relating to
Regulatory Approval, including any underlying safety and effectiveness data
whether or not submitted to any Regulatory Authority, and any information that
relates to pharmacology, toxicology, chemistry, manufacturing and controls data,
methods, processes and reports, executed batch records, safety and efficacy, and
any safety database required to be maintained for Regulatory Authorities, in
each case related to, or required to Develop, Manufacture or Commercialize, a
biological product.

 

1.95                        “Research” means the use, discovery, identification,
research, characterization, modification, derivatization and optimization of
Antibodies and other biological products.

 

1.96                        “Research Program” means each of the internal
MedImmune Research programs listed on Exhibit 1.96.

 

1.97                        “Royalty Term” means (a) with respect to the
relevant Licensed Product, for any country, the period (i) commencing on the
First Commercial Sale of the first Licensed Product in such country and
(ii) expiring on the later of (x) the tenth (10th) anniversary of such First
Commercial Sale and (y) the expiration of the last to expire Valid Claim of an
issued MedImmune Patent in such country that Covers the sale of the relevant
Licensed Product in such country, and (b) with respect to the relevant Follow-On
Product, for any country, the period (i) commencing on the First Commercial Sale
of the first Follow-On Product in such country and (ii) expiring on the later of
(x) the tenth (10th) anniversary of such First Commercial Sale and (y) the
expiration of the last to expire Valid Claim of an issued MedImmune Patent in
such country that Covers the sale of the relevant Follow-On Product in such
country.

 

1.98                        “Sublicensee” means a Third Party to whom Kolltan,
as permitted under this Agreement, grants a license or sublicense, as the case
may be, under the MedImmune IP, MedImmune Additional IP or Joint IP to Research,
Develop, Manufacture, Commercialize or otherwise use the Licensed Antibody, any
Licensed Product, any Follow-On Antibody or any Follow-On Product, or otherwise
grants rights to distribute, promote or sell Licensed Products or Follow-On
Products; provided, however, Sublicensee does not include any Third Party who
purchases a Licensed Product or Follow-On Product under a limited license or
sublicense, as the case may be, as required to enable such Third Party (a) to
perform final packaging for such Licensed Product or Follow-On Product for local
distribution, (b) to conduct a confirmatory Clinical Trial of such Licensed
Product or Follow-On Product to support a filing for Regulatory Approval of such
Licensed Product or Follow-On Product in such Third Party’s distribution
territory or (c) to prepare and make a filing for a Regulatory Approval of such
Licensed Product or Follow-On Product in such Third Party’s distribution
territory.

 

15

--------------------------------------------------------------------------------


 

1.99                        “Term” means the period commencing on the Effective
Date and ending on the expiration or earlier termination of this Agreement.

 

1.100                 “Territory” means the entire world.

 

1.101                 “Third Party” means any Person other than MedImmune or
Kolltan that is not an Affiliate of MedImmune or of Kolltan.

 

1.102                 “United States” or “U.S.” means the United States of
America and all of its territories and possessions.

 

1.103                 “Unredacted Provision” means any provision of any
In-License Agreement that was attached to an email sent by Christian
Dinneen-Long to W. Bradford Middlekauff on July 25, 2013 at 4:30pm, 4:31pm,
4:32pm or 4:33pm Eastern Standard Time, which provision was included in such
attachment in unredacted form; provided, however, that Unredacted Provisions
excludes any provision that is partially redacted or incorporates any term the
definition of which is redacted or partially redacted (including by
incorporating any other term the definition of which is redacted or partially
redacted).

 

1.104                 “UT Agreement” means that certain Exclusive Patent License
Agreement, effective November 1, 2005, between the Board of Regents of the
University of Texas System on behalf of the University of Texas Southwestern
Medical Center at Dallas and MedImmune, Inc., as amended by Amendment #1 to
Exclusive License Agreement, effective December 13, 2011.

 

1.105                 “Valid Claim” means (a) a claim of an issued patent that
has not expired or been abandoned, or been revoked, held invalid or
unenforceable by a patent office, court or other governmental agency of
competent jurisdiction in a final and non-appealable judgment (or judgment from
which no appeal was taken within the allowable time period) or (b) a claim
within a patent application which application has not been pending for more than
five (5) years from the date of its first filing and which claim has not been
revoked, cancelled, withdrawn, held invalid or abandoned.

 

1.106                 Additional Definitions.  Each of the following definitions
is set forth in the section of this Agreement indicated below:

 

Definition:

 

Section:

 

 

 

Actual Kolltan Development Costs

 

5.4.4

Auction License Agreement

 

5.4.3(e)(ii)

Audited Party

 

6.9.1

Auditing Party

 

6.9.1

Bankruptcy Code

 

2.4

Buyout Amount

 

5.4.1(b)

Clinical and Research Supply Agreement

 

3.6.3(a)

Co-Development and Co-Commercialization Agreement

 

5.4.1(c)

Co-Development and Co-Commercialization Agreement Terms

 

5.4.1(c)

 

16

--------------------------------------------------------------------------------


 

Definition:

 

Section:

 

 

 

Commercial Supply Agreement

 

3.6.4(a)

Confidential Information

 

8.1

Court

 

12.2

Disclosing Party

 

8.1

Dispute

 

12.1

Effective Date

 

Preamble

Election Notice

 

5.4.1

Estimated Kolltan Development Costs

 

5.4.4

Exercise Notice

 

5.3.1(a)

Existing Confidentiality Agreement

 

8.4

Expert

 

5.2.2(a)

Final Kolltan Development Costs

 

5.4.4

Follow-On Product Transaction

 

2.5

Kolltan

 

Preamble

Kolltan ROFN Notice

 

2.5

Indemnified Party

 

10.3

Indemnifying Party

 

10.3

Indirect Taxes

 

6.9.3

Information Delivery Period

 

5.2.2(a)

Inventory

 

3.6.1

Losses

 

10.1

Materials

 

3.6.1

MedImmune

 

Preamble

MedImmune ROFN Notice

 

2.5

Non-Paying Party

 

6.9.2

Option Period

 

5.3.1(a)

Option Termination Date

 

3.5.2(a)

Panel

 

5.2.2(a)

Party or Parties

 

Preamble

Paying Party

 

6.9.1

Paying Party Withholding Tax Action

 

6.9.1

Product Acquisition Price Notice

 

5.2.2(b)

Receiving Party

 

8.1

Resolution Period

 

12.1

Same or Later Stage Clinical Trial

 

12.4.2(a)(i)

Selection Period

 

5.2.2(a)

Sublicensed Rights

 

11.7.6

Third Party Transaction

 

5.5

Triggering Sale

 

12.4.2(a)(i)

Trigger Period

 

5.2.1(a)

Trigger Notice

 

5.2.1(a)

Upfront Fee

 

6.1

 

17

--------------------------------------------------------------------------------

 

ARTICLE 2
GRANT OF RIGHTS

 

2.1                               License Grants to Kolltan.

 

2.1.1                     Licensed Antibody and Licensed Products.  Subject to
the terms of this Agreement, MedImmune hereby grants Kolltan (a) an exclusive,
royalty-bearing (to the extent provided in Section 6.4), non-transferable
(except in accordance with Section 12.4) license or sublicense, as applicable,
with the right to sublicense (subject to Sections 2.2 and 5.5), under
MedImmune’s and its Affiliates’ interests in MedImmune IP, MedImmune Additional
IP and Joint IP, to Research, Develop, Manufacture and Commercialize the
Licensed Antibody and Licensed Products in the Field in the Territory; and
(b) an exclusive, royalty-bearing (to the extent provided in Section 6.4),
non-transferable (except in accordance with Section 12.4) license or sublicense,
as applicable, with the right to sublicense (subject to Sections 2.2 and 5.5),
under MedImmune’s and its Affiliates’ interests in MedImmune Manufacturing
Know-How and MedImmune Manufacturing Patents, to Manufacture the Licensed
Antibody and Licensed Products for use in Kolltan’s Research, Development and
Commercialization activities hereunder.

 

2.1.2                     Follow-On Antibodies and Follow-On Products.  Subject
to the terms of this Agreement, MedImmune hereby grants Kolltan (a) an
exclusive, royalty-bearing (to the extent provided in Section 6.4),
non-transferable (except in accordance with Section 12.4) license or sublicense,
as applicable, with the right to sublicense (subject to Section 2.2), under
MedImmune’s and its Affiliates’ interests in MedImmune IP, MedImmune Additional
IP and Joint IP, to Research, Develop, Manufacture and Commercialize Follow-On
Antibodies and Follow-On Products in the Field in the Territory; and (b) an
exclusive, royalty-bearing (to the extent provided in Section 6.4),
non-transferable (except in accordance with Section 12.4) license or sublicense,
as applicable, with the right to sublicense (subject to Section 2.2), under
MedImmune’s and its Affiliates’ interests in MedImmune Manufacturing Know-How
and MedImmune Manufacturing Patents, to Manufacture Follow-On Antibodies and
Follow-On Products for use in Kolltan’s Research, Development and
Commercialization activities hereunder.

 

2.2                               Sublicenses.  Subject to Section 5.5 and in
accordance with the requirements as set forth on Exhibit 9.2.9(b), Kolltan shall
have the right to grant sublicenses within the scope of the licenses and
sublicenses under Section 2.1 to its Affiliates and to Third Parties; provided,
however, that any such sublicense granted to a Third Party shall be pursuant to
a written agreement that subjects the sublicensee to all relevant restrictions
and limitations set forth in this Agreement, including the confidentiality
provisions of ARTICLE 8.

 

2.3                               Rights Retained by MedImmune.  Any rights of
MedImmune not expressly granted to Kolltan pursuant to this Agreement shall be
retained by MedImmune.  Notwithstanding the exclusive licenses and sublicenses
granted to Kolltan under Section 2.1, but subject to Section 7.9 and ARTICLE 8,
MedImmune and its Affiliates retain the right (a) to practice under the
MedImmune IP, MedImmune Additional IP and Joint IP solely (except as set forth
under clause (b) below with respect to Joint IP) as necessary to (i) exercise
their rights and perform their obligations hereunder, (ii) complete any
activities under any Research Program

 

18

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

that are ongoing as of the Effective Date and (iii) conduct (or permit Third
Parties to conduct) Research, Development or Commercialization activities other
than Research, Development or Commercialization of the Licensed Antibody,
Licensed Products, Follow-On Antibodies or Follow-On Products; and (b) to
practice under the Joint IP, MedImmune Manufacturing Know-How and MedImmune
Manufacturing Patents solely (except as set forth under clause (a) above with
respect to Joint IP) as necessary to (i) exercise their rights and perform their
obligations under this Agreement, the Clinical and Research Supply Agreement (if
any) and the Commercial Supply Agreement (if any) and (ii) conduct (or permit
Third Parties to conduct) Manufacturing activities other than Manufacture of the
Licensed Antibody, Licensed Products, Follow-On Antibodies or Follow-On
Products.

 

2.4                               Section 365(n) of the Bankruptcy Code.  All
rights and licenses granted under or pursuant to any section of this Agreement
are, and shall be deemed to be for purposes of Section 365(n) of the United
States Bankruptcy Code (Title 11, U.S. Code), as amended (the “Bankruptcy Code”)
or any analogous provision of Applicable Law outside the United States, licenses
of rights to “intellectual property” as defined in Section 101(35A) of the
Bankruptcy Code or any analogous provision of Applicable Law outside the United
States.  Each Party shall retain and may fully exercise all of its respective
rights and elections under the Bankruptcy Code or any analogous provision of
Applicable Law outside the United States.  In the event of the commencement of a
bankruptcy proceeding by or against a Party under the Bankruptcy Code or any
analogous provision of Applicable Law outside the United States, the other Party
shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any intellectual property subject to any rights or licenses granted
to such other Party under or pursuant to this Agreement and to all embodiments
thereof, which, if not already in such other Party’s possession, shall be
promptly delivered to (or otherwise made available to, as appropriate) such
other Party upon such other Party’s written request.  Any agreements
supplemental hereto shall be deemed to be “agreements supplementary to” this
Agreement for purposes of Section 365(n) of the Bankruptcy Code or any analogous
provision of Applicable Law outside the United States.

 

2.5                               Right of First Negotiation for a Follow-On
Product Transaction.  If Kolltan desires to enter into a Follow-On Product
Transaction (as defined below) with respect to any Follow-On Product, Kolltan
shall provide written notice thereof to MedImmune, including a reasonably
detailed description of such Follow-On Product and any completed or ongoing
Development activities (including a summary of any relevant clinical and
non-clinical data) with respect thereto (“Kolltan ROFN Notice”).  MedImmune
shall have the right, exercisable by written notice delivered to Kolltan within
[**] days after delivery of the Kolltan ROFN Notice (the “MedImmune ROFN
Notice”), to trigger its right of first negotiation under this Section 2.5 with
respect to such Follow-On Product.  If MedImmune delivers a MedImmune ROFN
Notice within such [**] day period, then (a) the Parties shall negotiate in good
faith regarding a definitive agreement for a Follow-On Product Transaction with
respect to such Follow-On Product until such time (if any) as MedImmune shall
discontinue such negotiations, but in no event for longer than [**] days unless
the Parties otherwise mutually agree.  During such period, Kolltan shall not
negotiate or enter into any agreement with any Third Party for a Follow-On
Product Transaction with respect to such Follow-On Product.  If MedImmune does
not deliver a MedImmune ROFN Notice within such [**] day period, or if MedImmune
delivers a MedImmune ROFN Notice within such [**] day period but the Parties
fail to enter into a definitive agreement for a Follow-On Product Transaction
with respect to such Follow-On

 

19

--------------------------------------------------------------------------------


 

Product within the applicable negotiation period, then (subject to any
restrictions set forth in any provision of this Agreement other than this
Section 2.5) Kolltan shall be free to negotiate and enter into an agreement with
any Third Party for a Follow-On Product Transaction with respect to such
Follow-On Product and (notwithstanding anything the contrary in this
Section 2.5) Kolltan shall have no further obligations and MedImmune shall have
no further rights under this Section 2.5 with respect to such Follow-On
Product.  For clarity, subject to the preceding sentence, in no event shall any
Follow-On Product Transaction between Kolltan and a Third Party reduce or
otherwise adversely affect any rights of MedImmune or obligations of Kolltan
under this Agreement, including Kolltan’s payment obligations pursuant to
ARTICLE 6.

 

ARTICLE 3
DEVELOPMENT AND REGULATORY

 

3.1                               Development.  Subject to the terms and
conditions of this Agreement, as between the Parties, Kolltan shall be solely
responsible for all costs, activities and decision-making related to the
Development of the Licensed Antibody, Licensed Products, Follow-On Antibodies
and Follow-On Products in the Field in the Territory.

 

3.2                               Regulatory.  Subject to the terms and
conditions of this Agreement, as between the Parties, Kolltan shall be solely
responsible for all submissions to and all communications and interactions with
Regulatory Authorities with respect to the Licensed Antibody, Licensed Products,
Follow-On Antibodies and Follow-On Products.  MedImmune shall not make any
submissions to or otherwise communicate or interact with any Regulatory
Authority with respect to the Licensed Antibody or any Licensed Product,
Follow-On Antibody or Follow-On Product unless Applicable Law requires such
action, in which case MedImmune shall, unless prohibited by Applicable Law,
(a) as promptly as practicable provide Kolltan with a draft of any proposed
submission or communication and (b) consider in good faith any reasonable
comments provided in a timely manner by Kolltan with respect to such proposed
submission or communication.  MedImmune shall promptly forward to Kolltan
(i) any communication received by MedImmune from any Regulatory Authority with
respect to the Licensed Antibody, Licensed Products, Follow-On Antibodies or
Follow-On Products and (ii) any information received by MedImmune from any Third
Party specifically relating to the safety or efficacy of the Licensed Antibody,
Licensed Products, Follow-On Antibodies or Follow-On Products.

 

3.3                               Diligence.  Kolltan shall, at its own expense,
(a) conduct (i) a Phase 1 Clinical Trial of the Licensed Antibody or a Licensed
Product and (ii) a Phase 1b/2a Clinical Trial of the Licensed Antibody or a
Licensed Product for at least two indications, and (b) use Commercially
Reasonable Efforts to complete any additional clinical trials required for
Kolltan to submit a BLA (or ex-US equivalent) to a Regulatory Authority(ies) to
obtain Regulatory Approval for at least one Licensed Product in the United
States, France, Germany, Italy, Spain and the United Kingdom.  Kolltan shall use
Commercially Reasonable Efforts with respect to the Research, Development,
Manufacture or Commercialization of any Follow-On Antibody or Follow-On Product;
provided, however, that such Commercially Reasonable Efforts shall not operate
to impair or adversely affect Kolltan’s obligation to use Commercially
Reasonable Efforts in the foregoing subsection (b).

 

20

--------------------------------------------------------------------------------


 

3.4                               Transfer of Know-How and Regulatory
Documentation.

 

3.4.1                     Know-How.  Promptly after the Effective Date,
MedImmune shall (a) transfer to Kolltan all MedImmune Know-How and MedImmune
Additional Know-How described in clause (b) of Section 1.48, including the
MedImmune Know-How and MedImmune Additional Know-How described in Exhibit 3.4.1,
including any data or study reports generated since the filing of the Existing
IND (provided, however, that MedImmune shall not have any obligation under this
Section 3.4.1 to prepare or finalize any study reports), and (b) disclose to
Kolltan all MedImmune Know-How and MedImmune Additional Know-How other than
MedImmune Know-How and MedImmune Additional Know-How transferred pursuant to
clause (a) above.  Such transfers and disclosures shall be made (x) in any
manner or form reasonably requested by Kolltan (provided, however, that any data
generated since the filing of the Existing IND shall be transferred in the form
in which such data exists as of the Effective Date) and (y) at MedImmune’s
expense.

 

3.4.2                     Research Programs.  Without limiting Section 3.4.1,
upon the completion or other termination of any Research Program, MedImmune
shall, at its own expense, transfer and/or disclose to Kolltan all Know-How
developed under such Research Program that is Controlled by MedImmune.  Such
transfers and disclosures shall be made (a) in any manner or form reasonably
requested by Kolltan (provided, however, that any data included in such Know-How
shall be transferred in the form in which MedImmune has collected or maintained
such data prior to such transfer) and (b) at MedImmune’s expense.

 

3.4.3                     Regulatory Documentation.  MedImmune hereby assigns to
Kolltan all of MedImmune’s right, title and interest in and to any Regulatory
Documentation relating to the Licensed Antibody or Licensed Products Controlled
by MedImmune as of the Effective Date, including the Existing IND.  Promptly
after the Effective Date, MedImmune shall (a) transfer and/or disclose to
Kolltan all such Regulatory Documentation and (b) provide Kolltan with an
executed copy of a letter notifying the FDA of the assignment of the Existing
IND to Kolltan.  MedImmune shall submit such assignment letter to the FDA as
soon as reasonably possible following the Effective Date and shall promptly
notify Kolltan of MedImmune’s correspondence with the FDA with respect to such
assignment.  Promptly (but in no event more than five (5) Business Days)
thereafter, Kolltan shall submit to the FDA its acceptance of such transfer and
provide MedImmune with written notice of such acceptance.  The transfers and
disclosures described in clause (a) above shall be made (x) in any manner or
form reasonably requested by Kolltan and (y) at MedImmune’s expense; provided,
however, if at Kolltan’s request any such transfer or disclosure is made in any
manner or form that is not reasonably standard in the biopharmaceutical industry
for transfers or disclosures of a similar kind, such transfer or disclosure
shall be made at Kolltan’s expense.

 

3.5                               Cooperation.

 

3.5.1                     Assistance.  Without limiting any other obligations of
MedImmune under this Agreement, MedImmune shall, at its own expense, for a
period of three (3) months following the completion of the transfers,
disclosures and assignments described in Section 3.4, use reasonable efforts to
provide Kolltan with information or assistance reasonably requested by Kolltan
in relation to the Know-How and Regulatory Documentation transferred, disclosed
or assigned pursuant to Section 3.4 to ensure an expeditious transition of the
applicable Research and Development activities.  Such information and assistance
shall not exceed (a) during the first (1st) such month, an aggregate of seventy
(70) hours, (b) during the second (2nd) such month, an aggregate of fifty (50)
hours, and (c) during the third (3rd) such month, an aggregate of thirty (30)
hours. Following such three (3) month period, if requested by Kolltan, the
Parties shall discuss in good faith the possibility of entering into a
consulting agreement pursuant to which MedImmune would provide additional
information and assistance to Kolltan at Kolltan’s expense.

 

3.5.2                     Information.

 

(a)                                 Every six (6) months or otherwise upon
reasonable request of MedImmune from time to time, Kolltan shall provide a
reasonably detailed written update to MedImmune regarding Kolltan’s Development
activities hereunder with respect to the Licensed Antibody and Licensed
Products; provided, however, that (i) Kolltan shall not be required to provide
more than two (2) such written updates in any Calendar Year, and (ii) from and
after the date on which the provisions of Sections 5.3 and 5.4 are of no further
force or effect in

 

21

--------------------------------------------------------------------------------


 

accordance with Section 5.2.1(b), or MedImmune has no further rights under
ARTICLE 5 in accordance with Section 5.4.3(b) (the “Option Termination Date”),
Kolltan shall not be required to provide more than one (1) such written update
in any Calendar Year.

 

(b)                                 Every six (6) months or otherwise upon
reasonable request of MedImmune from time to time, Kolltan shall provide a
reasonably detailed written update to MedImmune regarding Kolltan’s Development
activities hereunder with respect to Follow-On Antibodies and Follow-On
Products; provided, however, that (i) Kolltan shall not be required to provide
more than two (2) such written updates in any Calendar Year, and (ii) for any
Follow-On Product, from and after the date on which MedImmune has no further
rights under Section 2.5 with respect to such Follow-On Product, Kolltan shall
not be required to provide more than one (1) such written update with respect to
such Follow-On Product in any Calendar Year.

 

3.6                               Inventory; Supply.

 

3.6.1                     Assignment of Inventory.  MedImmune hereby assigns to
Kolltan all of MedImmune’s right, title, interest and risk of loss in and to all
quantities in the possession or under the control of MedImmune as of the
Effective Date of the Licensed Antibody and Licensed Product (“Inventory”) and
the materials used in the production of the Licensed Antibody and Licensed
Product (“Materials”) , which quantities of Inventory and Materials are (except
in the case of certain types of Materials) set forth in Exhibit 3.6.1.  The
foregoing sentence notwithstanding, MedImmune may retain reference samples of
Inventory and Materials.

 

3.6.2                     Storage, Filling and Delivery of Inventory.

 

(a)                                 MedImmune shall store, formulate, fill and
deliver Inventory and Materials as described in Exhibit 3.6.2(a) and shall:

 

(i)                                     store the Inventory and Materials in
accordance with Applicable Law and the applicable specifications set forth in
Exhibit 3.6.2(a)(i) and use at least the same level of care in storing the
Inventory and Materials as MedImmune uses in storing its own inventory of
similar products, but no less than industry standard level of care;

 

(ii)                                  conduct stability testing of the Inventory
in accordance with Applicable Law;

 

22

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

(iii)                               upon the written request of Kolltan from
time to time, (x) fill, finish and prepare for shipment, in accordance with
Applicable Law and the specifications set forth in Exhibit 3.6.2(a), specified
quantities of the Inventory, (y) prepare for shipment, in accordance with
Applicable Law and the specifications set forth in Exhibit 3.6.2(a), specified
quantities of the Materials, and (z) deliver such quantities of Inventory and
Materials to Kolltan or any Third Party designated by Kolltan FCA MedImmune’s
facility (Incoterms 2010), in each case ((x), (y) and (z)) in accordance with
reasonable written instructions provided by Kolltan, including as to timing and
manner of delivery; provided, however, that (1) with respect to any quantity of
Inventory that is, as of the date of Kolltan’s request, in vialed form,
MedImmune shall not be required to deliver such quantity to Kolltan or its
designee in less than [**] months from the date of such request, and (2) with
respect to any quantity of Inventory that is, as of the date of Kolltan’s
request, not in vialed form, MedImmune shall not be required to deliver such
quantity to Kolltan or its designee in less than [**] months from the date of
such request; and

 

(iv)                              maintain appropriate property insurance
coverage for losses arising from MedImmune’s failure to exercise due care over
the Inventory and Materials, for as long as, and to the extent that, the
Inventory and Materials remain at MedImmune’s facility; provided, however, that
MedImmune’s obligation under this clause (iv) shall terminate with respect to
any quantity of the Inventory or Materials upon delivery of such quantity to the
shipping carrier designated by Kolltan in accordance with clause (iii) above.

 

(b)                                 MedImmune shall notify Kolltan promptly
after (i) discovering that any quantity of Inventory or Materials has not been
Manufactured, stored or maintained in accordance with Applicable Law or any
applicable specifications or is otherwise not in a condition reasonably suitable
for use by Kolltan in conducting its Research and Development activities
hereunder or (ii) determining that it is unable, or reasonably expects to be
unable, to comply with any of its obligations under Section 3.6.2(a).  MedImmune
shall not transfer or otherwise dispose of any quantity of Licensed Antibody or
Licensed Product from the Inventory except in accordance with Applicable Law,
MedImmune’s standard practices and policies (to the extent previously disclosed
to Kolltan) and Kolltan’s reasonable written instructions.

 

(c)                                  MedImmune hereby represents and warrants
that:

 

(i)                                     the Inventory was Manufactured in
accordance with Applicable Law and the applicable product specifications set
forth in Exhibit 3.6.2(c)(i), which Exhibit includes specifications for drug
product and unformulated drug substance, as well as the justification of
specifications for drug product (which in turn references a Guideline for
Release Specifications for Monoclonal Antibodies (DEV000 GB 0049 ED 002), a copy
of which was provided to Kolltan);

 

(ii)                                  as of the date on which any quantity of
the Inventory or Materials is delivered to Kolltan or its designee hereunder,
such quantity will have been stored and maintained in accordance with Applicable
Law and the applicable storage specifications set forth in Exhibit 3.6.2(a)(i);
and

 

(iii)                               as of the Effective Date, stability testing
of the Inventory has been conducted in accordance with Applicable Law;

 

23

--------------------------------------------------------------------------------


 

(iv)                              as of the date of the last stability testing
of the Inventory conducted prior to the Effective Date, the Inventory conformed
to the applicable product specifications set forth in Exhibit 3.6.2(c)(i).

 

Except as expressly set forth in this Agreement, MedImmune makes no, and hereby
disclaims all, other representations and warranties whatsoever concerning the
Inventory and Materials, including any and all implied warranties of
merchantability, fitness for a particular purpose and against infringement.

 

3.6.3                     Clinical and Research Supply of Licensed Antibody and
Licensed Products.

 

(a)                                 Within thirty (30) days after the Effective
Date, the Parties shall commence good faith negotiations regarding a supply
agreement pursuant to which MedImmune would supply to Kolltan, and Kolltan would
purchase from MedImmune at rates not materially different from those charged by
Third Party contract manufacturers, additional quantities of the Licensed
Antibody and Licensed Products for use by Kolltan in conducting Research and
Development activities with respect to the Licensed Program and the Follow-On
Program, all in accordance with the principles set forth in
Exhibit 3.6.3(a) (the “Clinical and Research Supply Agreement”).

 

(b)                                 If (i) the Parties fail to enter into the
Clinical and Research Supply Agreement within sixty (60) days after the
commencement of negotiations pursuant to Section 3.6.3(a) (or such longer period
as may be agreed by the Parties), or (ii) the Clinical and Research Supply
Agreement is entered into by the Parties but is terminated for any reason other
than breach by Kolltan, then upon Kolltan’s written request and subject to
MedImmune’s good faith consent as described below, MedImmune shall (x) transfer
and/or disclose to Kolltan or any Qualified Contract Manufacturer designated in
good faith by Kolltan such MedImmune Manufacturing Know-How and (y) provide to
Kolltan or such Qualified Contract Manufacturer such technical assistance, in
each case ((x) and (y)) as reasonably required for Kolltan or such Qualified
Contract Manufacturer to Manufacture the Licensed Antibody and Licensed Products
for use in Kolltan’s Research and Development activities hereunder.  The
foregoing sentence notwithstanding, except as set forth in Section 3.6.5 below,
MedImmune has no obligation to disclose to Kolltan or any Qualified Contract
Manufacturer the MedImmune Manufacturing Know How related to MedImmune
proprietary cell culture media and nutrient feeds used in the Manufacturing
process.  Kolltan acknowledges and agrees that any transfer and/or disclosure by
Kolltan of any MedImmune Manufacturing Know-How described in the immediately
preceding sentence to a Third Party shall require the prior written consent of
MedImmune; provided, however, that (A) MedImmune shall not unreasonably withhold
such consent and (B) MedImmune’s determination as to whether to provide such
consent shall be made in good faith.  The transfers and disclosures described in
clause (x) above shall be made (1) in any manner or form reasonably requested by
Kolltan and (2) at MedImmune’s expense; provided, however, if at Kolltan’s
request any such transfer or disclosure is made in any manner or form that is
not reasonably standard in the biopharmaceutical industry for transfers or
disclosures of a similar kind, such transfer or disclosure shall be made at
Kolltan’s expense.  The assistance described in clause (y) above shall be
provided at MedImmune’s expense, provided, however, that the scope

 

24

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

of such assistance will be limited to reasonable and customary assistance
related to technology transfer under similar circumstances in the biologics
industry.

 

3.6.4                     Commercial Supply.  After the Option Termination Date:

 

(a)                                 if requested by Kolltan, the Parties shall
undertake good faith negotiations regarding a commercial supply agreement
pursuant to which MedImmune would supply to Kolltan, and Kolltan would purchase
from MedImmune, quantities of the Licensed Antibody or Licensed Product, in any
of its forms, for use by Kolltan, for commercial sale (“Commercial Supply
Agreement”); and

 

(b)                                 if (i) for any reason the Parties have not
entered into the Commercial Supply Agreement (including if Kolltan has not
requested that the Parties undertake negotiations with respect to thereto
pursuant to Section 3.6.4(a)) or (ii) the Commercial Supply Agreement is entered
into by the Parties but expires or is terminated for any reason other than
breach by Kolltan, without limitation of any other rights that may be available
to Kolltan, upon Kolltan’s written request and subject to MedImmune’s good faith
consent as described below, MedImmune shall (x) transfer and/or disclose to
Kolltan or any Qualified Contract Manufacturer designated in good faith by
Kolltan such MedImmune Manufacturing Know-How and (y) provide to Kolltan or such
Qualified Contract Manufacturer such technical assistance, in each case ((x) and
(y)) as reasonably required for Kolltan or such Qualified Contract Manufacturer
to Manufacture the Licensed Antibody and Licensed Products for use in Kolltan’s
Commercialization activities hereunder.  The foregoing sentence notwithstanding,
except as set forth in Section 3.6.5 below, MedImmune has no obligation to
disclose to Kolltan or any Qualified Contract Manufacturer the MedImmune
Manufacturing Know How related to MedImmune proprietary cell culture media and
nutrient feeds used in the Manufacturing process.  Kolltan acknowledges and
agrees that any transfer and/or disclosure by Kolltan of any MedImmune
Manufacturing Know-How described in the immediately preceding sentence to a
Third Party shall require the prior written consent of MedImmune; provided,
however, that (A) MedImmune shall not unreasonably withhold such consent and
(B) MedImmune’s determination as to whether to provide such consent shall be
made in good faith.  The transfers and disclosures described in clause (x) above
shall be made (1) in any manner or form reasonably requested by Kolltan and
(2) at MedImmune’s expense; provided, however, if at Kolltan’s request any such
transfer or disclosure is made in any manner or form that is not reasonably
standard in the biopharmaceutical industry for transfers or disclosures of a
similar kind, such transfer or disclosure shall be made at Kolltan’s expense. 
The assistance described in clause (y) above shall be provided at MedImmune’s
expense, provided, however, that the scope of such assistance will be limited to
reasonable and customary assistance related to technology transfer under similar
circumstances in the biologics industry.

 

3.6.5                     Supply of Media.  In each instance where MedImmune
transfers MedImmune Manufacturing Know-How to Kolltan or a Qualified Contract
Manufacturer pursuant to this Section 3.6, for a period of [**] months after the
completion of such transfer, MedImmune shall sell to Kolltan, at MedImmune’s
standard cost, such quantities of MedImmune’s proprietary cell culture media and
nutrient feeds used in the Manufacture of the Licensed Antibody as may be
reasonably requested by Kolltan in connection with the Manufacture by Kolltan or
such Qualified Contract Manufacturer of the Licensed Antibody or

 

25

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Licensed Products. Kolltan shall not reverse engineer, or have a third party
reverse engineer, MedImmune’s proprietary cell culture media and nutrient feeds.

 

ARTICLE 4
COMMERCIALIZATION

 

4.1                               In General.  Subject to the terms and
conditions of this Agreement, as between the Parties, Kolltan shall be solely
responsible for all costs, activities and decision-making related to the
Commercialization of Licensed Products and Follow-On Products in the Field in
the Territory.

 

4.2                               Trademarks.  Kolltan, its Affiliates and
Sublicensees shall select the trademarks under which to market Licensed Products
and Follow-On Products, which trademarks shall not contain the word “MedImmune”
or be identical to or likely to cause confusion with the MEDIMMUNE trademark or
any trademark for any pharmaceutical product of MedImmune or any of its
Affiliates.

 

4.3                               Standards of Conduct.  Kolltan shall in all
respects comply with all Applicable Law and applicable guidelines concerning the
advertising, sales and marketing of prescription drug products in
Commercializing Licensed Products and Follow-On Products under this Agreement.

 

ARTICLE 5
OPTION RIGHTS

 

5.1                               Delivery of Data.

 

5.1.1                     Upon receipt and review by Kolltan of a validated data
set (including the full data set) from the clinical trial database for any Phase
1b/2a Clinical Trial of the Licensed Antibody or a Licensed Product, which data
set comprises the clinical trial data for a cohort of not less than [**]
patients (or, if less, the number of remaining enrolled patients in such Phase
1b/2a Clinical Trial), and which data Kolltan has not previously delivered to
MedImmune, Kolltan shall promptly deliver such data to MedImmune.

 

5.1.2                     Together with its delivery of any data set pursuant to
Section 5.1.1, Kolltan shall (to the extent it has not already done so) deliver
to MedImmune all data in Kolltan’s possession as of the date of such delivery
that is contained in the clinical trial database for any Phase 1 Clinical Trial
of the Licensed Antibody or a Licensed Product.

 

5.1.3                     Together with its delivery of any data set pursuant to
Section 5.1.1 and the data pursuant to Section 5.1.2, Kolltan shall (to the
extent it has not already done so) deliver to MedImmune all non-clinical and/or
Development data and information in Kolltan’s possession as of the date of such
delivery that (a) was generated by Kolltan’s Research, Development or
Manufacturing activities with respect to the Licensed Antibody or Licensed
Products hereunder and (b) is likely to be useful to MedImmune’s determination
to deliver a Trigger Notice pursuant to Section 5.2.1 or Exercise Notice
pursuant to Section 5.3.1, including any such pharmacokinetic data,
pharmacodynamics data, biomarker data and genetic or epigenetic characterization
of patients.

 

26

--------------------------------------------------------------------------------


 

5.1.4                     After the Data Package Delivery Date, if Kolltan comes
into possession of any data or information that Kolltan would have been required
to deliver to MedImmune under Section 5.1.2 or 5.1.3 if such data or information
had been in Kolltan’s possession as of the Data Package Delivery Date, or if
MedImmune reasonably requests any other information related to the data and
information described in Section 5.1.1, 5.1.2 or 5.1.3 or the foregoing clause
of this Section 5.1.4, Kolltan shall promptly deliver such data or information
to MedImmune.

 

5.2                               Trigger Period; Determination of Product
Acquisition Price.

 

5.2.1                     Trigger Period.

 

(a)                                 From time to time between (i) the date on
which Kolltan delivers the first data summary to MedImmune pursuant to
Section 5.1.1 and (ii) the earlier of (x) ten (10) Business Days after the Data
Package Delivery Date and (y) December 31, 2017 (the “Trigger Period”),
MedImmune shall have the right, exercisable by written notice to Kolltan (a
“Trigger Notice”), to trigger a determination of the Product Acquisition Price
in accordance with Section 5.2.2.  For clarity, MedImmune shall have the right
to deliver multiple Trigger Notices during the Trigger Period; provided,
however, that subject to Section 5.3.2, after MedImmune has delivered any
Trigger Notice, it shall not deliver a subsequent Trigger Notice unless and
until MedImmune revokes such earlier Trigger Notice in writing (provided,
however, that MedImmune shall not be entitled to revoke any Trigger Notice after
the Parties have received notice of the applicable Product FMV pursuant to
Section 5.2.2(a)) or the Option Period with respect to such earlier Trigger
Notice expires without MedImmune’s having delivered an Exercise Notice.

 

(b)                                 If (i) MedImmune does not deliver a Trigger
Notice to Kolltan prior to the expiration of the Trigger Period, (ii) as of the
expiration of the Trigger Period, the Option Period with respect to any Trigger
Notices previously delivered by MedImmune has expired without MedImmune’s having
delivered an Exercise Notice, or (iii) any Option Period that has not expired as
of the expiration of the Trigger Period expires without MedImmune’s having
delivered an Exercise Notice, then the provisions of Sections 5.3 and 5.4 shall
be of no further force or effect.  If MedImmune provides written notice to
Kolltan during the Trigger Period that MedImmune declines to deliver any further
Trigger Notices, then the provisions of Sections 5.3, 5.4 and 5.5 shall be of no
further force or effect.

 

5.2.2                     Determination of Product Acquisition Price.

 

(a)                                 In the event MedImmune delivers a Trigger
Notice to Kolltan prior to the expiration of the Trigger Period, the Parties
shall obtain a determination of the Product FMV as of the date on which such
Trigger Notice was delivered, in accordance with this Section 5.2.2(a). Within
eight (8) Business Days after MedImmune’s delivery of any Trigger Notice (the
“Selection Period”), each Party shall select an independent expert suitably
qualified to determine the applicable Product FMV, who, at a minimum, shall have
expertise in the valuation of development-stage biological oncology products
(each, an “Expert”), and the two Experts thereby selected shall, as promptly as
practicable, select a third Expert (such three Experts, collectively, the
“Panel”). As soon as practicable after the selection of the Panel, the Parties
shall meet with the Panel in order to agree upon a process for delivering to the
Panel such information in the Parties’ possession as the Panel may request in
connection with the determination of the applicable Product FMV, which delivery
shall be completed no later than five (5) Business Days after such initial
meeting with the Panel (the “Information Delivery Period”). The Parties shall
use reasonable efforts to cause the Panel to determine the applicable Product
FMV and provide written notice to the Parties thereof within seven (7) Business
Days after expiration of the Information Delivery Period (or, if the Panel is
unable to comply with such timing, as promptly thereafter as practicable). The
Panel’s determination of applicable Product FMV shall be based on the agreement
of a majority of the Panel members. Subject to Section 5.3.2, the determination
of the Panel shall be binding on the Parties. Each Party shall bear its own
costs and expenses with respect to the determination of the applicable Product
FMV. Subject to Section 5.3.2, the reasonable costs and expenses of the Panel
shall be borne by MedImmune.

 

27

--------------------------------------------------------------------------------

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

(b)           Within five (5) Business Days after the Parties receive notice of
the applicable Product FMV pursuant to Section 5.2.2(a), Kolltan shall provide
written notice to MedImmune of (i) Kolltan’s good faith estimate of the Kolltan
Development Costs as of the end of the calendar month immediately preceding the
date of the applicable Trigger Notice, (ii) Kolltan’s good faith estimate of the
Kolltan Development Costs for the [**] month period immediately following the
period covered by estimate described in clause (i) above, and (iii) the Product
Acquisition Price, on the assumption that the Kolltan Development Costs as of
the end of the calendar month immediately preceding the calendar month in which
the applicable payment is made in accordance with this Agreement will be equal
to the sum of the estimates described in clauses (i) and (ii) above (the
“Product Acquisition Price Notice”), and shall include reasonable supporting
documentation.

 

5.3          Option Period; New Determination of Product Acquisition Price.

 

5.3.1       Option Period.

 

(a)           If, within three (3) Business Days after delivery of any Product
Acquisition Price Notice, MedImmune reasonably requests any additional
supporting documentation relating to Kolltan’s estimates of the Kolltan
Development Costs included therein, Kolltan shall provide such additional
supporting documentation to MedImmune within five (5) Business Days after the
date of such request. For a period of five (5) Business Days after the
expiration of the three (3) Business Day period described in the preceding
sentence (or, if applicable, the date on which Kolltan satisfies its obligation
under the preceding sentence to provide additional supporting documentation),
(i) the Parties shall engage in informal, nonbinding discussions regarding their
respective interests with respect to their rights and obligations under this
Section 5.3 and Section 5.4 with respect to such Product Acquisition Price
Notice and (ii) within twelve (12) Business Days after the conclusion of such
five (5) Business Day period (each, an “Option Period”), MedImmune shall have
the option, exercisable by written notice to Kolltan (each, an “Exercise
Notice”), to trigger the rights and obligations of the Parties under Section 5.4
with respect to such Product Acquisition Price Notice.

 

(b)           If MedImmune does not deliver an Exercise Notice to Kolltan prior
to the expiration of an Option Period, then the Parties shall have no further
rights or obligations under Section 5.4 with respect to the applicable Product
Acquisition Price Notice.  If MedImmune provides written notice to Kolltan
during an Option Period that MedImmune

 

28

--------------------------------------------------------------------------------


 

declines to provide an Exercise Notice during such Option Period, then such
Option Period shall be deemed expired and the Parties shall have no further
rights or obligations under Section 5.4 with respect to the applicable Product
Acquisition Price Notice.

 

5.3.2       New Determination of Product Acquisition Price.  Notwithstanding
anything to the contrary in Section 5.2, if at any time after the delivery by
the Parties of information to the Panel pursuant to Section 5.2.2(a) and prior
to the expiration of the applicable Option Period or, if MedImmune delivers an
Exercise Notice to Kolltan prior to the expiration of the applicable Option
Period, during any period for any election or rejection by a Party under
Section 5.4.1 or 5.4.2, Kolltan receives additional data from (i) any Phase 1
Clinical Trial of the Licensed Antibody or any Licensed Product, (ii) any Phase
1b/2a Clinical Trial of the Licensed Antibody or a Licensed Product or (iii) any
non-clinical studies or Development activities with respect to the Licensed
Antibody or Licensed Products that would, in the case of any of (i), (ii) or
(iii), likely have materially affected the determination of the Product FMV,
(a) Kolltan shall promptly deliver such data to MedImmune (regardless of whether
Kolltan would otherwise be required to deliver such data to MedImmune pursuant
to Section 5.1) and (b) for a period of eight (8) Business Days after the date
of such delivery, either Party shall have the right, exercisable by written
notice to the other Party, to trigger a new determination of the Product
Acquisition Price, factoring in such new information. If either Party exercises
its right under clause (b) above, unless otherwise agreed by the Parties,
(w) ongoing activities (if any) to determine the Product Acquisition Price shall
terminate, (x) the current Option Period (if any) shall be deemed expired
without MedImmune’s having delivered an Exercise Notice, (y) the Parties shall
have no further rights or obligations under Section 5.4 with respect to any
Product Acquisition Price Notice delivered prior such Party’s exercise of its
right under clause (b) above, and (z) a new determination of the Product FMV and
the Product Acquisition Price shall be made in accordance with the provisions of
Section 5.2.2 (which shall again trigger the applicable provisions of this
Section 5.3 and Section 5.4); provided, however, that the costs and expenses of
the Panel for such new determination shall be borne by the Party that exercised
its right under clause (b) above.

 

5.4          Kolltan Election; MedImmune Rights.

 

5.4.1       Kolltan Election.  In the event MedImmune delivers an Exercise
Notice in accordance with Section 5.3.1(a) with respect to any Product
Acquisition Price Notice, Kolltan shall elect, in its sole discretion, by
written notice to MedImmune delivered within three (3) Business Days after
MedImmune’s delivery of such Exercise Notice (the “Election Notice”), one of the
following:

 

(a)           to terminate this Agreement with respect to the Licensed Program,
subject to MedImmune’s payment to Kolltan of an amount equal to the Product
Acquisition Price, in which case the provisions of Section 5.4.3(a) shall apply;

 

(b)           subject to MedImmune’s rights under Section 5.4.2(a), to terminate
all further rights of MedImmune under this ARTICLE 5, subject to Kolltan’s
payment to MedImmune of an amount equal to the greater of (i) fifty percent
(50%) of the difference between (A) the Product Acquisition Price and (B) the
sum of (x) the Kolltan Development Costs as of the end of the calendar month
immediately preceding the calendar month in which

 

29

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

the applicable payment is made and (y) Eight Million Dollars ($8,000,000) (the
amount described in this clause (i), the “Co-Agreement Amount”) and (ii) Twenty
Million Dollars ($20,000,000) (the greater of the amounts described in clauses
(i) and (ii), the “Buyout Amount”); or

 

(c)           subject to MedImmune’s rights under Section 5.4.2(b), to require
the Parties to enter into a co-development and co-commercialization agreement
(the “Co-Development and Co-Commercialization Agreement”) in accordance with the
terms set forth on Exhibit 5.4.1(c) (the “Co-Development and
Co-Commercialization Agreement Terms”).

 

Together with any Election Notice, Kolltan shall provide to MedImmune its
then-current good faith estimate, for each potentially applicable scenario
described in Section 5.4.3, of the Kolltan Development Costs as of the end of
the calendar month immediately preceding the calendar month in which the
applicable payment will be made by Kolltan or MedImmune as well as a good faith
estimate of the Kolltan Development Costs for the [**] month period following
delivery of the Election Notice, together with reasonable supporting
documentation.  Kolltan shall provide MedImmune with monthly written updates to
such estimates during any period in which the MedImmune is exercising its rights
under Section 5.4.2 or the Parties are negotiating the Co-Development and
Co-Commercialization Agreement under Section 5.4.3(c) or 5.4.3(d).

 

5.4.2       MedImmune Rights.  In the event MedImmune delivers an Exercise
Notice in accordance with Section 5.3.1(a):

 

(a)           in the event Kolltan, pursuant to the Election Notice, makes an
election under Section 5.4.1(b), MedImmune shall have the right, in its sole
discretion, exercisable by written notice to Kolltan delivered within seven
(7) Business Days after Kolltan delivers the Election Notice to MedImmune, to
reject Kolltan’s election, in which case the provisions of
Section 5.4.3(c) shall apply; provided, however, that if MedImmune fails to
deliver such a rejection notice within such time period, the provisions of
Section 5.4.3(b) shall apply; and

 

(b)           in the event Kolltan, pursuant to the Election Notice, makes an
election under Section 5.4.1(c), MedImmune shall have the right, in its sole
discretion, exercisable by written notice to Kolltan delivered within three
(3) Business Days after Kolltan delivers the Election Notice to MedImmune, to
reject Kolltan’s election, in which case Kolltan shall elect, in its sole
discretion, by written notice to MedImmune delivered within three (3) Business
Days after delivery of such rejection notice by MedImmune, either (i) to
terminate this Agreement with respect to the Licensed Program, subject to
MedImmune’s payment to Kolltan of an amount equal to the Product Acquisition
Price, in which case the provisions of Section 5.4.3(a) shall apply, or (ii) to
terminate all further options of MedImmune under this ARTICLE 5, subject to
Kolltan’s payment of the Buyout Amount to MedImmune, in which case the
provisions of Section 5.4.3(b) shall apply; provided, however, that if MedImmune
fails to deliver such a rejection notice within such time period, the provisions
of Section 5.4.3(d) shall apply.

 

30

--------------------------------------------------------------------------------


 

5.4.3       Effect of Elections and Rights.

 

(a)           In the event Kolltan (i) pursuant to the Election Notice, makes an
election under Section 5.4.1(a) or (ii) after receiving a rejection notice by
MedImmune pursuant to Section 5.4.2(b), makes an election under clause (i) of
Section 5.4.2(b), then (x) this Agreement shall terminate with respect to the
Licensed Program thirty (30) days after such election is made and (y) MedImmune
shall pay to Kolltan an amount equal to the Product Acquisition Price within
forty-five (45) days after receipt of the corresponding invoice from Kolltan.

 

(b)           In the event Kolltan (i) pursuant to the Election Notice, makes an
election under Section 5.4.1(b) that is not rejected by MedImmune pursuant to
Section 5.4.2(a) or (ii) after receiving a rejection notice pursuant to
Section 5.4.2(b), makes an election under clause (ii) of Section 5.4.2(b), then
(x) this Agreement shall remain in effect in its entirety, including with
respect to the Licensed Program (though MedImmune shall have no further rights
under this ARTICLE 5 other than as set forth in this sentence), and (y) Kolltan
shall pay the Buyout Amount to MedImmune within forty-five (45) days after
receipt of the corresponding invoice from MedImmune.

 

(c)           In the event Kolltan, pursuant to the Election Notice, makes an
election under Section 5.4.1(b) that is rejected by MedImmune pursuant to
Section 5.4.2(a), then (i) the Parties shall enter into the Co-Development and
Co-Commercialization Agreement in accordance with the Co-Development and
Co-Commercialization Agreement Terms, as promptly as practicable after such
election is made, subject to Section 5.4.3(e), and (ii) effective upon the
effective date of the Co-Development and Co-Commercialization Agreement, this
Agreement shall terminate with respect to the Licensed Program in accordance
with Section 11.5.

 

(d)           In the event Kolltan, pursuant to the Election Notice, makes an
election under Section 5.4.1(c) that is not rejected by MedImmune pursuant to
Section 5.4.2(b), then (i) the Parties shall enter into the Co-Development and
Co-Commercialization Agreement in accordance with the Co-Development and
Co-Commercialization Agreement Terms, as promptly as practicable after such
election is made, subject to Section 5.4.3(e), and (ii) effective upon the
effective date of the Co-Development and Co-Commercialization Agreement, this
Agreement shall terminate with respect to the Licensed Program in accordance
with Section 11.5.

 

(e)           Notwithstanding anything in this Agreement to the contrary, in the
event the Parties are required to enter into the Co-Development and
Co-Commercialization Agreement pursuant to Section 5.4.3(c) or 5.4.3(d) but, for
any reason, fail to do so within sixty (60) days after Kolltan’s delivery of the
applicable Election Notice, unless the Parties otherwise mutually agree, either
Party may refer the matter to the Executive Officers for attempted resolution
pursuant to the provisions of Section 12.1.  In the event that the Executive
Officers are not able to resolve within the Resolution Period any issues
referred to them by a Party pursuant to this Section 5.4.3(e), then:

 

(i)            Kolltan shall conduct an auction, in a manner reasonably
customary in the industry, for the grant to a Third Party of exclusive rights
(including with respect to Kolltan and MedImmune) to the Licensed Program,
including (x) license and sublicense grants as appropriate from Kolltan and
MedImmune and (y) transfer by MedImmune of MedImmune Manufacturing Know-How to
such Third Party or its designee as necessary to enable the Manufacture of the
Licensed Antibody and Licensed Products, which transfer

 

31

--------------------------------------------------------------------------------


 

obligation shall be analogous to the transfer obligations described in
Section 3.6.3(b) and 3.6.4(b);

 

(ii)           Kolltan shall determine in good faith the Qualified Bidder that
is the preferred bidder and Kolltan shall negotiate, in good faith on behalf of
the Parties, the terms of an agreement (the “Auction License Agreement”) with
such Qualified Bidder that, subject to the other provisions of clauses
(i) through (v) of this Section 5.4.3(e), does not treat either Kolltan or
MedImmune preferentially vis-à-vis the other (the “Auction License Agreement”);
provided, however, that Kolltan shall (x) reasonably consult with MedImmune with
respect to such actions and provide sufficient opportunity for MedImmune to
review and comment upon the material terms of such Auction License Agreement,
and (y) reasonably incorporate any reasonable comments provided by MedImmune
with respect to any provisions of the Auction License Agreement relating to the
MedImmune Manufacturing Know-How and otherwise consider in good faith any
reasonable comments provided by MedImmune with respect to the Auction License
Agreement; and provided, further, that the Auction License Agreement shall
provide that the proceeds of any payments to be made by such Third Party with
respect to the Licensed Program shall be split evenly between the Parties,
subject to the provisions of clause (iv) below;

 

(iii)          upon the completion of such negotiations, Kolltan and MedImmune
shall execute the Auction License Agreement with such Third Party;

 

(iv)          (x) upon execution of the Auction License Agreement, each Party
shall provide the other Party with written notice of the reasonable expenses,
including reasonable attorneys’ fees, incurred by such Party in connection with
their activities under clauses (i) through (iii) above (along with reasonable
supporting documentation as requested by the other Party), and Kolltan or
MedImmune, as the case may be, shall make an appropriate reconciling payment to
the other so that, after giving effect to such reconciling payment, each Party
will have borne fifty percent (50%) of their collective expenses described in
this clause (x), and (y) MedImmune’s share of the proceeds of any payments to be
made by the applicable Third Party with respect to the Licensed Program shall be
paid to Kolltan (whether directly from such Third Party or from MedImmune
following its receipt thereof) until such time as Kolltan has received from
MedImmune’s share of such proceeds the amount that MedImmune would have been
obligated to pay Kolltan under the applicable scenario as an upfront payment
under the Co-Development and Co-Commercialization Agreement (as set forth in the
“Upfront payment” section of Exhibit 5.4.1(c)); and

 

(v)           effective upon the effective date of the Auction License
Agreement, this Agreement shall terminate with respect to the Licensed Program
in accordance with Section 11.5.

 

5.4.4       Determination of Kolltan Development Costs.  The amount payable by
Kolltan or MedImmune, as applicable, under Section 5.4.3 or pursuant to the
Co-Development and Co-Commercialization Agreement shall be based on Kolltan’s
good faith estimate, as delivered to MedImmune together with the Election Notice
or in the most recent update described in the last sentence of Section 5.4.1, of
the Kolltan Development Costs as of the end of the calendar month immediately
preceding the calendar month in which the applicable payment

 

32

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

would be made under the applicable scenario (the “Estimated Kolltan Development
Costs”); provided, however, that within thirty (30) days after the applicable
payment is made, Kolltan shall provide written notice to MedImmune of its final
determination of the Kolltan Development Costs as of the end of the calendar
month immediately preceding the calendar month in which such payment was made
(the “Final Kolltan Development Costs”), together with reasonable supporting
documentation.  In the event there was any underpayment or overpayment by the
applicable Party based on Kolltan’s final determination, an appropriate
reconciling payment shall be made within thirty (30) days after delivery of such
notice.  Kolltan’s determination of the Final Kolltan Development Costs shall be
subject to MedImmune’s rights as an Auditing Party under Section 6.10; provided,
however, that (a) MedImmune’s right to audit the Final Kolltan Development Costs
pursuant to this Section 5.4.4 shall be independent of the determination of
whether MedImmune has exercised its annual right as an Auditing Party in any
applicable year pursuant to Section 6.10, (b) MedImmune shall pay the full cost
of such audit unless (i) the applicable payment made by Kolltan or MedImmune in
accordance with Section 5.4.3 was calculated on the basis of the Kolltan
Development Costs and (ii) such audit shows that the Final Kolltan Development
Costs exceeded [**] percent ([**]%) of the Kolltan Development Costs as of the
end of the calendar month immediately preceding the calendar month in which such
payment was made, as determined by the auditors (the “Actual Kolltan Development
Costs”), in which case Kolltan shall pay the full cost of such audit, and (c) if
(i) the applicable payment made by Kolltan or MedImmune in accordance with
Section 5.4.3 was calculated on the basis of the Kolltan Development Costs and
(ii) such audit shows that the Actual Kolltan Development Costs exceeded [**]
percent ([**]%) of the Estimated Kolltan Development Costs, then Kolltan shall
be solely responsible for such excess costs; provided, however, that for
purposes of this clause (c), Actual Kolltan Development Costs excludes any
Kolltan Development Costs incurred in any calendar month after the calendar
month that Kolltan projected (for purposes of the Estimated Kolltan Development
Costs calculation) to be the calendar month immediately preceding the calendar
month in which the applicable payment would be made under the applicable
scenario under Section 5.4.3 or pursuant to the Co-Development and
Co-Commercialization Agreement, to the extent such payment was actually made in
a later calendar month due to (x) the actual time required for the negotiation
of the Co-Development and Co-Commercialization Agreement or (y) any delay caused
by MedImmune.

 

5.5          Restriction.  Prior to and during the Trigger Period and any Option
Period, Kolltan shall not initiate discussions with any Third Party regarding,
or consummate, any Third Party Transaction.  “Third Party Transaction” means any
acquisition by a Third Party of, or the grant of any license or sublicense to a
Third Party under, Kolltan’s rights to Research, Develop, Manufacture, or
Commercialize the Licensed Antibody or Licensed Products; provided, however,
that any transaction that does not conflict with MedImmune’s rights under
Section 5.4, including any Kolltan Sale or Financing or any assignment or deemed
assignment of this Agreement by Kolltan in connection with a Kolltan Sale or
Financing, shall not be deemed a Third Party Transaction.

 

33

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

ARTICLE 6
PAYMENTS

 

6.1          Upfront Fee.  Kolltan shall pay MedImmune a non-refundable,
non-creditable payment of Four Million Dollars ($4,000,000) within forty-five
(45) days after the Effective Date (the “Upfront Fee”).

 

6.2          Development Milestones.

 

6.2.1       Development Milestones.  For each milestone event set forth in the
following table, Kolltan shall pay the corresponding non-refundable,
non-creditable amount solely for the first achievement thereof (regardless of
the number of times such milestone event is achieved) by Kolltan or its
Affiliates or Sublicensees:

 

Milestone Event

 

Payment Amount

 

 

 

 

 

(a)

 

[**]

 

[**]

(b)

 

[**]

 

[**]

(c)

 

[**]

 

[**]

(d)

 

[**]

 

[**]

(e)

 

[**]

 

[**]

(f)

 

[**]

 

[**]

(g)

 

[**]

 

[**]

(h)

 

[**]

 

[**]

(i)

 

[**]

 

[**]

 

6.2.2       Notification; Payment.  Kolltan shall notify MedImmune in writing
promptly, and in no event beyond thirty (30) days, after a milestone event
described in Section 6.2.1 has been achieved, and the corresponding milestone
payment shall be due within forty-five (45) days after receipt of the
corresponding invoice from MedImmune.

 

6.2.3       Milestones for Non-Major Indications.  Notwithstanding anything to
the contrary herein, in the event that Kolltan achieves Annual Net Sales of at
least [**] Dollars ($[**]) for any Licensed Product for an indication not
considered to be a Major Indication, then Kolltan shall pay to MedImmune (a) the
amount set forth in Section 6.2.1(b) (if such payment has not already been made)
or 6.2.1(e) (if the payment set forth in Section 6.2.1(b) has already been made
but the payment set forth in Section 6.2.1(e) has not already been made);
provided, however, that if the payments set forth in Sections  6.2.1(b) and
6.2.1(e) have both already been made, Kolltan shall not be required to make any
additional payments pursuant to this clause (a);

 

34

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

(b) if the First Commercial Sale of such Licensed Product for such indication in
the United States has occurred as of the achievement of such level of Annual Net
Sales, the amount set forth Section 6.2.1(c) (if such payment has not already
been made) or 6.2.1(f) (if the payment set forth in Section 6.2.1(c) has already
been made but the payment set forth in Section 6.2.1(f) has not already been
made); provided, however, that if the First Commercial Sale of such Licensed
Product for such indication in the United States has not occurred as of the
achievement of such level of Annual Net Sales , the applicable payment shall be
made at such time (if any) as such First Commercial Sale occurs; and provided,
further, that if the payments set forth in Sections 6.2.1(c) and 6.2.1(f) have
both already been made as of the achievement of such level of Annual Net Sales,
Kolltan shall not be required to make any additional payments pursuant to this
clause (b); and (c) if the First Commercial Sale of such Licensed Product for
such indication in the EU has occurred as of the achievement of such level of
Annual Net Sales, the amount set forth Section 6.2.1(d) (if such payment has not
already been made) or 6.2.1(g) (if the payment set forth in Section 6.2.1(d) has
already been made but the payment set forth in Section 6.2.1(g) has not already
been made); provided, however, that if the First Commercial Sale of such
Licensed Product for such indication in the EU has not occurred as of the
achievement of such level of Annual Net Sales, the applicable payment shall be
made at such time (if any) as such First Commercial Sale occurs; and provided,
further, that if the payments set forth in Sections 6.2.1(d) and 6.2.1(g) have
both already been made as of the achievement of such level of Annual Net Sales,
Kolltan shall not be required to make any additional payments pursuant to this
clause (c).

 

6.2.4       Follow-On Products.  The foregoing provisions of this Section 6.2
(excluding subsection (a) of Section 6.2.1) shall apply, mutatis mutandis, to
Follow-On Products; provided, however, that except for the payments set forth in
subsections (h) and (i) of Section 6.2.1, the amounts payable by Kolltan under
this Section 6.2 with respect to Follow-On Products shall be [**] percent
([**]%) of the corresponding amounts payable by Kolltan under this Section 6.2
with respect to Licensed Products.

 

6.2.5       Clarification.  For clarity, the maximum aggregate amount payable by
Kolltan under this Section 6.2 is (a) with respect to Licensed Products, [**]
Dollars ($[**]), and (b) with respect to Follow-On Products, [**] Dollars
($[**]).

 

6.3          Sales Milestones.

 

6.3.1       Sales Milestone Payments.  For each milestone event set forth in the
following table, Kolltan shall pay the corresponding non-refundable,
non-creditable amount solely for the first achievement thereof (regardless of
the number of times such milestone event is achieved):

 

Milestone Event

 

Payment Amount

 

 

 

 

 

(a)

 

Annual Net Sales of a single Licensed Product in a single Calendar Year in
excess of [**] Dollars ($[**])

 

[**]

 

35

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

(b)

 

Annual Net Sales of a single Licensed Product in a single Calendar Year in
excess of [**] Dollars ($[**])

 

[**]

 

 

 

 

 

(c)

 

Annual Net Sales of a single Licensed Product in a single Calendar Year in
excess of [**] Dollars ($[**])

 

[**]

 

6.3.2       Payment.  Milestone payments payable under this Section 6.3 shall be
paid by Kolltan in accordance with Section 6.6.

 

6.3.3       Follow-On Products.  The foregoing provisions of this Section 6.3
shall apply, mutatis mutandis, to Follow-On Products; provided, however, that
the amounts payable by Kolltan under this Section 6.3 with respect to Follow-On
Products shall be [**] percent ([**]%) of the corresponding amounts payable by
Kolltan under this Section 6.3 with respect to Licensed Products.

 

6.3.4       Clarification.  For clarity, the maximum aggregate amount payable by
Kolltan under this Section 6.3 is (a) with respect to Licensed Products, [**]
Dollars ($[**]), and (b) with respect to Follow-On Products, [**] Dollars
($[**]).

 

6.4          Royalties.

 

6.4.1       Annual Net Sales.  Subject to Sections 6.4.2 and 6.4.3, for each
Licensed Product in any Calendar Year, Kolltan shall pay MedImmune royalties on
Annual Net Sales of such Licensed Product in such Calendar Year at the following
rates:

 

Annual Net Sales Level

 

Rate

 

 

 

 

 

(a)

 

On that portion of Annual Net Sales of such Licensed Product in such Calendar
Year that is less than or equal to [**] Dollars ($[**])

 

[**] Percent ([**]%)

 

 

 

 

 

(b)

 

On that portion of Annual Net Sales of such Licensed Product in such Calendar
Year that is more than [**] Dollars ($[**]) but less than or equal to [**]
($[**])

 

[**] Percent ([**]%)

 

 

 

 

 

(c) 

 

On that portion of Annual Net Sales of such Licensed Product in such Calendar
Year that is greater than [**] Dollars ($[**])

 

[**] Percent ([**]%)

 

36

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

6.4.2       MRC Agreement.  In addition to the royalties described in
Section 6.4.1, for each Licensed Product, Kolltan shall pay MedImmune a royalty
equal to [**] percent ([**]%) of Net Sales of such Licensed Product. 
Notwithstanding the foregoing, if for any sale or other transfer for
consideration of any Licensed Product by Kolltan or its applicable Affiliate or
Sublicensee, MedImmune or its applicable Affiliate is not required to pay
royalties under the MRC Agreement, or is required to pay royalties under the MRC
Agreement at a rate that is lower than [**] percent ([**]%) of Net Sales of such
Licensed Product, then the royalty payable by Kolltan to MedImmune under this
Section 6.4.2 with respect to such sale or other transfer for consideration
shall be accordingly reduced.  MedImmune shall promptly notify Kolltan of the
occurrence of any event or circumstance that would trigger a reduced royalty
payment obligation under the previous sentence.

 

6.4.3       Reductions.

 

(a)           Third Party Royalty Reduction.  If Kolltan or its Affiliate or
Sublicensee decides in its sole discretion to acquire a license or other rights
from any Third Party (other than under any In-Licensed IP) under any Patents or
Know-How controlled by such Third Party in order to Research, Develop,
Manufacture, or Commercialize the Licensed Antibody or Licensed Products without
infringing or misappropriating such Patents or Know-How and, pursuant to the
applicable agreement with such Third Party, is required to pay royalties based
on sales of a Licensed Product by Kolltan or its applicable Affiliate or
Sublicensee in any Calendar Quarter, then the royalties that, but for this
Section 6.4.3(a) and Section 6.4.3(b), would be payable by Kolltan to MedImmune
with respect to sales of such Licensed Product in such Calendar Quarter shall be
reduced by [**] percent ([**]%) of the royalties payable by Kolltan or its
applicable Affiliate or Sublicensee under such Third Party agreement with
respect to sales of such Licensed Product in such Calendar Quarter; provided,
however, that this Section 6.4.3(a) shall not operate to reduce (i) the
royalties that, but for this Section 6.4.3(a) and Section 6.4.3(b), would be
payable by Kolltan to MedImmune with respect to sales of such Licensed Product
in such Calendar Quarter by more than [**] percent ([**]%), or (ii) the
royalties payable under Section 6.4.2.

 

(b)           Know-How Only Reduction. If, for any portion of any Calendar
Quarter, any Licensed Product sold by Kolltan or its Affiliates or Sublicensees
in any country is not Covered by a Valid Claim of an issued MedImmune Patent in
such country, then the royalties that, but for this Section 6.4.3(b) (but after
giving effect to Section 6.4.3(a)), would be payable by Kolltan to MedImmune
with respect to sales of such Licensed Product in such country in such Calendar
Quarter shall be reduced by [**] percent ([**]%); provided, however, that this
Section 6.4.3(b) shall not operate to reduce the royalties payable under
Section 6.4.2.

 

6.4.4       Payments under Certain In-License Agreements.  Each Party shall
perform its obligations under Exhibit 6.4.4.

 

6.4.5       Effect of Expiration of Royalty Term.  On a Licensed Product by
Licensed Product and country-by-country basis, upon expiration of the Royalty
Term for a Licensed Product in a country, the rights, licenses and sublicenses
granted to Kolltan hereunder with respect to such Licensed Product in such
country shall continue in effect but become fully paid-

 

37

--------------------------------------------------------------------------------

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

up, royalty-free, transferable (to the extent not transferable previously),
perpetual and irrevocable.

 

6.4.6       Follow-On Products.  The foregoing provisions of this Section 6.4
(including Exhibit 6.4.4) shall apply, mutatis mutandis, to Follow-On Products;
provided, however, that except with respect to the royalties payable pursuant to
Section 6.4.2 and the payments described in Exhibit 6.4.4, the amounts payable
by Kolltan under this Section 6.4 with respect to Follow-On Products shall be
[**] percent ([**]%) of the corresponding amounts payable by Kolltan under this
Section 6.4 with respect to Licensed Products.

 

6.5          Healthcare Reform Tax.  Notwithstanding anything herein to the
contrary, for purposes of determining the sales milestones and royalties payable
by Kolltan under Sections 6.2.4 and 6.4, Kolltan shall have the right to offset
from Net Sales of Licensed Products sold in the United States that portion of
the annual fee paid by Kolltan and its Affiliates and Sublicensees to the United
States Government pursuant to Section 9008 of the Patient Protection and
Affordable Care Act, Pub. L. No. 111-148 (as may be amended) reasonably
attributable to Licensed Products, as determined in accordance with an equitable
method as agreed in good faith by the Parties.  This Section 6.5 shall apply,
mutatis mutandis, to Follow-On Products.

 

6.6          Reports; Payments.  Within sixty (60) days after the end of each
Calendar Quarter during which there are Net Sales giving rise to a payment
obligation under Section 6.2.4 or 6.4, Kolltan shall submit to MedImmune a
report identifying for each Licensed Product, the Net Sales of such Licensed
Product for each country for such Calendar Quarter, the calculation of royalties
(including gross sales and all deductions taken from gross sales), and the sales
milestones and royalties payable to MedImmune.  Together with the delivery of
each such report, Kolltan shall pay to MedImmune the sales milestones and
royalties payable by it under Sections 6.2.4 and 6.4.  This Section 6.6 shall
apply, mutatis mutandis, to Follow-On Products.

 

6.7          Methods of Payments.  All payments due under this Agreement shall
be paid in Dollars by wire transfer to a bank in the United States designated in
writing by MedImmune.  For the purpose of calculating any amounts due under, or
otherwise reimbursable pursuant to, this Agreement (including the calculation of
Net Sales expressed in currencies other than Dollars), a Party shall convert any
amount expressed in a foreign currency into Dollar equivalents using its, its
Affiliate’s or Sublicensee’s standard conversion methodology consistent with the
Accounting Standards.

 

6.8          Late Payments.  Any amount owed by a Party to the other Party under
this Agreement that is not paid on or before the date such payment is due as set
forth herein shall bear interest at a rate per annum equal to the lower of
(i) [**], or (ii) the highest rate permitted by Applicable Law.

 

6.9          Taxes.

 

6.9.1       Withholding Taxes.  All payments due and payable by a Party (the
“Paying Party”) under this Agreement will be made without any deduction or
withholding, unless such deduction or withholding tax is required by Applicable
Law.  If the Paying Party is so required to deduct or withhold, the Paying Party
shall (a) promptly notify the other Party (the

 

38

--------------------------------------------------------------------------------


 

“Non-Paying Party”) of such requirement; (b) remit to the relevant authorities
the full amount required to be deducted or withheld promptly upon the earlier of
determining that such deduction or withholding is required or receiving notice
that such amount has been assessed against the Non-Paying Party; and
(c) promptly forward to the Non-Paying Party an official receipt (or certified
copy), or other documentation reasonably acceptable to the Non-Paying Party
evidencing such payment to such authorities.  Notwithstanding the foregoing, if
the Non-Paying Party is entitled under any applicable tax treaty to a reduction
of rate of, or the elimination of, or recovery of, the applicable deduction or
withholding tax, it may deliver to the Paying Party or the appropriate
governmental authority (with the assistance of the Paying Party to the extent
that this is reasonably required) the prescribed forms necessary to reduce the
deduction or applicable rate of withholding or to relieve the Paying Party of
its obligation to deduct or withhold tax, and the Paying Party shall apply the
reduced deduction or rate of withholding, or dispense with deduction or
withholding, as the case may be, provided that the Paying Party has received
evidence of the Non-Paying Party’s delivery of all applicable forms (and, if
necessary, its receipt of appropriate governmental authorization).

 

6.9.2       Withholding Taxes Resulting from Withholding Tax Action.  If the
Paying Party (or its Affiliates or successors) is required to make a payment to
the Non-Paying Party subject to a deduction or withholding of tax, then if such
deduction or withholding of tax obligation arises or is increased solely as a
result of the assignment or transfer of all or a portion of this Agreement by
the Paying Party (or its Affiliates or successors) as a result of which payments
arise or are deemed to arise in a territory other than in the United States, or
there is a change in the tax residency of the Paying Party (or its Affiliates or
successors), or the payments arise or are deemed to arise through a branch of
the Paying Party in a territory other than the United States (a “Paying Party
Withholding Tax Action”), then notwithstanding any other provision in this
Agreement, the payment by the Paying Party (in respect of which such deduction
and withholding of tax is required to be made) shall be increased by the amount
necessary to ensure that the Non-Paying Party receives an amount equal to the
same amount that it would have received had no Paying Party Withholding Tax
Action occurred.

 

6.9.3       Indirect Taxes. All payments are exclusive of Indirect Taxes.  If
any Indirect Taxes are chargeable in respect of any payments, the Paying Party
shall pay such Indirect Taxes at the applicable rate in respect of such payments
following receipt, where applicable, of an Indirect Taxes invoice in the
appropriate form issued by the Non-Paying Party in respect of those payments. 
The Parties shall issue invoices for all amounts payable under this Agreement
consistent with Indirect Tax requirements and irrespective of whether the sums
may be netted for settlement purposes. If such amounts of Indirect Taxes are
refunded to the Non-Paying Party by the applicable tax authority or other fiscal
authority subsequent to payment, the Non-Paying Party will transfer such amount
to the Paying Party within forty-five (45) days of receipt.  For purposes of
this section, “Indirect Taxes” shall mean value added taxes, sales taxes,
consumption taxes and other similar taxes.

 

6.10        Books and Records; Audit Rights.  Each Party (the “Audited Party”)
shall keep (and, in the case of Kolltan, shall cause its Affiliates and
Sublicensees to keep) complete, true and accurate books and records in
accordance with the Accounting Standards in sufficient detail for the other
Party (the “Auditing Party”) to determine the amount of any payments due to such
Party under this Agreement. Each Auditing Party shall have the right, once
annually at its own expense, to

 

39

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

have an independent, certified public accounting firm of nationally recognized
standing, selected by the Auditing Party and reasonably acceptable to the
Audited Party, review any such records of the Audited Party in the
location(s) where such records are maintained by the Audited Party upon
reasonable notice (which shall be no less than thirty (30) days’ prior written
notice) and during regular business hours and under obligations of confidence,
for the sole purpose of verifying the accuracy of the amounts paid under this
Agreement within a two (2) year period preceding the date of the request for
review.  The Audited Party shall (and, in the case of Kolltan as the Audited
Party, shall cause its Affiliates and Sublicensees to) make its (and their)
personnel reasonably available to answer queries reasonably required for such
report. The report of such accounting firm shall be limited to a certificate
stating whether any report made or invoice or payment submitted by the Audited
Party during such period is accurate or inaccurate and the amounts of any
discrepancy.  No other information shall be provided to the Auditing Party.  The
Audited Party shall receive a copy of each such report concurrently with receipt
by the Auditing Party.  Should such inspection lead to the discovery of a
discrepancy to the Auditing Party’s detriment, the Audited Party shall pay the
amount of the discrepancy within thirty (30) days after its receipt from the
accounting firm of the certificate showing the amount of the discrepancy.  The
Auditing Party shall pay the full cost of the review unless the underpayment is
greater than [**] percent ([**]%) of the amount due for the applicable period,
in which case the Audited Party shall pay the reasonable costs charged by such
accounting firm for such review.

 

ARTICLE 7
OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS

 

7.1          Inventorship.  Inventorship for patentable inventions made in the
course of Research, Development, Manufacture or Commercialization of the
Licensed Antibody, Licensed Products, Follow-On Antibodies and Follow-On
Products shall be determined in accordance with the patent laws of the
jurisdiction where the invention was made; provided, however, that the issue as
to whether any such invention is jointly made by the Parties shall be determined
in accordance with the substantive Applicable Laws of the United States,
irrespective of the country in which such invention is made.

 

7.2          Ownership.  Subject to the rights and licenses granted to Kolltan
under this Agreement, as between the Parties, MedImmune shall own the entire
right, title and interest in and to all inventions and discoveries (and Patents
claiming patentable inventions therein) first made or discovered solely by
employees or consultants of MedImmune or its Affiliates or acquired solely by
MedImmune or its Affiliates in the course of Research, Development or
Manufacture of the Licensed Antibody, Licensed Products, Follow-On Antibodies
and Follow-On Products.  Kolltan shall own the entire right, title and interest
in and to all inventions and discoveries (and Patents claiming patentable
inventions therein) first made or discovered solely by employees or consultants
of Kolltan or its Affiliates or acquired solely by Kolltan or its Affiliates in
the course of Research, Development, Manufacture or Commercialization of the
Licensed Antibody, Licensed Products, Follow-On Antibodies and Follow-On
Products.  Each Party shall own an undivided, one-half interest in any Joint IP
and, subject to the terms and conditions of this Agreement, shall retain the
right to practice under such interest without the consent of or accounting to
the other.  Subject to the terms of this Agreement, the rights of the Parties as
joint owners shall be determined in accordance with the substantive Applicable
Laws

 

40

--------------------------------------------------------------------------------


 

of the United States, irrespective of the country in which any invention or
discovery is made or discovered.

 

7.3          Prosecution and Maintenance of Patents.

 

7.3.1       Kolltan Rights.

 

(a)           Kolltan shall have (i) the sole right, at Kolltan’s discretion and
expense, to file, prosecute, and maintain (including with respect to any
interference, derivation, re-issuance, re-examination, opposition or other
post-grant proceedings) any Kolltan Patents throughout the world, and (ii) the
first right, at Kolltan’s discretion (subject to the remainder of this
Section 7.3.1), to file, prosecute, and maintain (including with respect to any
interference, derivation, re-issuance, re-examination, opposition or other
post-grant proceedings) (x) any MedImmune Patents throughout the world (subject
to Section 12.10 of the Dyax Agreement) and (y) any Joint Patents throughout the
world.

 

(b)           Promptly after the Effective Date, MedImmune shall transfer or
disclose to Kolltan, in whatever manner or form Kolltan may reasonably request,
all documents, correspondence and other information and materials Controlled by
MedImmune as of the Effective Date that relate to the MedImmune Patents as
reasonably necessary for Kolltan to exercise its rights under clause (ii)(x) of
Section 7.3.1(a).  Such transfers and disclosures shall be made (i) in any
manner or form reasonably requested by Kolltan and (ii) at MedImmune’s expense;
provided, however, if at Kolltan’s request any such transfer or disclosure is
made in any manner or form that is not reasonably standard in the
biopharmaceutical industry for transfers or disclosures of a similar kind, such
transfer or disclosure shall be made at Kolltan’s expense.

 

(c)           MedImmune shall reimburse Kolltan for the reasonable Out-of-Pocket
Costs of Kolltan in the filing, prosecution and maintenance of any MedImmune
Patent or Joint Patent; provided, however, that MedImmune shall have the right
to assign any such Patent in any country (or, in case of a Joint Patent, to
assign MedImmune’s interest in such Joint Patent in any country) to Kolltan, in
which case such Patent (or Joint Patent) in such country shall thereafter be
deemed a Kolltan Patent, or (in the case of a MedImmune Patent) to cause the
abandonment of any such Patent in any country, at Kolltan’s election, and
thereby to terminate MedImmune’s obligation to reimburse such costs incurred
thereafter, upon thirty (30) days’ written notice to Kolltan.  Kolltan will
provide an invoice to MedImmune for reimbursement of Out-of-Pocket Costs within
90 days of receiving an invoice from a Third Party for such Out-of-Pocket Costs.

 

(d)           The Parties shall work together in good faith to agree upon a
strategy for the prosecution of any MedImmune Patents and Joint Patents,
including the list of countries in which such Patents will be filed; provided,
however, that (subject to Section 7.3.1(e)) Kolltan shall have the final right
to make such determinations.  Kolltan shall provide MedImmune with a draft of
any prosecution filing related to any MedImmune Patents or Joint Patents at
least thirty (30) days in advance of submission (or, if such timing is not
practicable, as far in advance of submission as practicable) and shall provide
MedImmune an opportunity to provide comments on and make requests of Kolltan
concerning such filing and shall consider in good faith any comments or requests
regarding such filing that MedImmune may timely provide.  In

 

41

--------------------------------------------------------------------------------


 

addition, Kolltan shall provide to MedImmune such other information related to
prosecution of any MedImmune Patents or Joint Patents as MedImmune may from time
to time reasonably request to allow MedImmune to track prosecution and
maintenance of such Patents and shall consider in good faith any comments that
MedImmune may provide with respect to such matters.

 

(e)           Kolltan shall give MedImmune written notice reasonably, but in no
event less than thirty (30) days, in advance of any decision by Kolltan not to
file an application for or to abandon the prosecution of or otherwise not
maintain or extend any MedImmune Patent or Joint Patent in any country.  Upon
receiving such notice, MedImmune shall have the right, at its own cost, to file,
prosecute, maintain and extend, as the case may be, such MedImmune Patent or
Joint Patent, in MedImmune’s name, in such country; provided, however, that
MedImmune shall not exercise such right without the prior written consent of
Kolltan (which Kolltan may withhold in its sole discretion) if Kolltan’s
decision not to file an application for or to abandon the prosecution of or
otherwise not maintain or extend such MedImmune Patent or Joint Patent is made
for strategic business reasons (e.g., in countries with compulsory licensing
policies).  If MedImmune exercises its rights under this Section 7.3.1(e) with
respect to any Joint Patent in any country, Kolltan shall (i) assign its entire
right, title and interest in such Joint Patent in such country to MedImmune,
(ii) use reasonable efforts to make its authorized attorneys, agents or
representatives available to MedImmune and to assist MedImmune in obtaining and
maintaining such patent protection, and (iii) sign or use reasonable efforts to
have signed all legal documents necessary to file and prosecute such Joint
Patent or to obtain or maintain such Joint Patent.

 

7.3.2       MedImmune Rights.

 

(a)           MedImmune shall have (i) the sole right, at MedImmune’s discretion
and expense, to file, prosecute, and maintain (including with respect to any
interference, derivation, re-issuance, re-examination, opposition or other
post-grant proceedings) any MedImmune Manufacturing Patents throughout the
world, and (ii) the first right, at MedImmune’s discretion (subject to the
remainder of this Section 7.3.2) and expense, to file, prosecute, and maintain
(including with respect to any interference, derivation, re-issuance,
re-examination, opposition or other post-grant proceedings) any MedImmune
Additional Patents throughout the world.

 

(b)           The Parties shall work together in good faith to agree upon a
strategy for the prosecution of any MedImmune Additional Patents, including the
list of countries in which such MedImmune Additional Patents will be filed;
provided, however, that (subject to Section 7.3.2(c)) MedImmune shall have the
final right to make such determinations. MedImmune shall provide Kolltan with a
draft of any prosecution filing related to any MedImmune Additional Patents at
least thirty (30) days in advance of submission (or, if such timing is not
practicable, as far in advance of submission as practicable) and shall provide
Kolltan an opportunity to provide comments on and make requests of MedImmune
concerning such filing and shall consider in good faith any comments or requests
regarding such filing that Kolltan may timely provide.  In addition, MedImmune
shall provide to Kolltan such other information related to prosecution of any
MedImmune Additional Patents as Kolltan may from time to time reasonably request
to allow Kolltan to track prosecution and maintenance of such Patents and shall
consider in good faith any comments that Kolltan may provide with respect to
such matters.

 

42

--------------------------------------------------------------------------------


 

(c)           MedImmune shall give Kolltan written notice reasonably, but in no
event less than thirty (30) days, in advance of any decision by MedImmune not to
file an application for or to abandon the prosecution of or otherwise not
maintain or extend any MedImmune Additional Patents in any country.  Upon
receiving such notice, Kolltan shall have the right, at its own cost, to file,
prosecute, maintain and extend, as the case may be, such MedImmune Additional
Patents, in Kolltan’s name, in such country; provided, however, that Kolltan
shall not exercise such right without the prior written consent of MedImmune
(which MedImmune may withhold in its sole discretion) if MedImmune’s decision
not to file an application for or to abandon the prosecution of or otherwise not
maintain or extend such MedImmune Additional Patent is made for strategic
business reasons (e.g., in countries with compulsory licensing policies).

 

7.4          Third Party Infringement.

 

7.4.1       Notice.  Each Party shall promptly report in writing to the other
Party any known or suspected (a) infringement of any of the MedImmune Patents,
MedImmune Additional Patents, Kolltan Patents or Joint Patents; (b) unauthorized
use or misappropriation of any of the MedImmune Know-How, MedImmune Additional
Know-How, Kolltan Know-How or Joint Know-How of which such Party becomes aware;
or (c) notification under the Biologics Price Competition and Innovation Act of
2009, as amended, or any similar law, from a biosimilar applicant arising from
the filing of an application for the Regulatory Approval of a product intending
to show that such product is biosimilar to any Licensed Product (or, in the case
of MedImmune as the notifying Party, any Follow-On Product) that is a reference
product for which a claim of infringement of any of the MedImmune Patents,
MedImmune Additional Patents, Kolltan Patents or Joint Patents by the
manufacture or sale of such product could reasonably be asserted, and shall
provide the other Party with all available evidence regarding such known or
suspected infringement or unauthorized use.

 

7.4.2       Enforcement of Patents.

 

(a)           Kolltan Rights.

 

(i)            Kolltan shall have (x) the sole right, but not the obligation, to
initiate a lawsuit or take other reasonable action to enforce any Kolltan
Patents throughout the world and (y) the first right, but not the obligation, to
initiate a lawsuit or take other reasonable action to enforce (A) any MedImmune
Patents throughout the world and (B) any Joint Patents throughout the world;
provided, however, that Kolltan shall not initiate any such lawsuit or take such
other action with respect to any matter described in this clause (y) without
first consulting with MedImmune and giving good faith consideration to any
reasonable objection from MedImmune regarding Kolltan’s proposed course of
action.  MedImmune shall cooperate in the prosecution of any suit under this
Section 7.4.2(a)(i) as may be reasonably requested by Kolltan (including joining
such suit as a plaintiff if Kolltan is unable to initiate or prosecute such
action solely in its own name); provided, however, that Kolltan shall promptly
reimburse all Out-of-Pocket Costs (including reasonable counsel fees and
expenses) of MedImmune in connection with such cooperation.  In connection with
any such proceeding, Kolltan shall not enter into any settlement admitting the
invalidity of, or otherwise impairing MedImmune’s rights in, any MedImmune IP or
Joint IP without the prior written consent of MedImmune.

 

43

--------------------------------------------------------------------------------


 

(ii)           Any recoveries resulting from an action brought by Kolltan under
Section 7.4.2(a)(i) shall (x) first be applied to reimburse each Party for all
Out-of-Pocket Costs incurred by such Party in connection with such proceeding
(on a pro rata basis, based on each Party’s respective litigation costs, to the
extent the recovery was less than all such litigation costs), and (y) second, as
to any remainder after such reimbursements are made, be retained by Kolltan;
provided, however, that (A) to the extent the award is based on lost profits
with respect to a Licensed Product or Follow-On Product, MedImmune shall receive
an amount equal to the royalty that would be payable, pursuant to Section 6.4,
on the imputed amount of Net Sales of such Licensed Product or Follow-On
Product, as applicable, in the country in which such infringement occurred based
on the amount retained by Kolltan under this clause (y), and (B) to the extent
the award reflects the amount of reasonable royalty payments due to Kolltan with
respect to a Licensed Product or Follow-On Product (excluding, for clarity, any
award to the extent described in clause (A) above), the amount retained by
Kolltan under this clause (y) shall be deemed Net Sales hereunder (and
accordingly subject to any applicable royalty obligation under Section 6.4).

 

(iii)          If Kolltan in good faith does not intend to initiate a lawsuit or
take other reasonable action with respect to any matter described in clause
(y) of Section 7.4.2(a)(i), then Kolltan shall notify MedImmune thereof (x) if
there is no time limit for the filing of such action, within sixty (60) days
following the notice of alleged infringement, or (y) if there is a time limit
for the filing of such action (including those set forth in Applicable Law), at
least fifteen (15) days before the time limit, and upon receipt of such notice
MedImmune shall have the right, but not the obligation, to initiate such lawsuit
or take such other action, after providing thirty (30) days (or five (5) days in
the event there is a time limit) notice to Kolltan and giving good faith
consideration to Kolltan’s reason(s) for not initiating a lawsuit or taking
other action; provided, however, that MedImmune shall not initiate such a
lawsuit or take such other action without the prior written consent of Kolltan
(which Kolltan may withhold in its sole discretion) if Kolltan’s decision not to
exercise its first right with respect thereto was made for strategic business
reasons. Kolltan shall cooperate in the prosecution of any suit initiated by
MedImmune to the extent permitted by the prior sentence as may be reasonably
requested by MedImmune (including joining such suit as a plaintiff if MedImmune
is unable to initiate or prosecute such action solely in its own name);
provided, however, that MedImmune shall promptly reimburse all Out-of-Pocket
Costs (including reasonable counsel fees and expenses) of Kolltan in connection
with such cooperation. Subject to the proviso in the immediately preceding
sentence, any recoveries resulting from such an action brought by MedImmune in
accordance with this Section 7.4.2(a)(iii)shall be retained by MedImmune.

 

(b)           MedImmune Rights.

 

(i)            MedImmune shall have (x) the sole right, but not the obligation,
to initiate a lawsuit or take other reasonable action to enforce any MedImmune
Manufacturing Patents throughout the world and (y) the first right, but not the
obligation, to initiate a lawsuit or take other reasonable action to enforce any
MedImmune Additional Patents throughout the world; provided, however, that
MedImmune shall not initiate any such lawsuit or take such other action with
respect to any matter described in this clause (y) without first consulting with
Kolltan and giving good faith consideration to any reasonable objection from
Kolltan regarding MedImmune’s proposed course of action.  Kolltan shall
cooperate in the

 

44

--------------------------------------------------------------------------------


 

prosecution of any suit under this Section 7.4.2(b)(i) as may be reasonably
requested by MedImmune (including joining such suit as a plaintiff if MedImmune
is unable to initiate or prosecute such action solely in its own name);
provided, however, that MedImmune shall promptly reimburse all Out-of-Pocket
Costs (including reasonable counsel fees and expenses) of Kolltan in connection
with such cooperation.  In connection with any such proceeding, MedImmune shall
not enter into any settlement admitting the invalidity of, or otherwise
impairing Kolltan’s rights in, any MedImmune Additional IP without the prior
written consent of Kolltan.

 

(ii)           With respect to any lawsuit initiated or other action taken by
MedImmune under clause (y) of Section 7.4.2(b)(i), (w) MedImmune shall keep
Kolltan reasonably informed of the status of such lawsuit or action; (x) without
limiting clause (w), MedImmune shall provide Kolltan with copies of any court
filings or other material documents or correspondence received from any Third
Party in connection with such lawsuit or action promptly after such filings or
documents or correspondence are received by MedImmune; (y) MedImmune shall
consult with Kolltan with respect to such lawsuit or action and consider any
comments from Kolltan with respect to such lawsuit or action in good faith; and
(z) without limiting clause (y), MedImmune shall provide Kolltan with drafts of
any court filings or other material documents or correspondence to be filed or
delivered by MedImmune prior to the date of filing or delivery such that Kolltan
has a reasonable opportunity to review and provide comments, and to the extent
Kolltan provides comments thereon promptly and in sufficient time to allow
MedImmune to meet applicable filing requirements, MedImmune shall consider such
comments in good faith.

 

(iii)          Any recoveries resulting from an action brought by MedImmune
under Section 7.4.2(b)(i) shall (x) first be applied to reimburse each Party for
all Out-of-Pocket Costs incurred by such Party in connection with such
proceeding (on a pro rata basis, based on each Party’s respective litigation
costs, to the extent the recovery was less than all such litigation costs), and
(y) second, as to any remainder after such reimbursements are made, (A) to the
extent the award is based on lost profits with respect to a Licensed Product or
Follow-On Product, such remainder shall be retained by Kolltan; provided,
however, that if the award is based on lost profits with respect to a Licensed
Product or Follow-On Product, then MedImmune shall receive an amount equal to
the royalty that would be payable, pursuant to Section 6.4, on the imputed
amount of Net Sales of such Licensed Product or Follow-On Product, as
applicable, in the country in which such infringement occurred based on the
amount retained by Kolltan under this clause (A); (B) to the extent the award
reflects the amount of reasonable royalty payments due to Kolltan with respect
to a Licensed Product or Follow-On Product (excluding, for clarity, any award to
the extent described in clause (A) above), such remainder shall be retained by
Kolltan; provided, however, that if the award is based on the amount of
reasonable royalty payments due to Kolltan with respect to a Licensed Product or
Follow-On Product, as applicable, then the amount retained by Kolltan under this
clause (B) shall be deemed Net Sales hereunder (and accordingly subject to any
applicable royalty obligation under Section 6.4); and (C) to the extent the
award is not described in clauses (A) or (B) above, such remainder shall be
equitably divided between MedImmune and Kolltan.

 

(iv)          If MedImmune in good faith does not intend to initiate a lawsuit
or take other reasonable action with respect to any matter described in clause
(y) of Section 7.4.2(b)(i), then MedImmune shall notify Kolltan thereof (x) if
there is no time limit for the filing of such action, within sixty (60) days
following the notice of alleged infringement, or (y) if there is a time limit
for the filing of such action (including those set forth in Applicable Law), at
least fifteen (15) days before the time limit, and upon receipt of such notice
Kolltan shall have the right, but not the obligation, to initiate such lawsuit
or take such other action, after providing thirty (30) days (or five (5) days in
the event there is a time limit) notice to MedImmune and giving good faith
consideration to MedImmune’s reason(s) for not initiating a lawsuit or taking
other action; provided, however, that Kolltan shall not initiate such a lawsuit
or take such other action without the prior written consent of MedImmune (which
MedImmune may withhold in its sole discretion) if MedImmune’s decision not to
exercise its first right with respect thereto was made for strategic business
reasons. MedImmune shall cooperate in the prosecution of any suit initiated by
Kolltan to the extent permitted by the prior sentence as may be reasonably
requested by Kolltan (including joining such suit as a plaintiff if Kolltan is
unable to initiate or prosecute such action solely in its own name); provided,
however, that Kolltan shall promptly reimburse all Out-of-Pocket Costs
(including reasonable counsel fees and expenses) of MedImmune in connection with
such cooperation. Subject to the proviso in the immediately preceding sentence,
any recoveries resulting from such an action brought by Kolltan in accordance
with this Section 7.4.2(b)(iv)shall be retained by Kolltan.

 

45

--------------------------------------------------------------------------------


 

7.4.3       Conduct of Certain Actions; Costs.  The Party initiating legal
action shall have the sole and exclusive right to select counsel for any suit
initiated by it pursuant to Section 7.4.2 (the “Initiating Party”). Unless
otherwise expressly provided herein, the Initiating Party shall bear its own
Out-of-Pocket Costs incurred in any such legal action, including the fees and
expenses of the counsel selected by it.  The other Party shall have the right to
participate and be represented in any such legal action (in cases where such
other Party has standing) by its own counsel at its own expense.

 

7.5          Patent Invalidity Claim.  Each Party shall promptly notify the
other in the event of any legal action (excluding any actions covered by
Section 7.3) by any Third Party with respect to the validity of a MedImmune
Patent, MedImmune Additional Patent, Kolltan Patent or Joint Patent of which it
becomes aware.  With respect to any such action:

 

7.5.1       Kolltan shall have (a) the sole right, but not the obligation, at
its expense, to defend against any such action relating to any Kolltan Patents
throughout the world, and (b) the first right, but not the obligation, at its
expense, to defend against any such action relating to any MedImmune Patents
throughout the world and any Joint Patents throughout the world.  If Kolltan
does not defend against any such action described in clause (b) above, then
MedImmune shall have the right, but not the obligation, to defend such action at
MedImmune’s expense; provided, however, that MedImmune shall not defend against
any such action described without the prior written consent of Kolltan (which
Kolltan may withhold in its sole discretion) if Kolltan’s decision not to
exercise its first right with respect thereto was made for strategic business
reasons.

 

7.5.2       MedImmune shall have (a) the sole right, but not the obligation, at
its expense, to defend against any such action relating to any MedImmune
Manufacturing Patents throughout the world and (b) the first right, but not the
obligation, at its expense, to defend against any such action relating to any
MedImmune Additional Patents throughout the world.  If

 

46

--------------------------------------------------------------------------------


 

MedImmune does not defend against any such action described in clause (b) above,
then Kolltan shall have the right, but not the obligation, to defend such action
at Kolltan’s expense; provided, however, that Kolltan shall not defend against
any such action described without the prior written consent of MedImmune(which
MedImmune may withhold in its sole discretion) if MedImmune’s decision not to
exercise its first right with respect thereto was made for strategic business
reasons.  In addition, with respect to any such action described in
clause(b) above, (i) MedImmune shall keep Kolltan reasonably informed of the
status of such action; (ii) without limiting clause (i), MedImmune shall provide
Kolltan with copies of any court filings or other material documents or
correspondence received from any Third Party in connection with such action
promptly after such filings or documents or correspondence are received by
MedImmune; (iii) MedImmune shall consult with Kolltan with respect to such
action and consider any comments from Kolltan with respect to such action in
good faith; and (iv) without limiting clause (iii), MedImmune shall provide
Kolltan with drafts of any court filings or other material documents or
correspondence to be filed or delivered by MedImmune prior to the date of filing
or delivery such that Kolltan has a reasonable opportunity to review and provide
comments, and to the extent Kolltan provides comments thereon promptly and in
sufficient time to allow MedImmune to meet applicable filing requirements,
MedImmune shall consider such comments in good faith.

 

7.6          Patent Term Extensions.  The Parties shall cooperate with each
other in obtaining patent term extensions or supplemental protection
certificates or their equivalents in any country, where applicable to MedImmune
Patents, MedImmune Additional Patents, Kolltan Patents and Joint Patents;
provided, however, that (a) Kolltan shall have the right of final decision as to
whether to seek patent term extensions or supplemental protection certificates
or their equivalents in any country with respect to the MedImmune Patents,
Kolltan Patents and Joint Patents, and (b) MedImmune shall have the right of
final decision as to whether to seek patent term extensions or supplemental
protection certificates or their equivalents in any country with respect to the
MedImmune Additional Patents.

 

7.7          Patent Marking.  Kolltan shall comply with the patent marking
statutes in each country in which a Licensed Product or Follow-On Product is
sold by Kolltan, its Affiliates and/or its Sublicensees.

 

7.8          CREATE Act.  The Parties acknowledge and agree that this Agreement
is a “joint research agreement” as defined in the Cooperative Research and
Technology Enhancement Act of 2004, 35 U.S.C. 103(c)(2)-(c)(3) (the “CREATE
Act”).  MedImmune (a) without the prior written consent of Kolltan, shall not
make any election under the CREATE Act with respect to the Licensed Antibody,
Licensed Products, Follow-On Antibodies or Follow-On Products and (b) shall
cooperate with Kolltan with respect to any actions taken by Kolltan in
connection with any election made by Kolltan under the CREATE Act with respect
to the Licensed Antibody, Licensed Products, Follow-On Antibodies or Follow-On
Products.

 

7.9          Publications.

 

7.9.1       Publication by MedImmune.  Notwithstanding anything to the contrary
in this Agreement, MedImmune may publish, present or otherwise disclose
preclinical data relating to Licensed Antibody or Licensed Products, either
orally or in writing, in a publication,

 

47

--------------------------------------------------------------------------------

 

presentation or other disclosure (a “MedImmune Publication”), only in accordance
with the terms and conditions of this Section 7.9.1.

 

(a)           MedImmune shall provide a copy of any proposed MedImmune
Publication to Kolltan at least thirty (30) days prior to its submission or
other disclosure, and Kolltan shall have thirty (30) days from receipt of such
proposed MedImmune Publication to provide comments and/or proposed changes to
MedImmune.  Without limiting the remainder of this Section 7.9.1, MedImmune
shall in good faith take into account any such comments and/or proposed changes.

 

(b)           Subject to the last sentence of Section 8.1 and Section 8.2,
MedImmune shall not include any Confidential Information of Kolltan (other than
preclinical data relating to Licensed Antibody or Licensed Products) in any
MedImmune Publication without Kolltan’s prior written consent.

 

(c)           If Kolltan reasonably determines that any MedImmune Publication
would entail the disclosure of any MedImmune Know-How or Joint Know-How upon
which Kolltan desires to file a patent application, or if MedImmune has made the
decision not to draft and file a patent application covering any MedImmune
Additional Know-How disclosed in any proposed MedImmune Publication, then, at
Kolltan’s request, disclosure of the proposed MedImmune Publication shall be
delayed for a period not to exceed forty-five (45) days after the date of
proposed submission or disclosure to enable Kolltan to draft and file a patent
application covering such MedImmune Know-How, Joint Know-How or MedImmune
Additional Know-How, as applicable.

 

(d)           MedImmune shall designate appropriate authors in accordance with
generally recognized standards for academic publications on any MedImmune
Publication.

 

7.9.2       Publication by Kolltan.  Notwithstanding anything to the contrary in
this Agreement, Kolltan may publish information or data relating to the Licensed
Antibody or Licensed Products in a scientific journal (a “Kolltan Publication”),
only in accordance with the terms and conditions of this Section 7.9.2.

 

(a)           Prior to the Option Termination Date, (i) Kolltan shall provide to
MedImmune a copy of any proposed Kolltan Publication at least thirty (30) days
prior to submission, (ii) MedImmune shall have ten (10) days from receipt of
such proposed Kolltan Publication to provide comments to Kolltan, and
(iii) without limiting the remainder of this Section 7.9.2, Kolltan may, in its
sole discretion, take into account any such comments.  From and after the Option
Termination Date, Kolltan shall have no obligation to provide a copy of any
proposed Kolltan Publication to MedImmune prior to submission or other
disclosure.

 

(b)           Subject to the last sentence of Section 8.1 and Section 8.2,
Kolltan shall not include any Confidential Information of MedImmune in any
Kolltan Publication without MedImmune’s prior written consent.

 

(c)           Kolltan shall designate appropriate authors in accordance with
generally recognized standards for academic publications on any Kolltan
Publication.

 

48

--------------------------------------------------------------------------------


 

7.10        Existing Proceedings.

 

7.10.1     Prosecution by MedImmune.  Until such time as Kolltan assumes control
of a particular Existing Proceeding pursuant to Section 7.10.2, MedImmune shall
continue to prosecute such Existing Proceeding.  MedImmune shall provide Kolltan
with a draft of any filing or document to be submitted related to any such
Existing Proceeding at least thirty (30) days in advance of submission (or, if
such timing is not practicable, as far in advance of submission as practicable)
and shall provide Kolltan an opportunity to provide comments on and make
requests of MedImmune concerning such filing or document and shall consider in
good faith any comments or requests regarding such filing or document that
Kolltan may timely provide.  In addition, MedImmune shall provide to Kolltan
such other information related to such Existing Proceeding as Kolltan may from
time to time reasonably request to allow Kolltan to track such Existing
Proceeding and shall consider in good faith any comments that Kolltan may
provide with respect to such matters.  MedImmune shall also work with Kolltan in
good faith with respect to the strategy for the prosecution of such Existing
Proceeding.

 

7.10.2     Assumption of Control by Kolltan.  MedImmune shall give Kolltan
written notice reasonably, but in no event less than thirty (30) days, in
advance of any decision by MedImmune not to continue to prosecute any Existing
Proceeding.  Upon receiving such notice, Kolltan shall have the right, at its
own cost, to continue to prosecute such Existing Proceeding.  In addition,
Kolltan shall have the right, at Kolltan’s discretion and at its own cost, at
any time to assume control of any Existing Proceeding by providing written
notice to MedImmune.  If Kolltan exercises its rights under this Section 7.10.2,
MedImmune shall transfer or disclose to Kolltan, in whatever manner or form
Kolltan may reasonably request, all documents, correspondence and other
information and materials Controlled by MedImmune (and not previously disclosed
to Kolltan) as reasonably necessary for Kolltan to exercise its rights under
this Section 7.10.2.  Such transfers and disclosures shall be made (a) in any
manner or form reasonably requested by Kolltan and (b) at MedImmune’s expense;
provided, however, if at Kolltan’s request any such transfer or disclosure is
made in any manner or form that is not reasonably standard in the
biopharmaceutical industry for transfers or disclosures of a similar kind, such
transfer or disclosure shall be made at Kolltan’s expense.  In addition,
MedImmune shall (x) use reasonable efforts to make its authorized attorneys,
agents or representatives available to Kolltan and to assist Kolltan in
transitioning control of such Existing Proceeding to Kolltan and (y) sign or use
reasonable efforts to have signed all legal documents necessary to transfer
control of such Existing Proceeding to Kolltan.

 

7.10.3     Assistance.  If Kolltan assumes control of an Existing Proceeding
pursuant to Section 7.10.2, MedImmune shall provide such cooperation in the
prosecution of such proceeding as may be reasonably requested by Kolltan
(including permitting Kolltan to continue such proceeding in MedImmune’s name if
Kolltan is unable to prosecute such proceeding solely in Kolltan’s own name);
provided, however, that Kolltan shall promptly reimburse all Out-of-Pocket Costs
(including reasonable counsel fees and expenses) of MedImmune in connection with
such cooperation.

 

49

--------------------------------------------------------------------------------


 

ARTICLE 8
CONFIDENTIALITY

 

8.1          Confidentiality; Exceptions.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that the receiving Party (the “Receiving Party”) shall keep confidential and
shall not publish or otherwise disclose or use for any purpose other than as
provided for in this Agreement any Know-How in any form (whether written, oral,
graphic, photographic, electronic, magnetic, or otherwise) that is disclosed to
the Receiving Party by the other Party (the “Disclosing Party”) directly, or
indirectly in the course of the Receiving Party’s performing its obligations or
exercising its rights under this Agreement (collectively, “Confidential
Information”).  Notwithstanding anything to the contrary in this Agreement,
(a) any Regulatory Documentation relating to the Licensed Antibody or Licensed
Products shall be deemed to be the Confidential Information of Kolltan (and not
MedImmune), (b) any MedImmune Know-How, MedImmune Additional Know-How and Joint
Know-How shall be deemed to be the Confidential Information of each Party and
(c) subject to Section 8.3, the terms of this Agreement shall be deemed to be
the Confidential Information of each Party.  Notwithstanding the foregoing, the
restrictions set forth in the first sentence of this Section 8.1 shall not apply
to Confidential Information of the Disclosing Party to the extent that it can be
established by the Receiving Party that such Confidential Information:

 

8.1.1       was in the lawful knowledge and possession of the Receiving Party
prior to the time it was disclosed to, or learned by, the Receiving Party
pursuant to this Agreement, or was otherwise developed independently by the
Receiving Party, as evidenced by written records kept in the ordinary course of
business, or other documentary proof of actual use by the Receiving Party;

 

8.1.2       was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party;

 

8.1.3       became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the Receiving Party in breach of this Agreement; or

 

8.1.4       was disclosed to the Receiving Party, other than under an obligation
of confidentiality, by a Third Party who had no obligation to the Disclosing
Party not to disclose such information to others.

 

8.2          Authorized Disclosure.  Except as expressly provided otherwise in
this Agreement, a Receiving Party may use and disclose Confidential Information
of the Disclosing Party as follows:

 

8.2.1       under appropriate confidentiality provisions similar to those in
this Agreement, in connection with the performance of its obligations or
exercise of rights expressly granted or reserved under this Agreement; provided,
however, that the Receiving Party shall remain responsible for any violation of
such confidentiality provisions by any Person receiving such Confidential
Information;

 

50

--------------------------------------------------------------------------------


 

8.2.2       to the extent such disclosure is reasonably necessary in filing or
prosecuting patent and copyright applications, prosecuting or defending
litigation, complying with applicable governmental regulations (including the
rules and regulations of any stock exchange or NASDAQ), preparing and submitting
filings to Regulatory Authorities or as otherwise required by Applicable Law;
provided, however, that if a Receiving Party is required by Applicable Law to
make any such disclosure of a Disclosing Party’s Confidential Information (other
than a disclosure to a Regulatory Authority in a filing required by Applicable
Law) it will give reasonable advance notice to the Disclosing Party of such
disclosure requirement and shall furnish only that portion of the Disclosing
Party’s Confidential Information that the Receiving Party is legally required to
furnish;

 

8.2.3       in communications with existing or bona fide prospective acquirers,
merger partners, lenders, investors, licensees, sublicensees or collaborators,
and consultants and advisors of the Receiving Party in connection with
transactions or bona fide prospective transactions with any of the foregoing, in
each case on a need to know basis and under appropriate confidentiality
provisions substantially equivalent to those of this Agreement; provided,
however, that the Receiving Party shall remain responsible for any violation of
such confidentiality provisions by any Person receiving such Confidential
Information; or

 

8.2.4       to the extent mutually agreed to in writing by the Parties.

 

8.3          Press Release; Disclosure of Agreement.

 

8.3.1       On or promptly after the Effective Date, the Parties shall issue a
joint public announcement of the execution of this Agreement or each Party shall
issue a separate public announcement of the execution of this Agreement;
provided, however, that the content of any such public announcement (whether
joint or separate) shall be mutually agreed by the Parties.  Thereafter,
(a) subject to Section 7.9.1, MedImmune shall not (i) issue any other press
release regarding this Agreement or the Parties’ activities hereunder without
the prior written consent of Kolltan or (ii) make any other disclosures
regarding this Agreement or the Parties’ activities hereunder, or any results or
data arising hereunder, except for any disclosure that is reasonably necessary
to comply with applicable securities exchange listing requirements or other
Applicable Law; provided, however, that (x) the restrictions set forth in
clauses (i) and (ii) above shall terminate at such time, if any, as this
Agreement terminates pursuant to Section 5.4.3(a); and (y) if it is determined
that the Parties will enter into the Co-Development and Co-Commercialization
Agreement pursuant to Section 5.4.3(c) or 5.4.3(d), Kolltan shall not
unreasonably withhold its consent to any press release proposed to be issued by
MedImmune with respect to the Parties’ entering into the Co-Development and
Co-Commercialization Agreement; and (b) subject to Section 7.9.2, Kolltan may,
in its sole discretion, issue other press releases regarding its Development and
Commercialization activities hereunder (including any results or data arising
hereunder); provided, however, that Kolltan shall not issue any other press
releases regarding the terms of this Agreement or the exercise by either Party
of its rights under ARTICLE 5 without the prior written consent of MedImmune.

 

8.3.2       Each Party shall, if practicable, give the other Party a reasonable
opportunity to review those portions of all filings with the United States
Securities and Exchange Commission (or any stock exchange, including Nasdaq, or
any similar regulatory agency in any

 

51

--------------------------------------------------------------------------------


 

country other than the United States) describing the terms of this Agreement
(including any filings of this Agreement) prior to submission of such filings,
and shall give due consideration to any reasonable comments by the non-filing
Party relating to such filing, including the provisions of this Agreement for
which confidential treatment should be sought.

 

8.4          Existing Confidentiality Agreement.  For the avoidance of doubt,
any information disclosed by either Party to the other Party prior to the
Effective Date pursuant to the Mutual Confidentiality Agreement, dated July 12,
2012, between MedImmune and Kolltan (the “Existing Confidentiality Agreement”)
shall be treated as Confidential Information of the disclosing Party for all
purposes under this Agreement.

 

8.5          Remedies.  In the event a Party breaches the confidentiality
obligations set forth in this ARTICLE 8, the other Party shall be entitled to
seek, in addition to any other right or remedy it may have, at law or in equity,
a temporary injunction, without the posting of any bond or other security,
enjoining or restraining the breaching Party from any violation or threatened
violation of this ARTICLE 8.

 

8.6          Return of Confidential Information.  Upon the expiration or
termination of this Agreement, the Receiving Party shall return to the
Disclosing Party all Confidential Information of the Disclosing Party in its
possession (and all copies and reproductions thereof).  In addition, the
Receiving Party shall destroy: (a) any notes, reports or other documents
prepared by the Receiving Party which contain Confidential Information of the
Disclosing Party; and (b) any Confidential Information of the Disclosing Party
(and all copies and reproductions thereof) which is in electronic form or cannot
otherwise be returned to the Disclosing Party.  Alternatively, upon written
request of the Disclosing Party, upon such expiration or termination, the
Receiving Party shall destroy all Confidential Information of the Disclosing
Party in its possession (and all copies and reproductions thereof) and any
notes, reports or other documents prepared by the Receiving Party which contain
Confidential Information of the Disclosing Party.  Nothing in this Section 8.6
shall require the alteration, modification, deletion or destruction of archival
tapes or other electronic back-up media made in the ordinary course of business;
provided that the Receiving Party shall continue to be bound by its obligations
of confidentiality and other obligations under this ARTICLE 8 with respect to
any Confidential Information contained in such archival tapes or other
electronic back-up media.  Any requested destruction of Confidential Information
shall be certified in writing to the Disclosing Party.  Notwithstanding the
foregoing, (i) the Receiving Party’s legal counsel may retain one copy of the
Disclosing Party’s Confidential Information solely for the purpose of
determining the Receiving Party’s continuing obligations under this ARTICLE 8
and (ii) the Receiving Party may retain the Disclosing Party’s Confidential
Information and its own notes, reports and other documents to the extent
reasonably required (x) to comply with Applicable Law and regulatory
requirements; (y) to exercise the rights and licenses of the Receiving Party
expressly surviving expiration or termination of this Agreement; and (z) to
perform the obligations of the Receiving Party expressly surviving expiration or
termination of this Agreement.  Notwithstanding the return or destruction of the
Disclosing Party’s Confidential Information, the Receiving Party shall continue
to be bound by its obligations of confidentiality and other obligations under
this ARTICLE 8.

 

52

--------------------------------------------------------------------------------


 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES

 

9.1          Representations and Warranties of Both Parties.  Each Party hereby
represents and warrants to the other Party, as of the Effective Date, that:

 

9.1.1       Such Party is duly organized, validly existing and in good standing
under the Applicable Laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof.

 

9.1.2       Such Party has taken all necessary action on its part to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder.

 

9.1.3       This Agreement has been duly executed and delivered on behalf of
such Party, and constitutes a legal, valid, binding obligation, enforceable
against it in accordance with the terms hereof, subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity.

 

9.1.4       The execution, delivery and performance of this Agreement by such
Party does not conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which such Party or its
Affiliates is a party or by which such Party or its Affiliates is bound
(including, with respect to MedImmune, any In-License Agreement), nor violate
any Applicable Law.

 

9.1.5       No government authorization, consent, approval, license, exemption
of or filing or registration with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, under
any Applicable Law currently in effect, is or will be necessary for, or in
connection with, the transactions contemplated by this Agreement, or for the
performance by it of its obligations under this Agreement, except as necessary
to conduct clinical trials or to seek or obtain Regulatory Approvals.

 

9.2          Representations, Warranties and Covenants of MedImmune.  MedImmune
hereby represents, warrants and covenants to Kolltan that:

 

9.2.1       MedImmune is, as of the Effective Date, and at all times will be,
(a) the sole and exclusive owner of all of the MedImmune IP and MedImmune
Additional IP other than the In-Licensed IP and (b) the sole and exclusive
licensee of the In-Licensed IP other than the In-Licensed IP under the Dyax
Agreement.  MedImmune’s rights to the MedImmune IP and MedImmune Additional IP
are as of the Effective Date, and at all times will be, (x) free of all liens,
mortgages, encumbrances, pledges and security interests of any kind in favor of
any Third Party and (y) not subject to any rights of or licenses to any
Governmental Authority.

 

9.2.2       As of the Effective Date, MedImmune has obtained from each employee
and agent of MedImmune or its Affiliates who has performed activities in
connection with the Research, Development or Manufacture of the Licensed
Antibody or Licensed Products all right,

 

53

--------------------------------------------------------------------------------


 

title and interest in and to any inventions and discoveries made or discovered
by such employee or agent in the course of conducting such activities.

 

9.2.3       The MedImmune Patents existing as of the Effective Date are listed
on Exhibit 9.2.3.  There are no MedImmune Additional Patents existing as of the
Effective Date.  As of the Effective Date, all documents required to be filed
and all payments required to be made in order to maintain each MedImmune Patent
and each MedImmune Additional Patent have been filed or made, as the case may
be, in a timely manner, and no action has been taken that would constitute
waiver, abandonment or any similar relinquishment of rights with respect to any
such Patent.

 

9.2.4       As of the Effective Date, (a) MedImmune has taken reasonable
measures to maintain the confidentiality of the MedImmune Know-How and MedImmune
Additional Know-How and has disclosed the MedImmune Know-How and MedImmune
Additional Know-How to Third Parties only under confidentiality obligations
similar to those set forth in ARTICLE 8, and (b) to the knowledge of MedImmune,
there is no actual infringement or misappropriation or threatened infringement
or misappropriation of any MedImmune IP, MedImmune Additional IP or Regulatory
Documentation related to the Licensed Antibody or Licensed Products by any
Person.

 

9.2.5       As of the Effective Date, to the knowledge of MedImmune, (a) none of
the MedImmune Patents or MedImmune Additional Patents is invalid or
unenforceable, in whole or in part, and (b) the conception, development and
reduction to practice of the MedImmune IP, MedImmune Additional IP and
Regulatory Documentation related to the Licensed Antibody or Licensed Products
have not constituted or involved the misappropriation of trade secrets or other
rights or property of any Person.  There are not as of the Effective Date, nor
have there been over the three (3) year period immediately preceding the
Effective Date, any actual (or, to MedImmune’s knowledge, threatened) claims,
lawsuits, arbitrations, legal or administrative or regulatory proceedings,
charges, complaints or investigations by any Government Authority (except in the
ordinary administrative course of the granting of patents or approvals and
proceedings relating thereto) or by any Third Party relating to the MedImmune
IP, MedImmune Additional IP or Regulatory Documentation related to the Licensed
Antibody or Licensed Products.

 

9.2.6       As of the Effective Date, except as listed in Exhibit 9.2.6, to the
knowledge of MedImmune, the exercise by Kolltan of the rights, licenses and
sublicenses granted to Kolltan by MedImmune under this Agreement, including the
making, using, selling, offering for sale or import of the Licensed Antibody or
any Licensed Product, will not infringe any intellectual property rights of any
Third Party.  For clarity, a listing on Exhibit 9.2.6 is not a statement or
admission regarding infringement.

 

9.2.7       As of the Effective Date, (a) each In-License Agreement is in
effect, (b) to the knowledge of MedImmune, no party to any In-License Agreement
is in breach of any provisions thereof and (c) no event has occurred under any
In-License Agreement that would (with or without the passage of time) permit any
party thereto (other than MedImmune or its applicable Affiliate) to terminate
such In-License Agreement.

 

54

--------------------------------------------------------------------------------


 

9.2.8       MedImmune and its Affiliates shall (a) not commit any act or permit
the occurrence of any omission that would constitute a breach of any In-License
Agreement or result in the termination thereof prior to the expiration thereof
in accordance with the terms thereof, (b) not amend, modify or waive any rights
under any In-License Agreement in such a way as to adversely affect Kolltan’s
rights or obligations under this Agreement, or terminate any In-License
Agreement, without Kolltan’s prior written consent, (c) promptly notify Kolltan
of any breach of any In-License Agreement by any party thereto, the occurrence
of which gives rise to a right of termination thereunder by any party thereto or
causes automatic termination thereunder, and (d) subject to clause (b) above,
use commercially reasonable efforts to enforce the terms of each In-License
Agreement against each other party thereto.

 

9.2.9       This Agreement complies with any requirements or conditions set
forth in any In-License Agreement with respect to the grant of a sublicense
under MedImmune’s and its Affiliates rights under the In-Licensed IP.  Except as
set forth on Exhibit 9.2.9, no In-License Agreement imposes, directly or
indirectly, any obligation on Kolltan (as sublicensee of MedImmune’s and its
Affiliates’ rights under the In-Licensed IP), or any obligation on MedImmune or
its Affiliates to cause Kolltan (as sublicensee of MedImmune’s and its
Affiliates’ rights under the In-Licensed IP), to take any action or refrain from
taking any action.  Except as set forth on Exhibit 9.2.9, there are no
restrictions on the rights of Kolltan as sublicensee of MedImmune’s and its
Affiliates’ rights under the In-Licensed IP to use or disclose the In-Licensed
IP, including granting further sublicenses thereunder.  Except as set forth in
Exhibit 6.4.4, as between MedImmune and its Affiliates (on the one hand) and
Kolltan (on the other hand), MedImmune and its Affiliates will make all payments
required to be made under each In-License Agreement.

 

9.2.10     The In-Licensed IP under the MRC Agreement is not subject to any
Third Party Rights (as defined in the MRC Agreement).

 

9.2.11     MedImmune or its applicable Affiliate under the Dyax Agreement (a) as
of the Effective Date, has the right under its option under Clause 12 of the
Dyax Agreement to obtain a MedImmune Product License (as defined in the Dyax
Agreement) with respect to the Licensed Antibody and any Licensed Product to be
Developed by Kolltan for any Target (as defined in the Dyax Agreement)
reasonably contemplated by Kolltan’s Development activities hereunder, (b) until
such time as MedImmune or its applicable Affiliate obtains a MedImmune Product
License (as defined in the Dyax Agreement) with respect to the Licensed Antibody
and any Licensed Product Developed or to be Developed by Kolltan for any Target
(as defined in the Dyax Agreement) reasonably contemplated by Kolltan’s
Development activities hereunder, shall maintain the right to do so, and
(c) upon Kolltan’s written request, shall promptly take such actions as are
reasonably necessary to obtain a MedImmune Product License (as defined in the
Dyax Agreement) with respect to the Licensed Antibody or any Licensed Product
Developed or to be Developed by Kolltan for any Target (as defined in the Dyax
Agreement) reasonably contemplated by Kolltan’s Development activities
hereunder.

 

9.2.12     Upon Kolltan’s written request, MedImmune or its applicable Affiliate
under the Lonza Agreement shall promptly take such actions as are reasonably
necessary to enter into a Product Schedule (as defined in the Lonza Agreement)
with respect to the Licensed Antibody, any Licensed Product, any Follow-On
Antibody or any Follow-On Product, so that the

 

55

--------------------------------------------------------------------------------


 

Exploitation (as defined in the Lonza Agreement) of the Licensed Antibody or
such Licensed Product, Follow-On Antibody or Follow-On Product, as applicable,
is covered by the license grants set forth in Section 6.1 of the Lonza
Agreement.

 

9.2.13     As of the Effective Date, (a) the Unredacted Provisions constitute
all provisions of the In-License Agreements that are relevant to the rights and
obligations of Kolltan as sublicensee under the In-Licensed IP and (b) nothing
in any In-License Agreement conflicts with the Unredacted Provisions thereof.

 

9.2.14     Each Third Party that conducted activities under any Research Program
is subject to written confidentiality and non-use obligations with respect to
any Know-How related to such Research Program that are at least as stringent as
those set forth in Sections 8.1 and 8.2, and no such Third Party has any rights
in or to the Licensed Antibody or the Licensed Program.  Following the Effective
Date, MedImmune will not cause or permit any Third Party to conduct any
activities under any Research Program without the prior written consent of
Kolltan.

 

9.2.15     As of the Effective Date, MedImmune has not (a) employed or used a
contractor or consultant that has employed, any individual or entity debarred by
the FDA (or subject to a similar sanction of EMA), or (b) employed any
individual who or entity that is the subject of an FDA debarment investigation
or proceeding (or similar proceeding of EMA), in the conduct of any activities
related to the Licensed Antibody.

 

9.2.16     As of the Effective Date, MedImmune has prepared, filed and
maintained all Regulatory Documentation that (a) is relevant to the Licensed
Antibody and Licensed Products and (b) Applicable Law requires MedImmune to have
prepared, filed and maintained, in each case in accordance with Applicable Law,
and all information contained therein is true, complete and correct in all
material respects.

 

9.2.17     As of the Effective Date, all activities conducted by or on behalf of
MedImmune with respect to the Licensed Antibody or Licensed Products have been
conducted, in all material respects, in accordance with Applicable Law, GLP, GCP
and GMP, as applicable.

 

9.2.18     Without limitation of Section 9.1.4, as of the Effective Date,
MedImmune has the right to grant all rights, licenses and sublicenses granted to
Kolltan under this Agreement (including a sublicense under all of the
In-Licensed IP as contemplated by this Agreement) and has not granted to any
Third Party any rights, licenses or sublicenses that are inconsistent with the
rights, licenses and sublicenses granted to Kolltan under this Agreement.

 

9.2.19     As of the Effective Date, MedImmune has disclosed or made available
to Kolltan all material information, documents and materials in its possession
relating to the Licensed Antibody, and all such information, documents and
materials are true, complete and correct in all material respects.

 

9.3          Mutual Covenants.  Each Party hereby covenants to the other Party
that:

 

9.3.1       Such Party shall comply with all Applicable Law in the performance
of this Agreement and the transactions contemplated hereby.

 

56

--------------------------------------------------------------------------------


 

9.3.2       Such Party:

 

(a)           shall impose on each employee of such Party or its Affiliates who
performs activities in connection with the Research, Development or Manufacture
of the Licensed Antibody or Licensed Products the obligation to assign all
right, title and interest in and to any inventions or discoveries made or
discovered by such employee in the course of conducting such activities;

 

(b)           shall not (i) employ or use any contractor or consultant that
employs any individual or entity debarred by the FDA (or subject to a similar
sanction of EMA); or (ii) employ any individual who or entity that is the
subject of an FDA debarment investigation or proceeding (or similar proceeding
of EMA), in each of clauses (i) and (ii) in the conduct of any activities in
connection with the Research, Development, or Manufacture of the Licensed
Antibody or Licensed Products.  If, at any time, (x) any individual or entity
employed by such Party or any contractor or consultant used by such Party in the
conduct of any activities in connection with the Research, Development or
Manufacture of the Licensed Antibody or Licensed Products becomes debarred by
the FDA (or subject to a similar sanction of EMA) or (y) any individual or
entity employed by such Party in the conduct of any activities in connection
with the Research, Development or Manufacture of the Licensed Antibody or
Licensed Products becomes the subject of, or is threatened to be made the
subject of, an FDA debarment investigation or proceeding (or similar proceeding
of EMA), such Party shall immediately notify the other Party; and

 

(c)           shall perform all activities in connection with the Research,
Development, and Manufacture of the Licensed Antibody and Licensed Products in
compliance in all material respects with GLP, GCP and GMP (including those
specified by the ICH), in each case as applicable;

 

provided, however, that the covenants set forth in this Section 9.3.2 shall
terminate (1) upon the expiration of the Trigger Period (and any applicable
Option Period), if as of such time MedImmune has not delivered an Exercise
Notice, and (2) upon Kolltan’s payment of the Buyout Amount to MedImmune.

 

9.3.3       Neither Party shall grant any right, license or sublicense to any
Third Party relating to any of the intellectual property rights it owns or
Controls which would conflict with any of the rights, licenses or sublicenses
granted or to be granted to the other Party hereunder.

 

9.4          Disclaimer.  Except as otherwise expressly set forth in this
Agreement, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY THAT ANY PATENTS ARE
VALID OR ENFORCEABLE, AND EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.  Without
limiting the foregoing, except as otherwise expressly set forth in this
Agreement, each Party disclaims any warranties with regards to:  (a) the success
of any study or test commenced under this Agreement; (b) the safety or
usefulness for any purpose of the technology or materials, including any
compounds, it provides or discovers under this Agreement; or (c) the validity,
enforceability, or non-infringement of any

 

57

--------------------------------------------------------------------------------

 

intellectual property rights or technology it provides or licenses to the other
Party under this Agreement.

 

ARTICLE 10
INDEMNIFICATION AND INSURANCE

 

10.1        Indemnification by Kolltan.  Kolltan shall defend, indemnify and
hold harmless the MedImmune Indemnitees from and against any and all losses,
damages, fees, expenses, settlement amounts or costs (including reasonable
attorneys’ fees and witness fees) (“Losses”) relating to or in connection with a
Third Party claim arising out of (a) any death, personal bodily injury or damage
to real or tangible personal property alleged or proven to result, directly or
indirectly, from the possession, use or consumption of, or treatment with, the
Licensed Antibody or any Follow-On Antibody, Licensed Product or Follow-On
Product, in each case by or on behalf of Kolltan or its Affiliates or
Sublicensees, including any product liability claims; (b) the Commercialization
by or on behalf of Kolltan or its Affiliates or Sublicensees of the Licensed
Antibody or any Follow-On Antibody, Licensed Product or Follow-On Product;
(c) any actual or alleged infringement or unauthorized use or misappropriation
of any Patent or other intellectual property right of a Third Party with respect
to the activities of Kolltan or its Affiliates or Sublicensees hereunder;
(d) any breach by Kolltan of its representations, warranties or covenants made
under this Agreement; or (e) any illegal or negligent act or omission or willful
misconduct of Kolltan or its Affiliates or Sublicensees or any of their
employees, contractors or agents, in performing any activities under or in
connection with this Agreement; provided, however, that the foregoing indemnity
shall not apply to the extent that any such Losses (i) are attributable to an
illegal act by or the gross negligence or willful misconduct of any MedImmune
Indemnitees, or (ii) are otherwise subject to an obligation by MedImmune to
indemnify the Kolltan Indemnitees under Section 10.2, as to which Losses the
provisions of Section 10.4 shall apply.

 

10.2        Indemnification by MedImmune.  MedImmune shall defend, indemnify and
hold harmless the Kolltan Indemnitees from and against any and all Losses
relating to or in connection with a Third Party claim arising out of (a) any
activities conducted by MedImmune or its Affiliates with respect to the Licensed
Antibody or Licensed Products on or prior to the Effective Date; (b) any death,
personal bodily injury or damage to real or tangible personal property alleged
or proven to result, directly or indirectly, from the possession, use or
consumption of, or treatment with, any Licensed Antibody or Licensed Product
included in or produced from the Inventory, including any product liability
claims; (c) any actual or alleged infringement or unauthorized use or
misappropriation of any Patent or other intellectual property right of a Third
Party with respect to the activities of MedImmune or its Affiliates hereunder;
(d) any breach by MedImmune of its representations, warranties or covenants made
under this Agreement; or (e) any illegal or negligent act or omission or willful
misconduct of MedImmune or its Affiliates or any of their employees, contractors
or agents, in performing any activities under or in connection with this
Agreement or the subject matter hereof, whether before or after the Effective
Date; provided, however, that the foregoing indemnity shall not apply to the
extent that any such Losses (i) are attributable to an illegal act by or the
gross negligence or willful misconduct of any Kolltan Indemnitees, or (ii) are
otherwise subject to an obligation by Kolltan to indemnify the MedImmune
Indemnitees under Section 10.1, as to which Losses the provisions of
Section 10.4 shall apply.

 

58

--------------------------------------------------------------------------------


 

10.3        Procedure.  In the event of a claim by a Third Party against any
Person entitled to indemnification under this Agreement, the Party claiming
indemnification (in such capacity, the “Indemnified Party”) shall promptly
notify the other Party (in such capacity, the “Indemnifying Party”) in writing
of the claim (it being understood that the failure by the Indemnified Party to
give prompt notice of a Third Party claim as provided in this Section 10.3 shall
not relieve the Indemnifying Party of its indemnification obligation under this
Agreement except and only to the extent that such Indemnifying Party is actually
prejudiced as a result of such failure to give prompt notice).  Within thirty
(30) days after delivery of such notification, the Indemnifying Party may, upon
written notice thereof to the Indemnified Party, undertake and solely manage and
control, at its sole expense and with counsel reasonably satisfactory to the
Indemnified Party, the defense of the claim.  If the Indemnifying Party does not
undertake such defense in accordance with the preceding sentence, the
Indemnified Party shall control such defense.  The Party not controlling such
defense shall cooperate with the other Party and may, at its option and expense,
participate in such defense with counsel of its choice; provided, however, that
if the Indemnifying Party assumes control of such defense as set forth above and
the Indemnified Party in good faith concludes, based on advice from counsel,
that the Indemnifying Party and the Indemnified Party (or the relevant MedImmune
Indemnitee or Kolltan Indemnitee seeking indemnification) have conflicting
interests with respect to such action, suit, proceeding or claim, the
Indemnified Party’s counsel may fully participate in such defense and the
Indemnifying Party shall be responsible for the reasonable fees and expenses of
one counsel to the indemnified Persons solely in connection therewith.  The
Party controlling such defense shall keep the other Party advised of the status
of such action, suit, proceeding or claim and the defense thereof, shall provide
the other Party copies of material documents and filings related to such action,
suit, proceeding or claim and shall consider recommendations made by the other
Party with respect thereto.  Except if the Indemnifying Party did not undertake
defense of the claim as set forth above, or if the Indemnifying Party and the
Indemnified Party (or the relevant MedImmune Indemnitee or Kolltan Indemnitee
seeking indemnification) have conflicting interests with respect to such action,
suit, proceeding or claim and the Indemnified Party engages separate counsel, as
provided above, the Indemnifying Party shall not be liable for any litigation
costs or expenses incurred by the Indemnified Party without the Indemnifying
Party’s written consent.  The Indemnified Party shall not settle any such
action, suit, proceeding or claim without the prior written consent of the
Indemnifying Party, which shall not be unreasonably withheld, delayed or
conditioned.  The Indemnifying Party shall not settle, without the prior written
consent of the Indemnified Party, any such action, suit, proceeding or claim, or
consent to any judgment in respect thereof, that does not include a complete and
unconditional release of the Indemnified Party from all liability with respect
thereto, that imposes any liability or obligation on the Indemnified Party or
that acknowledges fault by the Indemnified Party.

 

10.4        Allocation.  In the event a claim falls within the scope of the
indemnity given by each Party in Section 10.1 or 10.2, as the case may be, any
payments in connection with such claim shall be apportioned between the Parties
in accordance with the degree of fault attributable to each Party.

 

10.5        EXCLUSION OF CONSEQUENTIAL DAMAGES.  EXCEPT WITH RESPECT TO A BREACH
OF ARTICLE 8 OR THIRD PARTY CLAIMS THAT ARE SUBJECT TO INDEMNIFICATION UNDER
THIS ARTICLE 10, NEITHER MEDIMMUNE NOR KOLLTAN, NOR ANY OF THEIR RESPECTIVE
AFFILIATES, WILL BE LIABLE FOR

 

59

--------------------------------------------------------------------------------


 

ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES, WHETHER
LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER SUCH PARTY OR
ANY REPRESENTATIVE OF SUCH PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

 

10.6        Insurance.

 

10.6.1     MedImmune shall, at its own cost and expense, obtain and maintain in
effect insurance at such levels sufficient to cover its obligations under this
Agreement.  MedImmune shall furnish a certificate of insurance for any of the
applicable policies as soon as practicable after the Effective Date and upon any
renewal thereof.

 

10.6.2     Kolltan shall at its own cost and expense, obtain and maintain in
effect the following insurance:

 

(a)           Property insurance written on an all-risk basis sufficient to
cover the replacement value of the Inventory;

 

(b)           Commercial General Liability covering bodily injury and property
damage with minimum limits of $1,000,000 each occurrence and $2,000,000 general
aggregate, including Premises Liability, and Contractual Liability coverage for
Kolltan’s indemnification obligations under this Agreement;

 

(c)           upon initiation by Kolltan of any human clinical trial of the
Licensed Antibody, any Licensed Product, any Follow-On Antibody or any Follow-On
Product, Products/Completed Operations Liability covering human clinical trials
with minimum limits of $2,000,000 each occurrence and $2,000,000 policy
aggregate;

 

(d)           Commercial Automobile Liability covering hired and non-owned
vehicles with limits of at least $1,000,000 combined single limit (bodily injury
and property damage);

 

(e)           Workers’ Compensation as required by Applicable Law and Employer’s
Liability coverage with a limit of not less than $1,000,000; and

 

(f)            Umbrella Liability coverage with minimum limits of at least
$3,000,000 each occurrence and $3,000,000 general aggregate, sitting excess of
the general liability, commercial auto liability and employer’s liability
programs.

 

Each of the policies in clauses (b), (c), (d) and (f) above shall name MedImmune
as an Additional Insured, and all of the above policies shall be primary to any
liability insurance carried by MedImmune, which insurance(s) shall be excess and
non-contributory for claims and losses arising out of the performance of this
Agreement.  Kolltan shall furnish a certificate of insurance for any of the
required policies as soon as practicable after the Effective Date (or such later
time as Kolltan obtains the applicable policy) and upon any renewal thereof. 
All such insurances as required under this Section 10.6.2 shall be written with
a company or companies

 

60

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

having a financial rating of not less than A- in the most current edition of
Bests Key Rating Guide.

 

In the event that any of the required policies of insurance are written on a
claims made basis, then such policies shall be maintained for a period of not
less than three (3) years following the termination or expiration of this
Agreement.

 

MedImmune shall promptly provide to Kolltan such information as Kolltan
reasonably requests to enable Kolltan to comply with its obligations under this
Section 10.6.2.

 

ARTICLE 11
TERM AND TERMINATION

 

11.1        Term; Expiration.  This Agreement shall become effective as of the
Effective Date and, unless earlier terminated in accordance herewith, shall
remain in effect until the expiration of the last to expire Royalty Term for any
Licensed Product or Follow-On Product in any country.

 

11.2        Termination for Cause.

 

11.2.1     By Kolltan.  Kolltan may, without prejudice to any other remedies
available to it under Applicable Law or in equity, terminate this Agreement
(a) in its entirety, if MedImmune has materially breached or defaulted in the
performance of its obligations hereunder or (b) with respect to a Program, if
MedImmune has materially breached or defaulted in the performance of its
obligations hereunder with respect to such Program, in either case ((a) or (b))
if such breach or default has continued for [**] days after written notice
thereof describing such breach or default was provided to MedImmune by Kolltan. 
Any such termination shall become effective at the end of such [**] day cure
period, unless MedImmune has cured such breach or default prior to the
expiration of such cure period.

 

11.2.2     By MedImmune.  MedImmune may, without prejudice to any other remedies
available to it under Applicable Law or in equity, terminate this Agreement with
respect to a Program if Kolltan has materially breached or defaulted in the
performance of its obligations hereunder with respect to such Program and such
breach or default has continued for [**] days after written notice thereof
describing such breach or default was provided to Kolltan by MedImmune.  Any
such termination shall become effective at the end of such [**] day cure period,
unless Kolltan has cured such breach or default prior to the expiration of such
cure period.

 

11.3        Termination for Insolvency Event.  Either Party may terminate this
Agreement in its entirety or with respect to a Program effective upon written
notice to the other Party if the other Party suffers an Insolvency Event.

 

11.4        Termination for Regulatory Reasons.  If Kolltan reasonably
determines that it is not feasible for Kolltan to pursue the Development or
Commercialization of Licensed Products for reasons of safety or lack of
efficacy, then Kolltan may terminate this Agreement with respect to the Licensed
Program upon thirty (30) days’ written notice to MedImmune.  If Kolltan
reasonably determines that it is not feasible for Kolltan to pursue the
Development or

 

61

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Commercialization of Follow-On Products for reasons of safety or lack of
efficacy, then Kolltan may terminate this Agreement with respect to the
Follow-On Program upon thirty (30) days’ written notice to MedImmune.

 

11.5        Termination upon Effective Date of Co-Development and
Co-Commercialization Agreement or Auction License Agreement.  In the event the
Parties enter into the Co-Development and Co-Commercialization Agreement
pursuant to Section 5.4.3(c) or 5.4.3(d), this Agreement shall terminate with
respect to the Licensed Program upon the effective date thereof.  In the event
the Parties enter into the Auction License Agreement pursuant to
Section 5.4.3(e), this Agreement shall terminate with respect to the Licensed
Program upon the effective date thereof.

 

11.6        Other Termination.  For clarity, this Agreement may be terminated
with respect to the Licensed Program pursuant to Section 5.4.3(a) in accordance
with the terms thereof.

 

11.7        Effect of Termination or Expiration.

 

11.7.1     Termination by Kolltan for Cause or Insolvency.  Subject to
Section 11.8, upon termination of this Agreement in its entirety or with respect
to a Program by Kolltan pursuant to Section 11.2.1 or 11.3:

 

(a)           the rights of Kolltan under ARTICLE 2 (including Section 2.1),
ARTICLE 3, ARTICLE 4 and ARTICLE 7 (with respect to the terminated Program, if
applicable) shall remain in effect;

 

(b)           subject to clause (e) below, the rights of MedImmune under
ARTICLE 7 (with respect to the terminated Program, if applicable) shall remain
in effect solely to the extent related to Joint IP;

 

(c)           the obligations and covenants of MedImmune under ARTICLE 3,
ARTICLE 7 and ARTICLE 9 (with respect to the terminated Program, if applicable)
shall remain in effect;

 

(d)           the provisions of ARTICLE 6 (with respect to the terminated
Program, if applicable) shall remain in effect;

 

(e)           the provisions of Sections 2.4, 7.1 and 7.2 and ARTICLE 10 (with
respect to the terminated Program, if applicable) shall remain in effect
indefinitely, and the provisions of ARTICLE 8 (with respect to the terminated
Program, if applicable) shall remain in effect for a period of [**] years after
such termination; and

 

(f)            in the case of any termination with respect to a Program, all
rights and obligations of the Parties with respect to the other Program shall,
to the extent in effect immediately prior to such termination, remain in effect.

 

11.7.2     Termination Involving MedImmune’s Payment of the Product Acquisition
Price.  Subject to Section 11.8, upon termination of this Agreement with respect
to the Licensed Program by Kolltan pursuant to Section 5.4.3(a):

 

62

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

(a)           subject to clause (c) below, the rights and obligations of Kolltan
under ARTICLE 7 with respect to the Licensed Program shall remain in effect
solely to the extent related to any Joint IP other than Joint IP described in
clauses (f) and (g) below;

 

(b)           MedImmune’s payment obligation under clause (y) of
Section 5.4.3(a) shall remain in effect;

 

(c)           the rights of MedImmune under ARTICLE 7 with respect to the
Licensed Program shall remain in effect, and subject to clause (d) below, the
obligations of MedImmune under ARTICLE 7 with respect to the Licensed Program
shall remain in effect solely to the extent related to any Joint IP other than
Joint IP described in clauses (f) and (g) below;

 

(d)           the provisions of Sections 2.4, 7.1 and 7.2 with respect to the
Licensed Program shall remain in effect indefinitely, and the provisions of
ARTICLE 8 with respect to the Licensed Program shall remain in effect for a
period of [**] years after such termination; provided, however, that from and
after such termination, (i) any MedImmune Know-How, MedImmune Additional
Know-How and Regulatory Documentation, in each case related to the Licensed
Program (but excluding any MedImmune Know-How, MedImmune Additional Know-How and
Regulatory Documentation related to the Follow-On Program), and any Regulatory
Documentation and Know-How assigned to MedImmune pursuant to clause (f) below,
shall be deemed to be the Confidential Information of MedImmune (and not
Kolltan) and (ii) any Know-How exclusively licensed to MedImmune pursuant to
clause (g) below and any Joint Know-How with respect to the Licensed Program
shall be deemed to be Confidential Information of each Party;

 

(e)           the provisions of ARTICLE 10 with respect to the Licensed Program
shall remain in effect; provided, however, that from and after such termination,
in addition to the other grounds for indemnification set forth in Section 10.2,
MedImmune shall defend, indemnify and hold harmless the Kolltan Indemnitees from
and against any and all Losses relating to or in connection with a Third Party
claim arising out of (i) any death, personal bodily injury or damage to real or
tangible personal property alleged or proven to result, directly or indirectly,
from the possession, use or consumption of, or treatment with, the Licensed
Antibody or any Licensed Product, in each case by or on behalf of MedImmune or
its Affiliates or sublicensees, including any product liability claims, and
(ii) the Commercialization by or on behalf of MedImmune or its Affiliates or
sublicensees of the Licensed Antibody or any Licensed Product;

 

(f)            Kolltan shall assign to MedImmune all of Kolltan’s right, title
and interest in and to (i) any Regulatory Documentation Controlled by Kolltan or
its Affiliates as of the effective date of such termination that is related to
the Licensed Antibody or Licensed Products (but excluding any such Regulatory
Documentation that is related to Follow-On Antibodies or Follow-On Products) and
(ii) any Know-How or Patents that (x) are Controlled by Kolltan or its
Affiliates as of the date of such termination and (y) solely relate to the
Licensed Antibody or any Licensed Product or the Manufacture of the Licensed
Antibody or any Licensed Product;

 

63

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

(g)           Kolltan hereby grants to MedImmune, effective as of the date of
such termination, an exclusive, royalty-free license, with the right to grant
sublicenses, under any Know-How or Patents (other than those included in clause
(f) above) that (x) are Controlled by Kolltan or its Affiliates as of the date
of such termination or within three (3) months thereafter and (y) are necessary
to Research, Develop, Manufacture or Commercialize the Licensed Antibody or any
Licensed Product in the Field in the Territory, solely for the purpose of
Researching, Developing, Manufacturing and Commercializing the Licensed Antibody
and Licensed Products in the Field in the Territory;

 

(h)           Kolltan shall reasonably cooperate with MedImmune to effect an
orderly transfer or disclosure, as applicable, to MedImmune of the Know-How and
Regulatory Documentation described in clauses (f) and (g) above; and

 

(i)            all rights and obligations of the Parties with respect to the
Follow-On Program shall, to the extent in effect immediately prior to such
termination, remain in effect.

 

11.7.3     Termination by MedImmune for Cause or Insolvency or by Kolltan for
Regulatory Reasons.  Subject to Section 11.8, upon termination of this Agreement
in its entirety or with respect to a Program by MedImmune pursuant to
Section 11.2.2 or 11.3 or by Kolltan pursuant to Section 11.4:

 

(a)           subject to clause (c) below, the rights and obligations of Kolltan
under ARTICLE 7 (with respect to the terminated Program, if applicable) shall
remain in effect solely to the extent related to Joint IP;

 

(b)           the rights of MedImmune under ARTICLE 7 (with respect to the
terminated Program, if applicable) shall remain in effect, and subject to clause
(c) below, the obligations of MedImmune under ARTICLE 7 (with respect to the
terminated Program, if applicable) shall remain in effect solely to the extent
related to Joint IP;

 

(c)           the provisions of Sections 2.4, 2.5, 4.3 (with respect to the
non-terminated Program, if applicable), 7.1 and 7.2 and ARTICLE 10 (with respect
to the terminated Program, if applicable) shall remain in effect indefinitely,
and the provisions of ARTICLE 8 (with respect to the terminated Program, if
applicable) shall remain in effect for a period of [**] years after such
termination; provided, however, that from and after such termination, (i) any
MedImmune Know-How, MedImmune Additional Know-How and Regulatory Documentation
(if applicable, in each case related to the terminated Program but excluding any
MedImmune Know-How, MedImmune Additional Know-How and Regulatory Documentation
related to the other Program) shall be deemed to be the Confidential Information
of MedImmune (and not Kolltan) and (ii) any Joint Know-How (if applicable,
related to the terminated Program) shall be deemed to be the Confidential
Information of each Party;

 

(d)           solely in the case of termination with respect to the Licensed
Program, in the event that MedImmune, in its sole discretion, requests in
writing, Kolltan shall assign to MedImmune all of Kolltan’s right, title and
interest in and to (i) any Regulatory Documentation Controlled by Kolltan as of
the effective date of such termination that is related to the Licensed Antibody
or Licensed Products (but excluding any such Regulatory

 

64

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Documentation that is related to Follow-On Antibodies or Follow-On Products),
(ii) all data and information to be provided to MedImmune under Section 5.1 of
this Agreement, to the extent then available and not previously provided to
MedImmune, and (iii) any Know-How or Patents that (x) were licensed or assigned
by MedImmune or its Affiliates to Kolltan pursuant to this Agreement and
(y) solely relate to the Licensed Antibody or any Licensed Product or the
Manufacture of the Licensed Antibody or any Licensed Product, and Kolltan shall
reasonably cooperate with MedImmune to effect an orderly transfer of such
Regulatory Documentation and information to MedImmune;

 

(e)           solely in the case of termination with respect to the Licensed
Program, in the event that MedImmune, in its sole discretion, requests in
writing, the Parties shall enter into good faith negotiations with respect to an
agreement pursuant to which Kolltan would grant to MedImmune a license under the
Kolltan IP to Research, Develop, Manufacture and Commercialize the Licensed
Antibody and Licensed Products, with terms regarding degree of exclusivity,
royalty or other payments, access to or assignment of technical and other
information or materials owned or controlled by Kolltan or its Affiliates,
transfer or amendment of applicable agreements or arrangements with Third
Parties and other appropriate transition matters to be negotiated in good faith;

 

(f)            Kolltan shall continue to communicate with Regulatory Authorities
and complete any activities as required by Applicable Law with respect to its
Development and Commercialization activities with respect to such Program
hereunder; and

 

(g)           in the case of any termination with respect to a Program, all
rights and obligations of the Parties with respect to the other Program shall,
to the extent in effect immediately prior to such termination, remain in effect.

 

11.7.4     Termination with respect to the Licensed Program upon Effective Date
of Co-Development and Co-Commercialization Agreement or Auction License
Agreement.  Subject to Section 11.8, upon termination of this Agreement with
respect to the Licensed Program pursuant to Section 11.5:

 

(a)           except as otherwise expressly set forth in the Co-Development and
Co-Commercialization Agreement or Auction License Agreement, the provisions of
Sections 2.4, 7.1 and 7.2 and ARTICLE 10 with respect to the Licensed Program
shall remain in effect indefinitely, and the provisions of ARTICLE 8 with
respect to the Licensed Program shall remain in effect for a period of [**]
years after such termination;

 

(b)           solely in the case of termination pursuant to the second sentence
of Section 11.5, the Parties’ obligations under Section 5.4.3(e)(iv)  shall
remain in effect; and

 

(c)           all rights and obligations of the Parties with respect to the
Follow-On Program shall, to the extent in effect immediately prior to such
termination, remain in effect.

 

11.7.5     Expiration.  Subject to Section 11.8, upon expiration of this
Agreement in accordance with Section 11.1:

 

65

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

(a)           the rights, licenses and sublicenses granted to Kolltan hereunder
with respect to the Licensed Antibody, Licensed Products, Follow-On Antibodies
and Follow-On Products shall, to the extent in effect immediately prior to such
expiration, remain in effect but (to the extent they have not already done so)
become fully paid-up, royalty-free, transferable (to the extent not transferable
previously), perpetual and irrevocable; and

 

(b)           the provisions of Section 2.4, ARTICLE 7 (solely with respect to
the MedImmune Additional Patents and the Joint IP) and ARTICLE 10 shall, to the
extent in effect immediately prior to such expiration, remain in effect
indefinitely, and the provisions of ARTICLE 8 shall, to the extent in effect
immediately prior to such expiration, remain in effect for a period of [**]
years after such termination.

 

11.7.6     Effect of Termination on Sublicenses Granted by Kolltan.  In the
event that Kolltan grants to any Third Party any sublicense under any license or
sublicense granted to Kolltan under Section 2.1 (the “Sublicensed Rights”), upon
any termination of this Agreement in its entirety or with respect to the
applicable Program that results in the termination of Kolltan’s rights to the
Sublicensed Rights, if as of such termination the applicable sublicensee is not
in breach of its obligations under the applicable sublicense agreement with
Kolltan, then MedImmune shall, upon the reasonable request of such sublicensee,
grant such sublicensee a license or sublicense, as applicable, under the
Sublicensed Rights on substantially the same terms as Kolltan had previously
granted such sublicensee a sublicense under the Sublicensed Rights.

 

11.8        Accrued Rights; Surviving Provisions.

 

11.8.1     Accrued Rights.  Termination or expiration of this Agreement in its
entirety or with respect to a Program for any reason shall be without prejudice
to any rights that shall have accrued to the benefit of any Party prior to such
termination or expiration, including any rights of Kolltan under Section 6.4.5
and any rights of MedImmune under Section 3.5.2 or Sections 6.6 through 6.10,
and any and all damages or remedies arising from any breach hereunder.  Such
termination or expiration shall not relieve any Party from obligations which are
expressly indicated to survive termination of this Agreement.

 

11.8.2     Surviving Provisions.  The provisions of Sections 5.4.4, 6.6 through
6.9 (solely with respect to amounts accrued but unpaid as expiration or
termination), 6.10, 9.4, 11.7 and this Section 11.8 and ARTICLE 12, and any
applicable definitions in ARTICLE 1, shall survive any expiration or termination
of this Agreement in its entirety or with respect to a Program for any reason,
in accordance with their respective terms and conditions, and for the duration
stated or, if no duration is stated, indefinitely.

 

ARTICLE 12
MISCELLANEOUS

 

12.1        Dispute Resolution by Executive Officers.  In the event of any
dispute between the Parties arising out of or in connection with this Agreement,
including any dispute regarding the interpretation, effect, termination,
validity, performance and/or breach of this Agreement or any amendments hereto
(each, a “Dispute”), either Party may, by written notice to the other Party,
refer the Dispute to the Executive Officers for attempted resolution by good
faith

 

66

--------------------------------------------------------------------------------


 

negotiations for a period of thirty (30) days after such notice is received (or
such longer time as may be agreed by the Executive Officers) (the “Resolution
Period”).  In the event a Dispute is referred to the Executive Officers in
accordance with the preceding sentence, (a) the Parties shall cause their
respective Executive Officers to meet with each other and attempt to resolve
such Dispute through good faith negotiations for the duration of the Resolution
Period and (b) if the Parties are able to resolve such Dispute during the
Resolution Period, upon the request of either Party, a memorandum setting forth
the resolution shall be prepared and signed by the Parties.  Notwithstanding
anything to the contrary in this Agreement, neither Party shall initiate any
action, suit or proceeding under Section 12.2 (other than any action for a
temporary restraining order, preliminary injunction or other similar interim or
conservatory relief) unless the applicable Dispute has been referred to the
Executive Officers under this Section 12.1 and the Resolution Period with
respect to such Dispute has expired.

 

12.2        Jurisdiction and Venue.

 

12.2.1     Subject to Section 12.2.2, each Party (a) irrevocably submits to the
exclusive jurisdiction of the federal and state courts located in the City of
New York, State of New York (the “Court”) with respect to any Dispute, and
(b) agrees not to raise any objection at any time to the laying or maintaining
of the venue of any action, suit or proceeding for such purpose in any such
Court, irrevocably waives any claim that such action, suit or other proceeding
has been brought in an inconvenient forum and further irrevocably waives the
right to object, with respect to such action, suit or other proceeding, that
such Court does not have any jurisdiction over such Party, and (c) agrees not to
commence any action, suit or proceeding with respect to any Dispute except in
such Court.  Each Party further agrees that service of any process, summons,
notice or document by U.S. registered mail to such Party’s notice address
provided for in this Agreement shall be effective service of process for any
action, suit or proceeding in the Court with respect to any matters to which it
has submitted to jurisdiction in this Section 12.2.1.

 

12.2.2     Notwithstanding anything in this Agreement to the contrary, any
Patent Matter shall be subject to adjudication in accordance with the laws of
the country in which the applicable Patent is pending or has been issued.  The
Parties agree that the venue of any such adjudication shall be (a) if the
applicable Patent is pending in or has been issued by the United States, a U.S.
federal district court sitting in the City of New York, State of New York, and
(b) if the applicable Patent is pending in or has been issued by any other
country, any competent court having jurisdiction over the subject of the Patent
Matter sitting in the capital of such country (or if there is not any such
competent court in the capital, a location reasonably proximate to the
capital).  For any Patent Matter and any applicable court as described in the
previous sentence, each Party (w) irrevocably submits to the jurisdiction of
such court, (x) agrees not to raise any objection at any time to the laying or
maintaining of the venue of any action, suit or proceeding relating to such
Patent Matter in such court, (y) irrevocably waives any claim that any action,
suit or proceeding relating to such Patent Matter in such court has been brought
in an inconvenient forum, including any forum non conveniens argument, and
(z) irrevocably waives the right to object, with respect to any action, suit or
proceeding relating to such Patent Matter, that such court does not have any
jurisdiction over such Party.

 

67

--------------------------------------------------------------------------------

 

12.3        Governing Law.  This Agreement and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with the laws of New York without reference to conflicts of laws
principles.

 

12.4        Assignment.

 

12.4.1     By MedImmune.  MedImmune may not assign this Agreement or any of its
rights or obligations hereunder without the prior written consent of Kolltan,
which consent shall not be unreasonably withheld or delayed.  Notwithstanding
the foregoing, MedImmune may assign its rights or obligations hereunder without
the prior written consent of Kolltan (but shall notify Kolltan in writing
promptly after any such assignment) (a) subject to the next sentence, by way of
sale of itself or the sale of the portion of its business to which this
Agreement relates, through merger, sale of assets or sale of stock or ownership
interest, provided that the assignee shall expressly agree to be bound by
MedImmune’s obligations hereunder and that such sale is not primarily for the
benefit of MedImmune’s creditors, and (b) to any of its Affiliates, provided
that the assignee shall expressly agree to be bound by MedImmune’s obligations
hereunder and that MedImmune shall remain responsible for its applicable
Affiliate’s performance hereunder.  In the event of an acquisition of MedImmune
or its assets or equity by a Third Party, such acquisition shall not provide
Kolltan with rights or access to (x) any Patents or Know-How of such Third
Party, or any Affiliate of such Third Party that becomes an Affiliate of
MedImmune as a result of such acquisition, that exists prior to such
acquisition, or (y) any Patents or Know-How of such Third Party, or any
Affiliate of such Third Party that becomes an Affiliate of MedImmune as a result
of such acquisition, that are filed or developed, as the case may be, after the
date of such acquisition, in the case of (y) for so long as MedImmune (or, in
the case of an acquisition of MedImmune’s assets by such Third Party, the
applicable program of such Third Party) continues to conduct any activities
related to this Agreement independently of such Third Party (or, in the case of
an acquisition of MedImmune’s assets by such Third Party, any other programs of
such Third Party), or such Affiliate of such Third Party, and without any
sharing or transfer of relevant Know-How.

 

12.4.2     By Kolltan.

 

(a)           Kolltan may not assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of MedImmune, which
consent shall not be unreasonably withheld or delayed.  Notwithstanding the
foregoing, Kolltan may assign its rights or obligations hereunder without the
prior written consent of MedImmune (but shall notify MedImmune in writing
promptly after any such assignment):

 

(i)            prior to the Option Termination Date and subject to
Section 12.4.2(b), by way of sale of itself or the sale of the portion of its
business to which this Agreement relates (the “Triggering Sale”), through
merger, sale of assets or sale of stock or ownership interest, to any Third
Party that as of the time of such Triggering Sale (x) is not Commercializing a
Competing Product or (y) has not enrolled the first patient in a Clinical Trial
of a Competing Product, which Clinical Trial for such Competing Product is:
(1) a Phase 3 Clinical Trial, if, as of the time of such Triggering Sale,
Kolltan has enrolled the first patient in a Phase 3 Clinical Trial of a Licensed
Product; (2) a Phase 2 Clinical Trial or Phase 3 Clinical Trial, if, as of the
time of such Triggering Sale, Kolltan has enrolled the first patient in a Phase
2

 

68

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Clinical Trial of the Licensed Product but has not enrolled the first patient in
a Phase 3 Clinical Trial of the Licensed Product; or (3) a Phase 1 Clinical
Trial, Phase 2 Clinical Trial or Phase 3 Clinical Trial, if as of the time of
such Triggering Sale, Kolltan either (A) has not enrolled the first patient in
any Clinical Trial of the Licensed Product or (B) has enrolled the first patient
in a Phase 1 Clinical Trial of the Licensed Product but has not enrolled the
first patient in a Phase 2 Clinical Trial of the License Product or a Phase 3
Clinical Trial of the Licensed Product (a “Same or Later Stage Clinical Trial”),
provided that the assignee shall expressly agree to be bound by Kolltan’s
obligations hereunder and that such Triggering Sale is not primarily for the
benefit of Kolltan’s creditors;

 

(ii)           on or after the Option Termination Date and subject to
Section 12.4.2(b), by way of a Triggering Sale to any Third Party, provided that
the assignee shall expressly agree to be bound by Kolltan’s obligations
hereunder and that such Triggering Sale is not primarily for the benefit of
Kolltan’s creditors; provided, however, that if, as of the time of such
Triggering Sale, such Third Party (x) is Commercializing a Competing Product or
(y) has enrolled the first patient in a Same or Later Stage Clinical Trial of a
Competing Product, then, at such Third Party’s election, which shall be
delivered by written notice to MedImmune within [**] days after the date of such
Triggering Sale, such Third Party shall, as promptly as practicable but in no
event more than one year following the date of such Triggering Sale, either:

 

(x)           divest all of its right, title and interest in and to any
Competing Product that, as of the time of such Triggering Sale, such Third Party
is Commercializing or with respect to which such Third Party has enrolled the
first patient in a Same or Later Stage Clinical Trial (and any failure by such
Third Party to consummate such divestment within such time period shall be
deemed a material breach of Kolltan’s obligations hereunder); or

 

(y)           assign all of its rights and obligations under this Agreement with
respect to the Licensed Program to a Third Party that as of the time of such
assignment (1) is not Commercializing a Competing Product or (2) has not
enrolled the first patient in a Same or Later Stage Clinical Trial of a
Competing Product; and

 

(iii)          to any of its Affiliates, provided that the assignee shall
expressly agree to be bound by Kolltan’s obligations hereunder and that Kolltan
shall remain responsible for its applicable Affiliate’s performance hereunder.

 

(b)           Limitations on Reach-Through.  In the event of any acquisition of
Kolltan or its assets or equity by a Third Party under Section 12.4.2(a)(i) or
12.4.2(a)(ii), such acquisition shall not provide MedImmune with rights or
access to (i) any Patents or Know-How of such Third Party, or any Affiliate of
such Third Party that becomes an Affiliate of Kolltan as a result of such
acquisition, that exists prior to such acquisition, or (ii) any Patents or
Know-How of such Third Party, or any Affiliate of such Third Party that becomes
an Affiliate of Kolltan as a result of such acquisition, that are filed or
developed, as the case may be, after the date of such acquisition, in the case
of (ii) for so long as Kolltan (or, in the case of an acquisition of Kolltan’s
assets by such Third Party, the applicable program of such Third Party)
continues to conduct any activities related to this Agreement independently of
such Third Party (or, in the case of an

 

69

--------------------------------------------------------------------------------


 

acquisition of Kolltan’s assets by such Third Party, any other programs of such
Third Party), or such Affiliate of such Third Party, and without any sharing or
transfer of relevant Know-How.

 

12.4.3     By Either Party.  Subject to the foregoing provisions of this
Section 12.4, this Agreement shall be binding upon the successors and permitted
assigns of the Parties and the name of a Party appearing herein shall be deemed
to include the names of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this Agreement.  Any assignment not
in accordance with this Section 12.4 shall be void.

 

12.5        Force Majeure.  Each Party shall be excused from the performance of
its obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party.  Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party uses commercially reasonable efforts to remove the
condition.  For purposes of this Agreement, “force majeure” shall include
conditions beyond the control of the Parties, including an act of God, voluntary
or involuntary compliance with any regulation, law or order of any government,
war, act of terror, civil commotion, labor strike or lock-out, epidemic, failure
or default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, storm or like catastrophe.

 

12.6        Notices.  Any notice or request required or permitted to be given
under or in connection with this Agreement shall be deemed to have been
sufficiently given if in writing and personally delivered or sent by facsimile
transmission (receipt verified) or reputable international business courier
(signature required), prepaid, to the Party for which such notice is intended,
at the address set forth for such Party below:

 

If to MedImmune,

 

addressed to:
MedImmune, LLC
One MedImmune Way
Gaithersburg, MD 20878
Attention: EVP, Research
Facsimile: (301) 398-8268

 

with a copy to:
MedImmune, LLC
One MedImmune Way
Gaithersburg, MD 20878
Attention: Legal Department
Facsimile: (301) 398-9263

 

70

--------------------------------------------------------------------------------


 

If to Kolltan,

 

addressed to:
Bulldog Pharmaceuticals, Inc.
Midocean Chambers, Road Town, Tortola
British Virgin Islands
Attention: Chief Executive Officer
Facsimile: +1 (284) 494-4568

 

with a copy to:
Kolltan Pharmaceuticals, Inc.
300 George St., Suite 530
New Haven, CT 06511
Attention: General Counsel
Facsimile: (203) 773-1300

 

with a copy (which shall not constitute notice) to:
Covington & Burling LLP
One Front Street
San Francisco, CA 94111
Attention:  Jim Snipes
Facsimile:  415-955-6571

 

or to such other address for such Party as it shall have specified by like
notice to the other Parties, provided that notices of a change of address shall
be effective only upon receipt thereof.  The effective date of any notice shall
be (a) the date of delivery, if personally delivered during the recipient’s
normal business hours (and otherwise the first (1st) Business Day after the date
of delivery), (b) the Business Day following verification of receipt, if sent by
facsimile, and (c) the Business Day after dispatch, if sent by courier service.

 

12.7        Export Clause.  Each Party agrees that, as of the Effective Date, it
will not export or re-export restricted commodities or the technical data of the
other Party in any form except in compliance with Applicable Law (including
obtaining any required United States and non-United States government licenses).

 

12.8        Waiver.  Neither Party may waive or release any of its rights or
interests in this Agreement except in writing.  The failure of either Party to
assert a right hereunder or to insist upon compliance with any term of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.  No waiver by either
Party of any condition or term in any one or more instances shall be construed
as a continuing waiver of such condition or term or of another condition or
term.

 

12.9        Severability.  If any provision hereof should be held invalid,
illegal or unenforceable in any jurisdiction, the Parties shall negotiate in
good faith a valid, legal and enforceable substitute provision that most nearly
reflects the original intent of the Parties and all other provisions hereof
shall remain in effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties hereto as nearly as may be
possible.  Such

 

71

--------------------------------------------------------------------------------


 

invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction.

 

12.10      Entire Agreement.  This Agreement, together with the Schedules and
Exhibits hereto, set forth all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties as to the
subject matter of this Agreement and supersedes and terminates all prior
agreements and understanding between the Parties with respect to the subject
matter hereof.  In particular, and without limitation, this Agreement supersedes
and replaces the Existing Confidentiality Agreement and any and all term sheets
relating to the transactions contemplated by this Agreement and exchanged
between the Parties prior to the Effective Date.  There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties as to the subject matter of this
Agreement other than as set forth herein and therein.  No subsequent alteration,
amendment, change or addition to this Agreement shall be binding upon the
Parties hereto unless reduced to writing and signed by the respective authorized
officers of the Parties.

 

12.11      Independent Contractors.  Nothing herein shall be construed to create
any relationship of employer and employee, agent and principal, partnership or
joint venture between the Parties.  Each Party is an independent contractor. 
Neither Party shall assume, either directly or indirectly, any liability of or
for the other Party.  Neither Party shall have the authority to bind or obligate
the other Party and neither Party shall represent that it has such authority.

 

12.12      Headings; Construction; Interpretation.  Headings used herein are for
convenience only and shall not in any way affect the construction of or be taken
into consideration in interpreting this Agreement.  The terms of this Agreement
represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise.  Accordingly, the terms of this Agreement shall be
interpreted and construed in accordance with their usual and customary meanings,
and each of the Parties hereto hereby waives the application in connection with
the interpretation and construction of this Agreement of any rule of Applicable
Law to the effect that ambiguous or conflicting terms or provisions contained in
this Agreement shall be interpreted or construed against the Party whose
attorney prepared the executed draft or any earlier draft of this Agreement. 
Any reference in this Agreement to an Article, Section, subsection, paragraph,
clause, Schedule or Exhibit shall be deemed to be a reference to any Article,
Section, subsection, paragraph, clause, Schedule or Exhibit, of or to, as the
case may be, this Agreement.  Except where the context otherwise requires,
(a) any definition of or reference to any agreement, instrument or other
document refers to such agreement, instrument other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or therein);
(b) any reference to any Applicable Law refers to such Applicable Law as from
time to time enacted, repealed or amended; (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, refer to this Agreement in its
entirety and not to any particular provision hereof; and (d) the words
“include,” “includes,” “including,” “exclude,” “excludes,” and “excluding,”
shall be deemed to be followed by the phrase “but not limited to,” “without
limitation” or words of similar import.

 

72

--------------------------------------------------------------------------------


 

12.13      Further Actions.  Each Party shall execute, acknowledge and deliver
such further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the expressly stated purposes and the clear
intent of this Agreement.

 

12.14      Parties in Interest.  All of the terms and provisions of this
Agreement shall be binding upon, and shall inure to the benefit of and be
enforceable by the Parties hereto and their respective successors, heirs,
administrators and permitted assigns.

 

12.15      Performance by Affiliates.  To the extent that this Agreement imposes
obligations on Affiliates of a Party, such Party agrees to cause its Affiliates
to perform such obligations.

 

12.16      Counterparts.  This Agreement may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation which may result from the electronic transmission,
storage and printing of copies from separate computers or printers.  Facsimile
signatures and signatures transmitted via portable document format (PDF) shall
be treated as original signatures.

 

[Signature page to follow]

 

73

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this Agreement to be executed by their duly authorized representatives as
of the Effective Date.

 

 

MEDIMMUNE, LLC

 

 

 

 

By:

/s/ Bahija Jallal

 

Name:  Bahija Jallal

 

Title: EVP

 

 

 

BULLDOG PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Gerald McMahon

 

Name: Gerald McMahon

 

Title: Director

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

Exhibit 1.41

 

In-License Agreements

 

1.              MRC Agreement

 

2.              Dyax Agreement

 

3.              UT Agreement

 

4.              Lonza Agreement

 

Exhibit 1.41 - 1

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Exhibit 1.42

 

In-Licensed IP

 

1.              CAT/MRC Patent Rights

 

Country

 

ApplicationStatus

 

AppNumber

 

FilDate

 

PatNumber

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 5 pages were omitted. [**]

 

2.              Dyax Patent Rights

 

[**]

 

3.              UTSW Patent Rights

 

Ctry

 

Status

 

Application
Number

 

Filing Date

 

Patent Number

 

Issue Date

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 1 page was omitted. [**]

 

4.              Lonza Patent Rights

 

[**]

 

Territory

 

Appl. No.

 

Patent No.

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Territory

 

Patent or Patent
Appl. No.

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

 

[**]

 

Exhibit 1.422 - 1

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Territory

 

Patent or Patent
Appl. No.

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

 

[**]

 

a.              and (a) all patents and patent applications in any country or
supranational jurisdiction corresponding to national stage counterparts to these
patents and patent applications, and (b) any substitutions, divisionals,
continuations, continuations-in-part, provisional applications, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like of any such patents or patent
applications, and (c) any other Patents licensed to MedImmune under the Lonza
Agreement.

 

5.              Unpatented and technical Know-How related to subject matter
disclosed in applications listed above.

 

Exhibit 1.422 - 2

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Exhibit 1.96

 

Research Programs

 

Research study with external CRO, [**], titled:  In Vivo Evaluation of MEDI3379
and [**] Alone in [**] Models of [**] in [**] Mice

 

Exhibit 1.96 - 1

--------------------------------------------------------------------------------

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Exhibit 3.4.1

 

Certain Know-How to be Transferred

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 2 pages were omitted. [**]

 

Exhibit 3.4.1 - 1

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Exhibit 3.6.1

 

Inventory and Materials

 

Inventory (Unformulated Drug Substance and Drug Product)

 

[**]

 

Materials

 

[**]

 

Exhibit 3.6.1 - 1

--------------------------------------------------------------------------------


 

Exhibit 3.6.2(a)

 

Inventory Storage, Formulation, Filling and Delivery

 

1.              Form of Licensed Antibody in the Inventory.  Without limiting
Section 3.6.1 or Exhibit 3.6.1, the Licensed Antibody in the Inventory includes
unformulated drug substance (“UDS”) and drug product in non-labeled vials
(“DP”).

 

2.              Testing as of Effective Date.  Without limiting
Section 3.6.2(c), MedImmune will communicate to Kolltan the results, as of the
Effective Date, of any analytical testing and stability testing of the Inventory
and will indicate whether (a) as of the Effective Date, the Inventory and
Materials have been stored and maintained in accordance with the applicable
storage specifications set forth in Exhibit 3.6.2(a)(i), (b) as of the Effective
Date, stability testing of the Inventory has been conducted, and (c) as of the
date of the last stability testing of the Inventory conducted prior to the
Effective Date, the Inventory conformed to the applicable product specifications
set forth in Exhibit 3.6.2(c)(i).

 

3.              Storage.  MedImmune will store the Inventory and Materials at
MedImmune or MedImmune’s Third Party warehouse(s) (collectively, the
“Warehouses”) for up to 90 days after the Effective Date without charge. 
Kolltan will notify MedImmune within 60 days after the Effective Date of
Kolltan’s decision to (a) continue storage of any or all quantities of the
Inventory and the Materials at the Warehouses for a fee payable to MedImmune
(“Storage Fee”) and/or (b) transfer any or all quantities of the the Inventory
and Materials to a warehouse designated by Kolltan with transfer fees and
storage fees for that warehouse paid directly by Kolltan.  If Kolltan elects
continued storage of any quantites of the Inventory and Materials by MedImmune,
the Parties shall, if applicable, mutally agree on the storage terms for the
Materials (to the extent they have not done so already) and MedImmune will store
such quantities at the Warehouses until (x) in the case of Inventory, the
applicable quantity has expired as determined by the stability study for the
Inventory (“Expiration Date”) or (y) in the case of Inventory and Materials,
until directed by Kolltan to transfer the applicable quantity to a warehouse
designated by Kolltan.  Any Inventory remaining in storage at the Warehouses
after the Expiration Date will be destroyed or transferred to a warehouse
designated by Kolltan, all according to Kolltan’s reasonable written
instructions.  The Storage Fee will be a pass-through, without mark-up, of the
storage fee paid by MedImmune for Kolltan’s Inventory and Materials at the
Warehouses.  For so long as any part of the Inventory or Materials are stored at
any Warehouse, Kolltan shall have the right, at reasonable times and upon
reasonable advance notice, to reasonably inspect such Warehouse to confirm
MedImmune’s compliance with its obligations under Section 3.6.2.

 

Exhibit 3.6.2(a) - 1

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

4.              Stability Studies.  MedImmune will continue to provide updates
on the stability studies within [**] days after results become available under
the stability study protocols, which will be provided to Kolltan.  MedImmune
will charge a fee of $[**] for completion of the currently underway stability
studies for Inventory.  To the extent that new stability studies for Inventory
are required due to unforeseen circumstances, the Parties will discuss and agree
on a reasonable fee.

 

5.              Delivery.  Kolltan will provide written instructions as to the
timing and manner of delivery of Inventory and Materials out of storage. 
MedImmune will deliver all Licensed Antibody in the Inventory as DP, i.e., drug
product in non-labeled vialed form, unless otherwise requested by Kolltan. 
MedImmune will not, and will have no obligation to, label or (subject to
Section 6 below) package the Inventory.  MedImmune will prepare Inventory and
Materials for shipment to Kolltan or to Kolltan’s designated Third Party.  At
Kolltan’s request, MedImmune may recommend a contract manufacturer for
labeling.  Kolltan will pay transfer costs to the contract manufacturer.

 

6.              Formulation and Filling.  When requested by Kolltan with no less
than [**] months’ notice, MedImmune will fill DS into unlabeled vials and
package them for shipment for a fee of $[**] per batch.  MedImmune will
formulate UDS into DS for a fee of $[**] per batch.  At Kolltan’s request,
MedImmune may recommend a contract manufacturer for filling, labeling and/or
formulation and establish a plan for the transfer of the UDS and DS and the
information necessary and customary in the industry to enable a Third Party to
formulate UDS and fill DS for Kolltan.  Kolltan will pay for the cost of
transfer to the contract manufacturer.

 

Exhibit 3.6.2(a) - 2

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Exhibit 3.6.2(a)(i)

 

Inventory and Materials Storage Specifications

 

Drug Product:

Storage temperatures between [**]

Shipment temperatures between [**]

 

Unformulated Drug Substance:

Storage temperature at [**]

 

Master Cell Bank:

Stored in the [**].

 

Reference Standard

Storage temperature at less than [**]

 

Exhibit 3.6.2(a)(i) - 1

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Exhibit 3.6.2(c)(i)

 

Inventory Product Specifications

 

In-process Targets for Process Intermediates

 

Product Name: MEDI3379 Unformulated Drug Substance (Process 1)

Material Number: [**]

Formulation: [**]

 

Storage Temperature: [**]

Storage Container: 16 L Celsius Bag

Maximum Dose: [**]

Body Mass: 40 – 150 kg

Version: 1.0

 

 

Test

 

Method Number

 

Target Expectations

Appearance

 

[**]

 

[**]

Total protein

 

[**]

 

[**]

pH

 

[**]

 

[**]

Reducing gel electrophoresis

 

[**]

 

[**]

Non-reducing gel electrophoresis

 

[**]

 

[**]

High performance size exclusion chromatography (HPSEC)

 

[**]

 

[**]

Capillary isoelectric focusing (cIEF)

 

[**]

 

[**]

MEDI3379 bioassay

 

[**]

 

[**]

Bioburden

 

[**]

 

[**]

 

Exhibit 3.6.2(c)(i) - 1

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

In-process Targets for Process Intermediates

 

Product Name: MEDI3379 Unformulated Drug Substance (Process 1)

Material Number: [**]

Formulation: [**]

 

Storage Temperature: [**]

Storage Container: 16 L Celsius Bag

Maximum Dose: [**]

Body Mass: 40 – 150 kg

Version: 1.0

 

 

 

 

Endotoxin (LAL)

QC-9744

[**]

 

COMMENTS:

 

[**].

 

Revision History

 

Version

 

Reason

[**]

 

[**]

 

APPROVALS

 

Role

 

Printed Name

 

Signature

Lot Release

 

[**]

 

[**] 02 May 12

Analytical Biochemistry

 

[**]

 

[**] 3 May 12

Quality Assurance

 

[**]

 

[**] 04 May 12

 

Exhibit 3.6.2(c)(i) - 2

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

[g11173km17i001.jpg]

 

Master Specification for Clinical Trial Material

 

Product Information

 

Product Name: MEDI3379 Drug Product (Process 1)

 

 

 

 

 

Formulation:  [**]

 

 

 

 

 

Storage Condition: [**]

 

Material Number: [**]

 

 

 

Maximum Dose: [**]

 

Body Weight Range: 40 – 150 kg

 

 

 

Nominal Fill Volume: 1.0 mL

 

Fill Volume: 1.3 mL

 

 

 

Comments: Not applicable

 

 

 

Alternate Storage Conditions

 

Storage Condition: Not applicable

 

Material Number: Not applicable

 

 

 

Storage Condition: Not applicable

 

Material Number: Not applicable

 

Test, Method, and Acceptance Criteria

 

Test

 

Method

 

Acceptance Criteria

Appearance

 

[**]

 

[**]

pH

 

[**]

 

[**]

Total protein

 

[**]

 

[**]

Capillary isoelectric focusing

 

[**]

 

[**]

MEDI3379 bioassay

 

[**]

 

[**]

Reducing gel electrophoresis

 

[**]

 

[**]

Non-reducing gel electrophoresis

 

[**]

 

[**]

High performance size exclusion chromatography

 

[**]

 

[**]

 

Exhibit 3.6.2(c)(i) - 3

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Test

 

Method

 

Acceptance Criteria

Endotoxin (LAL)

 

[**]

 

[**]

Sub-visible particles

 

[**]

 

[**]

Extractable volume

 

[**]

 

[**]

Osmolality

 

[**]

 

[**]

Sterility

 

[**]

 

[**]

 

Comments

 

[**]

 

Version History

 

Version

 

Reason

[**]

 

[**]

 

Exhibit 3.6.2(c)(i) - 4

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Justification of Specification Worksheet
(New Specifications Only)

 

Section 1:  Material Type Abbreviations

 

BIVBP

 

= Bulk IV Bag Protectant

VIVBP

 

= Vialed IV Bag Protectant

BD

 

= Bulk Diluent

VD

 

= Vialed Diluent

BP

 

= Bulk Placebo

VP

 

= Vialed Placebo

DS

 

= Drug Substance

DP

 

= Drug Product

 

Section 2:  Material Types

 

Material Type#1

 

Product Name: MEDI3379 Drug Product (Process 1)

Master Specification #: [**]

Abbreviation: DP

Formulation: [**]

 

 

Storage Condition: [**]

 

Material Number: [**]

Nominal Fill Volume: 1.0mL

Target Fill Volume: 1.3 mL

 

 

Section 3:  Maximum Dosage

 

Maximum Dose

 

Applies to:

 

Reference

 

Justification

[**]

 

[**]

 

[**]

 

[**]

 

Exhibit 3.6.2(c)(i) - 5

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Section 4:  Test, Acceptance Criteria and Justification

 

Text

 

Applies to:

 

Method
Number

 

Acceptance Criteria

 

Justification

Appearance

 

DP

 

[**]

 

[**]

 

[**]

pH

 

DP

 

[**]

 

[**]

 

[**]

Total protein

 

DP

 

[**]

 

[**]

 

[**]

Capillary isoelectric focusing

 

DP

 

[**]

 

[**]

 

[**]

MEDI3379 bioassay

 

DP

 

[**]

 

[**]

 

[**]

Reducing gel electrophoresis

 

DP

 

[**]

 

[**]

 

[**]

Non-reducing gel electrophoresis

 

DP

 

[**]

 

[**]

 

[**]

High performance size exclusion chromatography

 

DP

 

[**]

 

[**]

 

[**]

Endotoxin (LAL)

 

DP

 

[**]

 

[**]

 

[**]

Sub-visible particles

 

DP

 

[**]

 

[**]

 

[**]

Extractable volume

 

DP

 

[**]

 

[**]

 

[**]

Osmolality

 

DP

 

[**]

 

[**]

 

[**]

Sterility

 

DP

 

Contract lab

 

[**]

 

[**]

 

Section 5:  Comments

 

[**]

 

Section 6:  Approvals

 

Role

 

Name

 

Signature

 

Date

CMC Analytical Representative

 

[**]

 

[**]

 

13 June 12

 

Exhibit 3.6.2(c)(i) - 6

--------------------------------------------------------------------------------

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Justification of Specification Worksheet
(New Specifications Only)

 

CMC Team Leader

 

[**]

 

[**]

 

14 June 12

MSWC Coordinator

 

[**]

 

[**]

 

15 June 12

ABC Senior Management

 

[**]

 

[**]

 

18 June 12

 

Exhibit 3.6.2(c)(i) - 7

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of one page was omitted. [**]

 

Exhibit 3.6.2(c)(i) - 8

--------------------------------------------------------------------------------


 

Exhibit 3.6.3(a)

 

Clinical and Research Supply Agreement Principles

 

1.             Supply Agreement - Overview

 

The Clinical and Research Supply Agreement (for purposes of this Exhibit, the
“Supply Agreement”) will consist of general principles set forth in a main
agreement and project addenda that will be entered into for specific
manufacturing projects or for particular services (“Project Addenda”).  At this
time the Parties anticipate separate Project Addenda for (1) research supply and
Phase 1 & Phase 2 clinical supply, (2) Phase 3 clinical supply, and (3) special
services not covered by the supply Project Addenda such as technology transfer
(except for technology transfer by MedImmune upon termination as described
below), process development, formulation development and the like.  Drug
substance and drug product containing Licensed Antibody and Licensed Product are
referred to in this Exhibit as “Product.”

 

1.1                     Manufacture.

 

MedImmune will manufacture for Kolltan those quantities of Product required by a
Project Addendum.  Product will be manufactured and delivered in accordance with
the Project Addendum and the Quality Agreement.  The Parties will agree on a
forecasting procedure which may include a long term forecast and a binding
forecast.

 

1.2                     Data Transfer.

 

MedImmune will provide to Kolltan a mutually agreed data set for each lot of
Product to enable Kolltan to prepare documents required for Kolltan’s regulatory
agency filings.  The foregoing sentence notwithstanding, MedImmune has no
obligation under the Supply Agreement to disclose to Kolltan any MedImmune
Manufacturing Know How related to MedImmune proprietary cell culture media and
nutrient feeds used in the manufacturing process.

 

1.3                     Delivery Terms; Title and Risk of Loss.

 

Delivery terms will be FCA (Incoterms 2010) MedImmune’s facility.  Title and
risk of loss or damage will pass to Kolltan upon delivery of Product to the
designated carrier at MedImmune’s facility.  Kolltan will be responsible for
obtaining governmental permits, consents and approvals required for export out
of country of origin and for import into the destination country.

 

1.4                     Final Release of Product.

 

MedImmune will perform a manufacturer’s release of Product and will provide
Kolltan with a certificate of analysis.  Kolltan will perform the final release
of Product.

 

1.5                     Regulatory Matters.

 

When requested by Kolltan, MedImmune will provide to Kolltan documentation in
support of GMP Manufacture of Product for filing by Kolltan with regulatory
authorities in the U.S., any of the member states of the European Union, or
other jurisdictions mutually agreed in writing.  If supporting such approval
would require material changes or significant resources, then the Parties will
first prepare a written action plan, which includes responsibilities and costs.

 

Exhibit 3.6.3(a) - 1

--------------------------------------------------------------------------------


 

1.6                     Assistance to Kolltan.

 

MedImmune will provide reasonable assistance to Kolltan with respect to any
filings related to the Product that Kolltan may wish to make to a regulatory
authority; such assistance may include providing to Kolltan requested
documentation with respect to the services performed under the Supply
Agreement.  MedImmune further will provide reasonable assistance to Kolltan with
respect to Kolltan responding to regulatory authorities.  Any additional
assistance will be subject to a separate Project Addendum with a separate fee.

 

1.7                     Product Warranties; Acceptance and Rejection; Failure to
Supply.

 

MedImmune will make customary warranties regarding any Product delivered to
Kolltan under the Supply Agreement.  The Supply Agreement will contain
procedures for acceptance and rejection of Product and procedures for dispute
resolution related to rejection of Product.  The Supply Agreement will specify
appropriate remedies for Kolltan if MedImmune fails to supply Product in a
timely manner in accordance with the applicable warranties.

 

1.8                     Subcontractors

 

MedImmune may engage subcontractors identified on a list agreed by the Parties
and attached as an exhibit to the Supply Agreement, to carry out MedImmune’s
responsibilities under the Supply Agreement, provided that such subcontractors
are subject to the applicable terms of the Supply Agreement and Quality
Agreement.  The list of approved subcontractors may be updated from time to time
by MedImmune with Kolltan’s prior written consent, which consent will not be
unreasonably withheld.  MedImmune will remain responsible for the peformance by
its subcontractors of its obligations under the Supply Agreement.

 

2.             Quality; Audit

 

A quality agreement will be executed at the same time as, or prior to, the
execution of a Project Addendum for GMP manufacture (the “Quality Agreement”). 
The Supply Agreement will include rights for Kolltan to audit and inspect
MedImmune’s books, records and facilities as reasonably required to comply with
regulatory requirements or confirm MedImmune’s compliance with its obligations
under the Supply Agreement.

 

3.             Pricing

 

3.1.         MedImmune will supply Product to Kolltan at rates not materially
different from those charged by third party contract manufacturers.

 

3.2.         Kolltan will pay invoices within 30 days after receipt.

 

4.             Compliance with Legal and Regulatory Requirements

 

4.1.         Appropriate provisions will be included in the Supply Agreement to
ensure that each Party complies with all relevant local, national and
international legal or regulatory requirements and other relevant requirements
applicable to the manufacture, handing, transport and storage of Product.

 

5.             Document Retention

 

5.1.         Appropriate provisions will be included in the Supply Agreement
with regard to maintaining appropriate documentation for patent and regulatory
purposes and in full compliance with all applicable laws.

 

Exhibit 3.6.3(a) - 2

--------------------------------------------------------------------------------


 

6.             Product Security and Waste Disposal

 

6.1.         Appropriate provisions will be included in the Supply Agreement
with regard to product security and waste handling.

 

7.             Ownership of Results and Background IPR

 

7.1.         The applicable intellectual property provisions of the Agreement
will be reflected as appropriate in the Supply Agreement.

 

8.             General Provisions

 

8.1.         Each Party agrees and acknowledges that the Supply Agreement will
contain a number of other provisions that are standard in the biopharmaceutical
manufacture industry, including with respect to insurance, indemnification,
confidentiality, assignment, governing law and jurisdiction, which will not
conflict or be inconsistent with the provisions of the Agreement.

 

9.             Termination

 

9.1.         Either Party shall have the right to terminate the Supply Agreement
for convenience on appropriate notice (which in the case of MedImmune shall be
on twelve (12) months’ notice not to be delivered prior to December 31, 2016);
or for material breach of the Supply Agreement by the other Party or insolvency.

 

9.2.         The Supply Agreement shall automatically terminate:

 

9.2.1.                  upon termination of the Agreement in its entirety by
MedImmune due to Kolltan’s material breach of the Agreement or insolvency; and

 

9.2.2.                  upon termination of the Agreement by Kolltan with
respect to each of the Licensed Program and the Follow-On Program under
Section 11.4 of the Agreement.

 

9.3.         Without limiting Section 3.6.3(b) of the Agreement (to the extent
it survives termination of the Agreement, if applicable), in the event that the
Supply Agreement is terminated other than (a) by MedImmune for Kolltan’s
material breach of the Supply Agreement or insolvency or (b) as described in
Section 9.2 of this Exhibit, MedImmune will perform such technology and
knowledge transfer required to ensure continuity of supply for Kolltan.

 

Exhibit 3.6.3(a) - 3

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Exhibit 5.4.1(c)

 

Co-Development and Co-Commercialization Agreement Terms

 

Capitalized terms used but not defined in this Exhibit shall have the meanings
given to them in the Agreement.

 

Scope

 

The Co-Development and Co-Commercialization Agreement shall set forth the rights
and obligations of the Parties with respect to the Development and
Commercialization of the Licensed Antibody and Licensed Products in the Field in
the Territory.

 

 

 

Upfront payment

 

Within forty-five (45) days after execution of the Co-Development and
Co-Commercialization Agreement, MedImmune shall pay to Kolltan (a) if the
Co-Development and Co-Commercialization Agreement is entered pursuant to
Section 5.4.3(c) of the Agreement, an amount equal to [**] percent ([**]%) of
the Product Acquisition Price, or (b) if the Co-Development and
Co-Commercialization Agreement is entered pursuant to Section 5.4.3(d) of the
Agreement, an amount equal to the Co-Agreement Amount (provided, however, that
if the Co-Agreement Amount is less than or equal to zero, MedImmune shall not be
required to pay Kolltan an upfront payment under this clause (b)).

 

 

 

License grants

 

Each Party shall grant the other Party a sole, royalty-free license (which
license shall be exclusive as to Third Parties but not as to the licensor and
its Affiliates), with the right to grant sublicenses (subject to restrictions to
be set forth in the Co-Development and Co-Commercialization Agreement) under any
Patents or Know-How owned or controlled by such Party that are necessary or
reasonably useful for the Development or Commercialization of the Licensed
Antibody or Licensed Products, to Develop and Commercialize the Licensed
Antibody and Licensed Products in the Field in the Territory in accordance with
the terms of the Co-Development and Co-Commercialization Agreement.

 

 

 

Governance

 

The Parties’ activities under the Co-Development and Co-Commercialization
Agreement shall be generally overseen by a steering committee, which shall
consist of an equal number of representatives of each Party (the “Steering
Committee”). The Steering Committee shall act by consensus; provided, however,
that if the Steering Committee is unable to reach consensus on a matter within
the scope of its responsibility, the matter shall be escalated to the Executive
Officers for attempted resolution in accordance with procedures set forth in the
Co-Development and Co-Commercialization Agreement.

 

The Parties’ Development activities under the Co-Development and
Co-Commercialization Agreement shall be specifically overseen by a development
committee, which shall consist of an equal number of representatives of each
Party (the “JDC”), and the Parties’ Commercialization activities under the
Co-Development and Co-Commercialization Agreement shall be specifically

 

Exhibit 5.4.1(c) - 1

--------------------------------------------------------------------------------


 

 

 

overseen by a commercialization committee, which shall consist of an equal
number of representatives of each Party (the “JCC”). Each of the JDC and the JCC
shall act by consensus; provided, however, that if either the JDC or the JCC is
unable to reach consensus on a matter within the scope of its responsibility,
the matter shall be escalated to the Steering Committee.

 

 

 

Development activities

 

The Steering Committee shall determine which Party shall have primary
operational responsibility for conducting Development activities with respect to
the Licensed Antibody and Licensed Products in accordance with a Development
plan and budget approved (and, as applicable, amended) by the JDC and thereafter
approved by the Steering Committee (the “Development Plan”). To the extent
feasible and based on then-existing circumstances, the Steering Committee shall
use reasonable efforts to ensure that Kolltan shall assume primary operational
responsibility whenever possible.

 

 

 

Development diligence

 

Each Party shall use Commercially Reasonable Efforts to carry out the activities
assigned to it under the Development Plan.

 

 

 

Development costs

 

Each Party shall bear 50% of the Development Costs.

 

“Development Costs” will be defined more specifically in the Co-Development and
Co-Commercialization Agreement but generally will mean the sum of all
out-of-pocket costs incurred by a Party or its Affiliates after the effective
date of the Co-Development and Co-Commercialization Agreement that are
specifically identifiable to (i) the Development of the Licensed Antibody or
Licensed Products or (ii) the Manufacture of the Licensed Antibody or Licensed
Products in support of such Development, in each case ((i) and (ii)) in
accordance with the Development Plan (subject to any cost overruns that may be
permitted under the Co-Development and Co-Commercialization Agreement).

 

 

 

Commercialization activities

 

The Parties shall conduct Commercialization activities with respect to Licensed
Products in accordance with a Commercialization plan approved (and, as
applicable, amended) by the JCC and thereafter approved by the Steering
Committee (the “Commercialization Plan”).

 

 

 

Commercialization diligence

 

Each Party shall use Commercially Reasonable Efforts to carry out the activities
assigned to it under the Commercialization Plan.

 

Exhibit 5.4.1(c) - 2

--------------------------------------------------------------------------------


 

Net Profits/Losses

 

Each Party shall be receive or bear, as applicable, fifty percent (50%) of the
Net Profits/Losses.

 

“Net Profits/Losses” will be defined more specifically in the Co-Development and
Co-Commercialization Agreement but generally will mean Net Sales (as defined
below) less Commercialization Costs.

 

“Net Sales” will be defined more specifically in the Co-Development and
Co-Commercialization Agreement but generally will be defined in a manner
analogous to the manner in which Net Sales are defined in the Agreement.

 

“Commercialization Costs” will be defined more specifically in the
Co-Development and Co-Commercialization Agreement but generally will mean the
sum of all out-of-pocket costs incurred by a Party or its Affiliates after the
effective date of the Co-Development and Co-Commercialization Agreement that are
specifically identifiable to (i)(x) the Commercialization of Licensed Products
or (y) the Manufacture of Licensed Products in support of such
Commercialization, in each case ((x) and (y)) in accordance with the
Commercialization Plan (subject to any cost overruns that may be permitted under
the Co-Development and Co-Commercialization Agreement), (ii) prosecution,
maintenance, enforcement or defense of Patents, (iii) indemnification claims or
other liabilities to Third Parties not attributable to a Party’s breach,
negligence or willful misconduct or (iv) obligations to Third Parties under
license or other agreements relating to relevant Patents or Know-How, to the
extent agreed by the Parties, in each case excluding any costs to the extent
deducted under the definition of Net Sales.

 

 

 

Supply

 

If MedImmune is interested in supplying the Parties’ requirements of the
Licensed Antibody and Licensed Products for their Development and
Commercialization activities under the Co-Development and Co-Commercialization
Agreement, then the Parties shall negotiate in good faith regarding a mutually
acceptable supply agreement; provided, however, that if the Parties in good
faith are unable to agree on the terms of such a supply agreement within a
reasonable period of time, then the Parties shall negotiate in good faith with
one or more Third Parties regarding a supply agreement pursuant to which the
applicable Third Party would supply the Parties’ requirements of the Licensed
Antibody and Licensed Products for their Development and Commercialization
activities under the Co-Development and Co-Commercialization Agreement.

 

If MedImmune is not interested in supplying the Parties’ requirements of the
Licensed Antibody and Licensed Products for their Development and
Commercialization activities under the Co-Development and Co-Commercialization
Agreement, then the Parties shall mutually agree upon a Third Party to supply
such requirements.

 

Exhibit 5.4.1(c) - 3

--------------------------------------------------------------------------------


 

Confidentiality

 

The Co-Development and Co-Commercialization Agreement shall include provisions
regarding protection of confidential information, including confidential
information disclosed under or in connection with the Agreement, that are
customary for similar transactions and, to the extent applicable, consistent
with the corresponding provisions of the Agreement.

 

 

 

Other provisions

 

The Co-Development and Co-Commercialization Agreement shall include provisions
regarding (a) termination, (b) ownership, prosecution, maintenance, enforcement
and defense of relevant Patents, (c) representations and warranties,
(d) indemnification, (e) assignment and change of control and (f) governing law
and resolution of legal disputes, in each case that are customary for similar
transactions and, to the extent applicable, consistent with the corresponding
provisions of the Agreement, and such other provisions as may be agreed by the
Parties.

 

Exhibit 5.4.1(c) - 4

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Exhibit 6.4.4

 

Payments under Certain In-License Agreements

 

1.                                      UT Agreement.

 

1.1                               Capitalized terms used in this Section 1 but
not defined in the Agreement shall have the meanings given to them in the UT
Agreement.

 

1.2                               In respect of MedImmune’s (or its applicable
Affiliate’s) obligations under Section 5.1b of the UT Agreement, Kolltan shall
pay Board the following milestone fees within 30 days of the applicable
milestone event for each Licensed Product (as defined in the UT Agreement) that
is a Licensed Product (as defined in this Agreement); provided, however that
Kolltan shall not be required to make any such payment more than once for any
Licensed Product (as defined in the UT Agreement):

 

Milestone Event

 

Amount

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

 

1.3                               In respect of MedImmune’s (or its applicable
Affiliate’s) obligations under Section 5.1c of the UT Agreement, Kolltan shall
pay Board the following commercial success milestone fees on or before March 1
of each year during the Term (as defined in the UT Agreement) based on the total
worldwide Net Sales (as defined in the UT Agreement) of Licensed Products (as
defined in this Agreement) in the previous Calendar Year:

 

Total Worldwide Net Sales (as defined in the UT
Agreement) of Licensed Products (as defined in this
Agreement) in the Previous Calendar Year

 

Amount

Greater than $[**] but less than or equal to $[**]

 

[**]

Greater than $[**] but less than or equal to $[**]

 

[**]

Greater than $[**] but less than or equal to $[**]

 

[**]

Greater than $[**] but less than or equal to $[**]

 

[**]

Greater than $[**]

 

[**]

 

Exhibit 6.4.4 - 1

--------------------------------------------------------------------------------

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Notwithstanding the foregoing, if for any Calendar Year there are Net Sales (as
defined in the UT Agreement) of any product other than Licensed Products (as
defined in this Agreement), then promptly after the end of such Calendar Year,
MedImmune shall notify Kolltan of the total amount of Net Sales (as defined in
the UT Agreement) of such products for such Calendar Year, and the amount
payable by Kolltan under this Section 1.3 for such Calendar Year shall be the
product of (a) the total amount owed by MedImmune or its applicable Affiliate to
Board under Section 5.1c of the UT Agreement for such Calendar Year and (b) a
fraction, the numerator of which is the amount of Net Sales (as defined in the
UT Agreement) of Licensed Products (as defined in this Agreement) for such
Calendar Year and the denominator of which is the total amount of Net Sales (as
defined in the UT Agreement) for such Calendar Year.

 

2.                                      Dyax Agreement.

 

2.1                               Capitalized terms used in this Section 2 but
not defined in the Agreement shall have the meanings given to them in the
Unredacted Provisions of the Dyax Agreement.

 

2.2                               In respect of MedImmune’s (or its applicable
Affiliate’s) obligations under Section 13.3 of the Dyax Agreement, for any
Licensed Product, Kolltan shall pay Dyax a royalty of [**] percent ([**]%) of
Net Sales (as defined in the Dyax Agreement after substituting, for each
reference in such definition to MedImmune Products, a reference to Licensed
Products) of such Licensed Product; provided, however, that Kolltan shall not be
required to pay such royalty with respect to sales of any Licensed Product in
any country after the tenth (10th) anniversary of the first commercial sale of
such Licensed Product in such country pursuant to a Regulatory Approval in such
country.

 

3.                                      Lonza Agreement.

 

3.1                               Capitalized terms used in this Section 3 but
not defined in the Agreement (or in any provision of this Section 3) shall have
the meanings given to them in the Unredacted Provisions of the Lonza Agreement.

 

3.2                               In respect of MedImmune’s (or its applicable
Affiliate’s) obligations under Section 6.3 of the Lonza Agreement, for any
Calendar Year, if any Product or End Product that is a Licensed Product with
respect to which Commencement of Phase 2 Clinical Study has occurred, is
manufactured for Kolltan by MedImmune using the LB System Technology, then
Kolltan shall pay to Lonza Sales a license fee for such Calendar Year in the
amount of the Applicable Amount; provided, however, that Kolltan shall not be
required to make such payment for any Calendar Year (a) in which Lonza Sales or
any of its Affiliates manufactures for Kolltan any Product or End Product that
is a Licensed Product or (b) after the

 

Exhibit 6.4.4 - 2

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Calendar Year in which the last-to-expire relevant patent (depending on which
cell line is used for such Product or End Product) under the LB System
Technology in Exhibit 2 to the Lonza Agreement in the country of manufacture
expires.  For purposes of this Section 3.2, the “Applicable Amount” means (x) if
the relevant Licensed Product is the first Product or End Product manufactured
by MedImmune (or its Affiliates), regardless of whether any given Product or End
Product is manufactured for MedImmune (or its Affiliates), Kolltan (or its
Affiliates) or any Third Party, using the LB System Technology with respect to
which Commencement of Phase 2 Clinical Study occurred, GBP [**] (£[**]), (y) if
the relevant Licensed Product is the second, third or fourth Product or End
Product manufactured by MedImmune (or its Affiliates), regardless of whether any
given Product or End Product is manufactured for MedImmune (or its Affiliates),
Kolltan (or its Affiliates) or any Third Party, using the LB System Technology
with respect to which Commencement of Phase 2 Clinical Study has occurred, GBP
[**] (£[**]), and (z) if the relevant Licensed Product is the [**] or later
Product or End Product manufactured by MedImmune (or its Affiliates), regardless
of whether any given Product or End Product is manufactured for MedImmune (or
its Affiliates), Kolltan (or its Affiliates) or any Third Party, using the LB
System Technology with respect to which Commencement of Phase 2 Clinical Study
has occurred, [**] (£[**]).

 

3.3                               In respect of MedImmune’s (or its applicable
Affiliate’s) obligations under Section 6.5 of the Lonza Agreement, for any
Product or End Product that is a Licensed Product and manufactured in any
country for Kolltan by MedImmune using the LB System Technology, Kolltan shall
pay to Lonza Sales a royalty of (a) if such Product or End Product was
manufactured during the Royalty Patent Term of such Product or End Product in
such country, [**]% of Net Sales (as defined in the Lonza Agreement) of such
Product or End Product, and (b) if such Product or End Product was manufactured
during the Royalty Know-How Term of such Product or End Product in such country,
[**]% of Net Sales (as defined in the Lonza Agreement) of such Product or End
Product.

 

3.4                               In respect of MedImmune’s (or its applicable
Affiliate’s) obligations under Section 6.7 of the Lonza Agreement, for any
Calendar Year, if any Product or End Product that is (a) a Licensed Product and
(b) manufactured (i) by Kolltan on its own behalf or (ii) by any Third Party
other than Lonza Sales or any of its Affiliates on behalf of Kolltan, in either
case ((i) or (ii)) in accordance with GMP (as defined in the Lonza Agreement)
requirements and using the LB System Technology, then Kolltan shall pay to Lonza
Sales a sublicense fee for such Calendar Year in the amount of the product of
(x) GBP [**] (£[**]), and (y) the number of different Products and End Products
described in clauses (a) and (b) above for such Calendar Year; provided,
however, that Kolltan shall not be required to make such payment for any
Calendar Year (A) in which Lonza Sales or any of its Affiliates manufactures for
Kolltan any Product or End Product that is a Licensed Product or (B) with
respect to any Product or End Product, after the Calendar Year in which the
last-to-expire relevant patent (depending on which cell line is used for such
Product or End Product) under the LB System

 

Exhibit 6.4.4 - 3

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Technology in Exhibit 2 to the Lonza Agreement in the country of manufacture
expires.  Any Product and any End Product that have the same active ingredient
shall be counted as one for purposes of calculating the fraction described in
clause (y) above.

 

3.5                               In respect of MedImmune’s (or its applicable
Affiliate’s) obligations under Section 6.8 of the Lonza Agreement, for any
Product or End Product that is a Licensed Product and manufactured in any
country (a) by Kolltan on its own behalf or (b) by any Third Party other than
Lonza Sales (as defined in the Lonza Agreement) or any of its Affiliates on
behalf of Kolltan, in either case ((a) or (b)) using the LB System Technology,
in lieu of the royalty described in Section 3.3 of this Exhibit, if such Product
or End Product was manufactured during the Royalty Patent Term of such Product
or End Product in such country, then Kolltan shall pay to Lonza Sales a royalty
of [**]% of Net Sales (as defined in the Lonza Agreement) of such Product or End
Product.

 

3.6                               In respect of MedImmune’s (or its applicable
Affiliate’s) obligations under Section 6.9 of the Lonza Agreement, for any
Product or End Product that is a Licensed Product and manufactured in any
country for Kolltan by Lonza Sales or any of its Affiliates, Kolltan shall pay
to Lonza Sales a royalty of (a) during the Royalty Patent Term of such Product
or End Product in such country, [**]% of Net Sales (as defined in the Lonza
Agreement) of such Product or End Product, and (b) during the Royalty Know-How
Term of such Product or End Product in such country, [**]% of Net Sales (as
defined in the Lonza Agreement) of such Product or End Product.

 

4.                                      Limitations; Cooperation.

 

4.1                               Notwithstanding the foregoing provisions of
this Exhibit, if for any reason MedImmune or its applicable Affiliate is not
required under the applicable provision of the applicable In-License Agreement
to make any payment to the applicable licensor as a result of Kolltan’s
activities under this Agreement with respect to the Licensed Program, or is
required under the applicable provision of the applicable In-License Agreement
to pay an amount to the applicable licensor as a result of Kolltan’s activities
under this Agreement with respect to the Licensed Program that is less than the
amount described in the corresponding provision of this Exhibit, then Kolltan
shall not be required to make any payment, or shall be required to pay only such
lesser amount, as the case may be, to the applicable licensor in respect of such
provision of such In-License Agreement.  MedImmune shall promptly notify Kolltan
of the existence of, and shall promptly respond to any inquiry made by Kolltan
regarding, any event or circumstance that would trigger a reduced payment
obligation under this Section 4.1.  Without limiting the foregoing, reasonably
prior to the First Commercial Sale of the initial Licensed Product, MedImmune
and Kolltan shall consult as to whether any reductions to the payment
obligations described in this Exhibit apply.

 

Exhibit 6.4.4 - 4

--------------------------------------------------------------------------------


 

4.2                               In no event shall Kolltan be required to make
any payment to any licensor in respect of any provision of any In-License
Agreement in an amount that is greater than the amount described in the
corresponding provision of this Exhibit.

 

4.3                               As requested by Kolltan, MedImmune shall
cooperate with Kolltan to determine the appropriate amount, manner and timing of
any payment described in this Exhibit.

 

Exhibit 6.4.4 - 5

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Exhibit 9.2.3

 

MedImmune Patents

 

MedImmune Patents

 

[**]

 

The Patents listed in Exhibit 1.42 (excluding any MedImmune Manufacturing
Patents) are incorporated into this Exhibit by reference.

 

Exhibit 9.2.3 - 1

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

Exhibit 9.2.6

 

Third Party Intellectual Property

 

[**]

 

Exhibit 9.2.6 - 1

--------------------------------------------------------------------------------


 

Exhibit 9.2.9

 

Obligations and Restrictions under In-License Agreements

 

1.                                      UT Agreement.

 

1.1                               Capitalized terms used in this Section 1 but
not defined in the Agreement shall have the meanings given to them in the UT
Agreement.

 

1.2                               The rights granted by MedImmune to Kolltan as
sublicensee under the UT Agreement are subject to the rights, conditions and
limitations imposed by United States law on inventions and discoveries conceived
or first actually reduced to practice during the course of research funded by a
United States federal agency, as described in the first Section 3.2 of the UT
Agreement.

 

1.3                               MedImmune is indirectly obligated to require
Kolltan to take steps as necessary and solely as they relate to Kolltan’s
activities under the Agreement to enable MedImmune to perform its obligations
under the following provisions of the UT Agreement:

 

1.3.1                     first two sentences of Section 5.3;

 

1.3.2                     the reporting obligations described in Section 5.4;

 

1.3.3                     the second, third and fourth sentences of Section 5.5;

 

1.3.4                     Section 5.7;  and

 

1.3.5                     the first and third sentences of Section 7.1.

 

The Parties acknowledge and agree that (a) the Agreement includes provisions
whereby Kolltan is bound to take such steps, and (b) the foregoing provisions of
the UT Agreement include all the terms and conditions of the UT Agreement that
are applicable to Kolltan as sublicensee under the UT Agreement.

 

2.                                      MRC Agreement

 

2.1                               Any capitalized term used in this Section 2
but not defined in the Agreement, or used in any provision of the MRC Agreement
referenced in this Section 2, (a) if such capitalized term is defined in the
Unredacted Provisions of the MRC Agreement, shall have the meaning given to such
capitalized term in such Unredacted Provisions, or (b) if such capitalized term
is defined in the MRC Agreement other than in the Unredacted Provisions, shall
be construed on the basis of the plain English meaning of the words in the
capitalized term itself and the portion, if any, of the definition of such
capitalized term (including any definition (or portion thereof) of any other
capitalized term used directly or indirectly in the definition of such
capitalized term) that is not redacted.

 

Exhibit 9.2.9 - 1

--------------------------------------------------------------------------------


 

2.2                               The rights granted by MedImmune to Kolltan as
sublicensee under the MRC Agreement do not include the right to exercise or use
the Technology or Patent Rights in the commercial sale of single variable
domains (heavy or light) of antibodies.

 

2.3                               MedImmune is indirectly obligated to require
Kolltan to take steps as necessary to enable MedImmune to perform its
obligations under Clause 21 of the MRC Agreement as they apply to Kolltan’s
activities under the Agreement.

 

3.                                      Dyax Agreement.

 

3.1                               Any capitalized term used in this Section 3
but not defined in the Agreement, or used in any provision of the Dyax Agreement
referenced in this Section 3, (a) if such capitalized term is defined in the
Unredacted Provisions of the Dyax Agreement, shall have the meaning given to
such capitalized term in such Unredacted Provisions, or (b) if such capitalized
term is defined in the Dyax Agreement other than in the Unredacted Provisions,
shall be construed on the basis of the plain English meaning of the words in the
capitalized term itself and the portion, if any, of the definition of such
capitalized term (including any definition (or portion thereof) of any other
capitalized term used directly or indirectly in the definition of such
capitalized term) that is not redacted.

 

3.2                               Any sub-sublicenses granted by Kolltan under
its sublicense from MedImmune under the Dyax Agreement must be granted pursuant
to a written agreement that (a) requires the sub-sublicensee to abide by the
terms of the applicable MedImmune Product License, consistent with the terms of
the Agreement and this Exhibit 9.2.9, and (b) is consistent with the Unredacted
Provisions of Clauses 11, 12 and 13 of the Dyax Agreement.

 

3.3                               MedImmune is indirectly obligated to require
Kolltan to take steps as necessary and solely as they relate to Kolltan’s
activities under the Agreement to enable MedImmune to perform its obligations
under the following provisions of the Dyax Agreement:

 

3.3.1                     Clause 12.4;

 

3.3.2                     the first sentence of Clause 12.9;

 

3.3.3                     the last sentence of Clause 13.4; and

 

3.3.4                     Clause 13.6 (excluding Clause 13.6.5).

 

3.4                               As set forth in Clause 12.6 of the Dyax
Agreement, Kolltan shall indemnify the Dyax Indemnitees against any liability,
damage, loss or expense (including attorney’s fees and expenses of litigation)
incurred by or imposed upon the Dyax Indemnitees or any one of them in
connection with any claims, suits, actions, demands or judgments by or in favor
of any Third Party (as defined in the Dyax

 

Exhibit 9.2.9 - 2

--------------------------------------------------------------------------------


 

Agreement) concerning any manufacture, use or sale of any MedImmune Product by
Kolltan or its sublicensee.

 

3.5                               As set forth in Clause 12.11 of the Dyax
Agreement, Kolltan may assign the benefit and/or burden of its rights under any
MedImmune Product License to any Affiliate (as defined in the Dyax Agreement) or
Third Party (as defined in the Dyax Agreement), provided that such Affiliate (as
defined in the Dyax Agreement) or Third Party (as defined in the Dyax Agreement)
undertakes to Dyax to be bound by the terms of the MedImmune Product License.

 

3.6                               As set forth in Clause 12.12 of the Dyax
Agreement, Dyax has the right to terminate any MedImmune Product License under
which Kolltan receives a sublicense in the event that Kolltan (or its
sublicensee) directly or indirectly opposes or assists any Third Party (as
defined in the Dyax Agreement) to oppose the grant of letters patent or any
patent application within the Dyax Patent Rights, or disputes or directly or
indirectly assists any Third Party (as defined in the Dyax Agreement) to dispute
the validity of any patent within the Dyax Patent Rights or any of the claims
thereof.

 

4.                                      Lonza Agreement.

 

4.1                               MedImmune is indirectly obligated to require
Kolltan to take steps as necessary and solely as they relate to Kolltan’s
activities under the Agreement to enable MedImmune to perform its obligations
under the following provisions of the Lonza Agreement:

 

4.1.1                     the reporting obligations described in Section 6.11;
and

 

4.1.2                     Section 6.13.1.

 

Exhibit 9.2.9 - 3

--------------------------------------------------------------------------------


 

AMENDMENT

To

LICENSE AND OPTION AGREEMENT

 

This Amendment (the “Amendment”) to the License and Option Agreement dated
July 24, 2013 (“Agreement”) by and between MedImmune, LLC, a Delaware limited
liability company, with its principal executive offices located at One MedImmune
Way, Gaithersburg, MD 20878 (“MedImmune”), and Bulldog Pharmaceuticals, Inc., a
company organized and existing under the laws of the British Virgin Islands,
having a registered office located at Midocean Chambers, Road Town, Tortola,
British Virgin Islands (“Kolltan”), as previously amended on February 10, 2014,
June 25, 2014 and June 30, 2014, is entered into effective as of October 27,
2015 (the “Amendment Effective Date”).  MedImmune and Kolltan are each referred
to herein by name or as a “Party” or, collectively, as “Parties.”

 

RECITALS

 

WHEREAS, MedImmune and Kolltan desire to eliminate from the Agreement certain
Option Rights regarding the Licensed Antibody and the Licensed Products;

 

WHEREAS, Kolltan desires to purchase from MedImmune certain additional
quantities of Licensed Antibody and Licensed Products for non-commercial
clinical research purposes; and

 

WHEREAS, MedImmune is willing to supply such additional quantities of Licensed
Antibody and Licensed Product to Kolltan,

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the Parties hereto agree as follows:

 

1.                                      Definitions.

 

1.1                               Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Agreement.

 

1.2                               The definition of Inventory set forth in
Section 3.6.1 of the Agreement is hereby amended to mean any and all Drug
Substance and Drug Product (each as defined below) delivered or to be delivered
to Kolltan by MedImmune, regardless of whether such Drug Substance or Drug
Product was existing as of the Effective Date of the Agreement.

 

1.3                               The definition of “MedImmune Manufacturing
Information and Inventions” set forth in Section 1.70 of the Agreement is hereby
amended as follows: Know-How (a) that is Controlled by MedImmune or its
Affiliates on the Effective Date or thereafter during the Term and (b) either
(i) the practice of which is necessary in order to Manufacture the Licensed
Antibody, any Licensed Product, any Follow-On Antibody or any Follow-On Product
in the Field in the Territory or (ii) relates to the Manufacture of the Licensed
Antibody, any Licensed Product, and Follow-On Antibody or any Follow-On Product
in the Field in the Territory and is expressly disclosed in the Existing IND;
provided, however, that MedImmune Manufacturing Information and Inventions
excludes any Joint Information and Inventions.  For avoidance of doubt,
MedImmune Manufacturing Information and Inventions shall not include any
Know-How related to MedImmune proprietary cell culture media and nutrient feeds
used in the Manufacturing process.

 

2.                                      Deletion of Option Rights Provisions. 
Article 5 (Option Rights) is hereby deleted in its entirety.  The Parties agree
that all obligations with respect to Article 5, as of the Amendment Effective
Date, have been met, subject to the Representations and Warranties made in
Section 11 of this Amendment, and neither Party shall have any further rights or
obligations pursuant thereto.  Without limitation of the foregoing, MedImmune
shall retain no Option Rights under the Agreement.  The Amendment Effective Date
will be the Option Termination Date for the purposes of the Agreement.

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

3.                                      Inventory Supply.

 

(a)                                 MedImmune will deliver to Kolltan:

 

i.                                          existing Inventory of [**] lots of
Licensed Antiobody in formulated bulk drug substance form (“Drug Substance”)
filled into the current vial configuration and fill volume (“Drug Product”); and

 

ii.                                       additional Inventory of [**] lots of
Drug Substance, delivered as Drug Product, each manufactured at the [**]
bioreactor scale, for delivery on or before July 31, 2017.  The pricing and
payment terms for Drug Substance and Drug Product are set forth in Appendix A to
this Amendment.

 

(b)                                 MedImmune may, in its sole discretion,
(1) produce Drug Substance at either the Gaithersburg Pilot Facility located at
One MedImmune Way, Gaithersburg, MD (“GPF”) or the Gaithersburg Pilot
Facility—North located at 45 West Watkins Mill Rd, Gaithersburg, MD
(“GPF-North”), (2) pool two 200L cell culture lots into one purification (Drug
Substance) lot, and (3) pool more than one Drug Substance lot into one Drug
Product lot.

 

(c)                                  In the event that Drug Substance
manufacturing is performed at GPF-North and requires analytical comparability
and stability testing activities, MedImmune and Kolltan will discuss the
specific activities and associated pricing.  Such activities and costs shall
correspond to standard comparability and stability testing activities.

 

(d)                                 Kolltan shall bear the responsibility for
conducting any compatibility assessment between Drug Substance and Drug Product
provided by MedImmune and any other Drug Substance or Drug Product.  MedImmune
shall have no additional supply obligations under the Agreement beyond those set
forth above.  For the avoidance of doubt, MedImmune will have no obligation to
supply Drug Substance or Drug Product for commercial use to Kolltan.

 

(e)                                  MedImmune will make Drug Substance and Drug
Product available to Kolltan under the terms and conditions set forth in
Section 3.6.1 and 3.6.2 of the Agreement with respect to the Inventory, except
as expressly set forth in this Section 3, and such Drug Substance and Drug
Product shall be treated as Inventory for all other purposes under the
Agreement.  MedImmune warrants that all Drug Substance and Drug Product will, as
of the date of delivery to Kolltan, conform to the applicable product
specifications.

 

(f)                                   With respect to Drug Substance and Drug
Product supplied under this Amendment (excluding Inventory existing as of the
Effective Date of the Agreement), the indemnification provided in
Section 10.2(b) by MedImmune will be modified by insertion of the underlined
language below:

 

“MedImmune shall defend, indemnify and hold harmless the Kolltan Indemnitees
from and against any and all Losses relating to or in connection with a Third
Party claim arising out of ** * (b) any death, personal bodily injury or damage
to real or tangible personal property alleged or proven to result, directly or
indirectly, from the gross negligence or willful misconduct of MedImmune and the
possession, use or consumption of, or treatment with, any Licensed Antibody or
Licensed Product included in or produced from the Inventory, including any
product liability claims; ***”

 

4.                                      Deletion of Clinical and Research Supply
Provision.  Section 3.6.3. (Clinical and Research Supply of Licensed Antibody
and Licensed Products) is hereby deleted in its entirety.  The Parties agree
that all

 

--------------------------------------------------------------------------------

 

obligations with respect to Section 3.6.3, as of the Amendment Effective Date,
have been met with no further rights and obligations outstanding.

 

5.                                      Deletion of Commercial Supply
Provision.  Section 3.6.4 (Commercial Supply) is hereby deleted in its
entirety.  The Parties agree that all obligations with respect to Section 3.6.4,
as of the Amendment Effective Date, have been met with no further rights and
obligations outstanding.

 

6.                                      Deletion of Supply of Media Provisions. 
Section 3.6.5 (Supply of Media) is hereby deleted in its entirety.  The Parties
agree that all obligations with respect to Section 3.6.5, as of the Amendment
Effective Date, have been met with no further rights and obligations
outstanding.

 

7.                                      Amendment of Prosecution and Maintenance
of Patents Provision.  Section 7.3.1(c) is amended and restated in its entirety
to read as follows:

 

Kolltan shall bear responsibility for all costs associated with the filing,
prosecution and maintenance of any MedImmune Patent or Joint Patent.  MedImmune
shall have the right to assign any such Patent in any country (or, in case of a
Joint Patent, to assign MedImmune’s interest in such Joint Patent in any
country) to Kolltan, in which case at Kolltan’s election, such Patent (or Joint
Patent) in such country shall thereafter be deemed a Kolltan Patent, or (in the
case of a MedImmune Patent) may be abandoned.

 

In addition, within ninety (90) days of the Amendment Effective Date, Kolltan
will provide an invoice to MedImmune for any Out-of-Pocket Costs incurred prior
to the Amendment Effective Date, for which MedImmune shall promptly reimburse
Kolltan.

 

8.                                      Survival.  If Kolltan terminates the
Agreement pursuant to Section 11.2.1 of the Agreement, this Amendment, and the
rights and obligations of the Parties hereunder, shall survive such termination.

 

9.                                      Reference to Aareement.  Upon and after
the Amendment Effective Date, each reference in the Agreement to “this
Agreement”, “hereunder”, “hereof’ or words of like import referring to the
Agreement shall mean and be a reference to the Agreement as modified and amended
hereby.

 

10.                               Effectiveness of Amendment.  Upon execution
and delivery of this Amendment by both Parties, the amendments set forth above
shall be effective as of the Amendment Effective Date.  This Amendment
supersedes all previous amendments and addenda to the Agreement, except as
otherwise provided.  Drug Substance and Drug Product delivered pursuant to the
Addendum dated June 25, 2014, will be subject to the terms and conditions of the
Agreement as amended by this Amendment.  Except as specifically amended above,
the Agreement is and shall continue to be in full force and effect and is hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of the Parties.

 

11.                               Representations and Warranties.  A new
Section 9.5 is added to read as follows:

 

9.5 Kolltan hereby represents to MedImmune, as of the Amendment Effective Date,
that it has disclosed to MedImmune all material clinical data under the Control
of Kolltan with respect to the Licensed Antibody or a Licensed Product.

 

12.                               No Waiver.  The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of either Party under the Agreement, nor constitute a waiver of
any provision of the Agreement.

 

13.                               Counterparts.  This Amendment may be executed
in counterparts, each of which is an original, but all of which together
constitute one and the same instrument.

 

The Parties have executed this Amendment to be effective as of the Amendment
Effective Date.

 

--------------------------------------------------------------------------------


 

BULLDOG PHARMACEUITCALS, INC.

 

MEDIMMUNE, LLC

By:

/s/ Gerald McMahon

 

By:

/s/ Kripa Ram

Name:

Gerald McMahon

 

Name:

Kripa Ram

Title:

Director

 

Title:

Vice President

Date:

October 27, 2015

 

Date:

October 29, 2015

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

APPENDIX A

 

Pricing

 

A.  Prices for the Services

 

The following services will be provided by MedImmune at the prices set forth
below for [**] lots of Drug Substance and thus, the total costs for this work
will be calculated based on the relative number of lots of Drug Substance
produced.

 

Activities and Services

 

Price (in $)

Activity 1: Pre-production activities and on-going project management

·                  Ongoing project management

·                  Periodic meetings

 

Estimate
[**]

 

 

 

Activity #2: Resins, raw materials and consumables for two runs:

·                  Purchase of resins, raw materials and consumables

 

Note: Estimated costs. Actual raw material costs will be billed to Kolltan

 

Estimate
[**]

 

 

 

Activity #3: Clinical GMP Drug Substance Production

·                  Manufacture according to cGMP standards

·                  Perform release testing as described in IND 116023 and
preparation of Certificate of Analysis

·                  Includes additional in-process testing of intermediates

·                  Includes preparation of a campaign summary report

 

Note: No stability testing necessary if Manufacture using same scale and
equipment as in IND 116023

 

Estimate
[**]

 

 

 

Activity #4: Drug Product Manufacturing

·                  Ship material to fill finish site

·                  Perform Drug Product fills into unlabeled vials using the
fill-finish Manufacturing process described in IND 116023

·                  Production batch records prepared by MedImmune and approved
by Kolltan

·                  Perform release testing as described in the current IND and
preparation of Certificate of Analysis

·                  Includes all Raw Materials and consumable needed for
Manufacturing

·                  Ship material to Kolltan-defined site

 

Estimate
[**]

 

 

 

TOTAL

 

[**]

 

--------------------------------------------------------------------------------
